Execution Version
 
STOCK PURCHASE AGREEMENT
 
dated as of March 2, 2010
 
between
 
La Cortez Energy, Inc.
 
and
 
Avante Petroleum S.A.
 
relating to the purchase and sale
 
of
 
100% of the Common Stock
 
of
 
Avante Colombia S.à r.l.


 
 

--------------------------------------------------------------------------------

 


Table of Contents


ARTICLE I. DEFINITIONS
1
1.1
Definitions
1
1.2
Other Defined Terms
6
     
ARTICLE II. PURCHASE AND SALE
8
2.1
Purchase and Sale of the Acquired Shares
8
2.2
Closing Date
9
2.3
Transactions to be Effected at the Closing
9
2.4
Closing Cash Amount
9
2.5
Escrow
11
     
ARTICLE III. REPRESENTATIONS AND WARRANTIES OF SELLER
11
3.1
Organization and Good Standing
11
3.2
Capitalization
12
3.3
Subsidiaries of the Acquired Company
13
3.4
Authority and Enforceability
14
3.5
No Conflicts; Authorizations
14
3.6
Financial Statements
15
3.7
No Undisclosed Liabilities
15
3.8
Inventory
15
3.9
Accounts Receivable
15
3.10
Taxes
16
3.11
Compliance with Law
17
3.12
Authorizations
17
3.13
Title to Personal Properties
18
3.14
Real Property
19
3.15
Intellectual Property
19
3.16
Absence of Certain Changes or Events
21
3.17
Contracts
23
3.18
Litigation
25
3.19
[Reserved]
25
3.20
Labor and Employment Matters
26
3.21
Environmental
27
3.22
Insurance
28
3.23
Product Warranty
28
3.24
Books and Records
29
3.25
Suppliers
29
3.26
Brokers or Finders
29
3.27
Bank Accounts
29
3.28
Powers of Attorney
29
3.29
Support Services
30
3.30
Hydrocarbon Matters
30
3.31
Representations Relating to Seller’s Acquisition of the Purchase Price Shares
31
3.32
No Corrupt Practices
33



 
 

--------------------------------------------------------------------------------

 


ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF BUYER
34
4.1
Organization and Good Standing
34
4.2
Capitalization
35
4.3
Subsidiaries of Buyer
36
4.4
Authority and Enforceability
37
4.5
No Conflicts; Authorizations
37
4.6
Financial Statements
38
4.7
No Undisclosed Liabilities
38
4.8
Buyer SEC Filings
38
4.9
Inventory
38
4.10
Accounts Receivable
38
4.11
Taxes
39
4.12
Compliance with Law
40
4.13
Authorizations
40
4.14
Title to Personal Properties
41
4.15
Real Property
41
4.16
Intellectual Property
41
4.17
Absence of Certain Changes or Events
43
4.18
Contracts
44
4.19
Litigation
45
4.20
[Reserved]
45
4.21
Labor and Employment Matters
46
4.22
Environmental
47
4.23
Insurance
48
4.24
Product Warranty
48
4.25
Books and Records
48
4.26
Suppliers
48
4.27
Brokers or Finders
49
4.28
Powers of Attorney
49
4.29
Hydrocarbon Matters
49
4.30
No Corrupt Practices
51
4.31
No Other Representations; No Reliance
52
     
ARTICLE V. COVENANTS OF SELLER
52
5.1
Resignations
52
5.2
Employees
52
5.3
Intercompany Liabilities; Indebtedness; Release of Liens
53
5.4
Confidentiality
53
5.5
Restrictive Covenants
53
5.6
Insurance
54
5.7
Extension of Production Contracts
55
5.8
Maintenance of Bogotá Office
55
5.9
Lock-Up; No Shorting
55
     
ARTICLE VI. COVENANTS OF BUYER
56
6.1
Environmental Matters
56
6.2
Other Covenants
56



 
 

--------------------------------------------------------------------------------

 


ARTICLE VII. COVENANTS OF BUYER AND SELLER
56
7.1
Regulatory Approvals
56
7.2
Public Announcements
57
7.3
Tax Matters
57
7.4
Use of Certain Names
60
7.5
Further Assurances
60
7.6
Joint Venture
60
     
ARTICLE VIII. CONDITIONS TO CLOSING
60
8.1
Conditions to Obligations of Buyer and Seller
60
8.2
Conditions to Obligation of Buyer
61
8.3
Conditions to Obligation of Seller
62
     
ARTICLE IX. [RESERVED]
63
ARTICLE X. INDEMNIFICATION
63
10.1
Survival
63
10.2
Indemnification by Seller
64
10.3
Indemnification by Buyer
65
10.4
Indemnification Procedures for Third Party Claims
66
10.5
Indemnification Procedures for Non-Third Party Claims
69
10.6
Payment of Claims
69
10.7
No Contribution
69
10.8
No Consequential Damages
70
10.9
Tax Treatment of Indemnification Payments
70
10.10
Mitigation
70
10.11
Exclusive Remedy
70
     
ARTICLE XI. MISCELLANEOUS
70
11.1
Notices
70
11.2
Amendments and Waivers
72
11.3
Expenses
72
11.4
Successors and Assigns
72
11.5
Governing Law
72
11.6
Consent to Jurisdiction
73
11.7
Dispute Resolution
73
11.8
Counterparts
75
11.9
Third Party Beneficiaries
75
11.10
Entire Agreement
75
11.11
Captions
75
11.12
Severability
75
11.13
Specific Performance
75
11.14
Interpretation
75



 
 

--------------------------------------------------------------------------------

 
 
Execution Version

STOCK PURCHASE AGREEMENT
 
STOCK PURCHASE AGREEMENT, dated as of March 2, 2010 (the “Agreement”), between
La Cortez Energy, Inc., a Nevada corporation (“Buyer”), and Avante Petroleum
S.A., a Luxembourg corporation (“Seller”).
 
WHEREAS, Seller is the record and beneficial owner of all of the issued and
outstanding shares of Common Stock, €100 par value (the “Acquired Shares”), of
Avante Colombia S.à r.l., a Luxembourg limited liability company (the “Acquired
Company”); and
 
WHEREAS, Seller desires to sell the Acquired Shares to Buyer, and Buyer desires
to purchase the Acquired Shares from Seller, upon the terms and subject to the
conditions set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing premises and the respective
representations and warranties, covenants and agreements contained herein, the
parties hereto agree as follows:
 
ARTICLE I.
DEFINITIONS
 
1.1           Definitions.  When used in this Agreement, the following terms
shall have the meanings assigned to them in this Section 1.1, or in the
applicable Section of this Agreement to which reference is made in this Section
1.1.
 
“Affiliate” means, with respect to any specified Person, any other Person
directly or indirectly controlling, controlled by or under common control with
such specified Person.
 
 “Authorization” means any authorization, approval, consent, certificate,
license, permit or franchise of or from any Governmental Entity or pursuant to
any Law.
 
“Business Day” means a day other than a Saturday, Sunday or other day on which
banks located in Bogotá, New York or Luxembourg are authorized or required by
Law to close.
 
“Buyer Company” means Buyer, and each of Buyer’s domestic and foreign
Subsidiaries, and “Buyer Companies” means, collectively, Buyer and all such
Subsidiaries.
 
“Capital Stock” means (a) in the case of a corporation, its shares of capital
stock, (b) in the case of a partnership or limited liability company, its
partnership or membership interests or units (whether general or limited), and
(c) any other interest that confers on a Person the right to receive a share of
the profits and losses, or distribution of assets, of the issuing entity.
 
“Charter Documents” means, with respect to any entity, the certificate of
incorporation, the articles of incorporation, by-laws, articles of organization,
limited liability company agreement, partnership agreement, formation agreement,
joint venture agreement or other similar organizational documents of such entity
(in each case, as amended).


 
 

--------------------------------------------------------------------------------

 


“Claim” means any (i) Lien, interest arising in connection with community
property laws or other laws relating to the rights of spouses, claim,
preferential purchase right, option, right of first refusal, indenture,
production payment, restriction, burden, right of purchase or right of a vendor
under any title retention or conditional sale agreement, or (ii) arrangement,
contract, commitment, understanding or obligation of any nature whatsoever which
serves to restrict or impair the value of a property or security.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Contract” means any agreement, contract, service order, license, lease,
commitment, arrangement or understanding, written or oral, including any sales
order or purchase order.
 
“Environment” means all indoor or outdoor air, surface water, groundwater,
surface or subsurface land, including all fish, wildlife, biota and all other
natural resources.
 
“Environmental Action” means any claim, proceeding or other Action brought or
threatened under any Environmental Law, otherwise asserting that any Pre-Closing
Environmental Liability has occurred.
 
 “Environmental Laws” means any and all applicable Laws and Authorizations
issued, promulgated or entered into by any Governmental Entity relating to the
Environment, preservation or reclamation of natural resources, or to the
management, handling, use, generation, treatment, storage, transportation,
disposal, manufacture, distribution, formulation, packaging, labeling, Release
or threatened Release of Hazardous Substances.
 
“Environmental Permits” means any Authorization under Environmental Law, and
includes any and all Orders issued or entered into by a Governmental Entity
under Environmental Law.
 
“Equity Securities” means (a) shares of Capital Stock, and (b) options,
warrants, purchase rights, subscription rights, conversion rights, exchange
rights or other Contracts that, directly or indirectly, could require the issuer
thereof to issue, sell or otherwise cause to become outstanding shares of
Capital Stock.
 
“Government Official” means any officer or employee of a government or any
department, agency, or instrumentality thereof, or of a public international
organization, or any Person acting in an official capacity for or on behalf of
any such government or department, agency, or instrumentality, or for or on
behalf of any such public international organization.
 
“Governmental Entity” means any entity or body exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to any national, federal, state, local, or municipal government, international,
multinational or other government, including any department, commission, board,
agency, bureau, subdivision, instrumentality, official or other regulatory,
administrative or judicial authority thereof, and any non-governmental
regulatory body to the extent that the rules and regulations or orders of such
body have the force of Law.
 
“Hazardous Substances” means all explosive materials, radioactive materials,
hazardous materials, toxic materials, wastes, chemicals, petroleum, petroleum
by-products and petroleum products (including crude oil or any fraction
thereof), asbestos and asbestos containing materials, and all other materials,
chemicals and substances that are regulated by, form the basis of liability or
are defined as hazardous, extremely hazardous, toxic or words of similar import,
under any Environmental Law.


 
2

--------------------------------------------------------------------------------

 


“Hydrocarbon Interests” means all presently existing interests, direct and
indirect, of a Person (including working, royalty and overriding royalty
interests, leasehold interests, production payments, operating rights, net
profits interests, reversionary interests, after payout interests, participation
rights or interests, other non-working interests and non-operating interests)
in: (i) the Production Contracts; (ii) interests in and rights with respect to
Hydrocarbons or revenues therefrom and Contracts in connection therewith and
claims and rights thereto; (iii) oil and gas unitization, pooling, and
communitization agreements, declarations and orders (including all amendments or
modifications thereto) relating to the Production Contracts (including all units
formed under orders, regulations, rules, or other official acts of any
governmental agency having jurisdiction, and including participating interests
created under operating or similar agreements); (iv) all surface leases, farmout
and farmin agreements, division orders, transfer orders, gas sales or purchase
contracts, operating agreements, contracts, and other agreements and instruments
(including all amendments thereto and any agreements settling claims asserted
hereunder); (v) all easements, rights of way, licenses, permits, saltwater
disposal facilities, fresh water facilities, injection facilities, inventory,
yards and field offices; (vi) all Wells; and (vii) interests in equipment and
machinery (including well equipment and machinery), oil and gas production,
gathering, transmission, compression, treating, processing and storage
facilities (including tanks, tank batteries, pipelines and gathering systems),
pumps, water plants, electric facilities, gasoline and gas processing plants,
refineries and other tangible personal property and fixtures associated with,
appurtenant to, or necessary for the operation of any of the foregoing and all
other personal property, equipment and fixtures owned or leased in connection
therewith. For the avoidance of doubt, with respect to the Acquired Company and
its Subsidiaries, the term “Hydrocarbon Interests” does NOT include any cash
and/or cash equivalents related to the Production Contracts or the operation of
the Production Contracts or the Operating Joint Venture, whether held in
accounts of Seller, accounts of the Acquired Company, or accounts of the
Operating joint Venture.
 
“Hydrocarbons” means oil, condensate, gas, casinghead gas and other hydrocarbons
produced or processed in association therewith.
 
“Indebtedness” means any of the following: (a) any indebtedness for borrowed
money, (b) any obligations evidenced by bonds, debentures, notes or other
similar instruments, (c) any obligations to pay the deferred purchase price of
property or services, except trade accounts payable and other current
Liabilities arising in the ordinary course of business, (d) any obligations as
lessee under capitalized leases, (e) any indebtedness created or arising under
any conditional sale or other title retention agreement with respect to acquired
property, (f) any obligations, contingent or otherwise, under acceptance credit,
letters of credit or similar facilities, and (g) any guaranty of any of the
foregoing.
 
“Indemnitee” means any Person that is seeking indemnification from an Indemnitor
pursuant to the provisions of this Agreement.


 
3

--------------------------------------------------------------------------------

 


“Indemnitor” means any party hereto from which any Indemnitee is seeking
indemnification pursuant to the provisions of this Agreement.
 
“Joint Venture Account” is the account nr. 00741166-3 at Helm Bank, in Bogotá,
Colombia, held by Acquired Company on behalf of the Operating Joint Venture,
with the purpose of financing the re-development and operations of the
Production Contracts and any other cost related to the Operating Joint Venture.
 
“Knowledge” of a Person or any similar phrase means, with respect to any fact or
matter, the actual knowledge of the directors and executive officers (including
the chief executive officer, the chief financial officer, the financial
controller and the directors or managers of production, operations and
exploration (or their equivalents)) of the Person or its Subsidiaries.
 
“Law” means any statute, law (including common law), constitution, treaty,
ordinance, code, order, decree, judgment, rule, regulation and any other binding
requirement or determination of any Governmental Entity.
 
“Lien” means, with respect to any property or asset, any mortgage, lien, pledge,
charge, security interest, adverse claim or other encumbrance in respect of such
property or asset.
 
“Material Adverse Effect” on a Person means a material adverse effect on the
condition (financial or otherwise), operations or results of operations of that
Person and its Subsidiaries taken as a whole.
 
“Operating Joint Venture” means the Joint Venture as defined in the joint
operating agreement dated April 28, 2006, between Avante Colombia Ltd. Sucursal
en Colombia and Vetra Exploración y Producción S.A. (formerly known as
Petrotesting Colombia S.A.), for the purpose of operating the Production
Contracts.
 
“Order” means any award, injunction, judgment, decree, order, ruling, subpoena
or verdict or other decision issued, promulgated or entered by or with any
Governmental Entity of competent jurisdiction.
 
“Permitted Liens” means (a) Liens for current real or personal property taxes
not yet due and payable and with respect to which adequate reserves are
maintained, (b) workers’, carriers’ and mechanics’ or other like liens incurred
in the ordinary course of business with respect to which payment is not due and
that do not impair the conduct of the businesses or the present or proposed use
of the affected property and (c) liens that are immaterial in character, amount,
and extent and which do not detract from the value or interfere with the present
or proposed use of the properties they affect.
 
“Person” means an individual, a corporation, a partnership, a limited liability
company, a trust, an unincorporated association, a Governmental Entity or any
agency, instrumentality or political subdivision of a Governmental Entity, or
any other entity or body.


 
4

--------------------------------------------------------------------------------

 


“Pre-Closing Environmental Liabilities” of a Person means Liabilities based upon
or arising out of (a) the ownership or operation of the businesses or Contracts
of a Person and its Subsidiaries on or prior to the Closing, or (b) the
ownership, operation or condition of any real property currently or formerly
owned, operated or leased by the Acquired Company or any of its Subsidiaries at
any time on or prior to the Closing, in each case to the extent based upon or
arising out of (i) Environmental Law, (ii) a failure or omission to maintain,
modify or comply with any Environmental Permit or regulation, (iii) the presence
or Release of any Hazardous Substance at, on or under any real property
currently or formerly owned, operated or leased by the Person or any of its
Subsidiaries at any time on or prior to the Closing, but excluding any naturally
occurring Hydrocarbons, or (iv) the use, generation, storage, transportation,
treatment, sale or other off-site disposal of Hazardous Substances generated by
or otherwise used in the businesses of the Person and its Subsidiaries.
 
“Production Contracts” means any oil and gas leases, contracts, agreements and
other rights giving a Person the right to own or acquire oil and gas interests
and to explore for and develop Hydrocarbons.
 
“Registration Rights Agreement” means the Registration Rights Agreement by and
between Buyer and Seller, in the form attached to the Subscription Agreement.
 
“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, or disposing of Hazardous
Substances into the Environment that does not occur naturally.
 
 “Relevant Group” means, with respect to Buyer or Seller as the context
indicates, any affiliated, combined, consolidated, unitary or similar group of
which any the Buyer Company or the Seller Company, as the case may be, is or was
a member.
 
“Reserve Report” means the reserve report provided to Seller by Collarini
Associates, Houston, USA, in 2008.
 
 “Securities Act” means the United States Securities Act of 1933, as amended.
 
“Seller Company” means Seller, and each of Seller’s domestic and foreign
Subsidiaries, including, prior to the Closing, the Acquired Company and its
Subsidiaries, and “Seller Companies” means, collectively, Seller and all such
Subsidiaries.
 
“Stockholder Agreement” means the Stockholder Agreement by and between Buyer and
Seller, in the form attached to this Agreement as Exhibit A.
 
“Subscription Agreement” means the Subscription Agreement by and between Buyer
and Seller, in the form attached to this Agreement as Exhibit B.
 
“Subsidiary” or “Subsidiaries” means, with respect to any party, any Person, of
which (a) such party or any other Subsidiary of such party is a general partner
(excluding partnerships, the general partnership interests of which held by such
party or any Subsidiary of such party do not have a majority of the voting
interest in such partnership), or (b) at least a majority of the securities or
other interests having by their terms ordinary voting power to elect a majority
of the board of directors or others performing similar functions with respect to
such Person is directly or indirectly owned or controlled by such party and/or
by any one or more of its Subsidiaries.  The term “Subsidiary” shall also
include any branch of a Person or any Subsidiary of a Person, whether or not
incorporated and whether or not having separate legal existence.


 
5

--------------------------------------------------------------------------------

 


“Tax” or “Taxes” means any and all federal, state, local, or foreign net or
gross income, gross receipts, net proceeds, sales, use, ad valorem, value added,
franchise, bank shares, withholding, payroll, employment, excise, property,
deed, stamp, alternative or add-on minimum, environmental, profits, windfall
profits, transaction, Colombian foreign exchange regime, license, lease,
service, service use, occupation, severance, energy, unemployment, social
security, workers’ compensation, capital, premium, and other taxes, whether
disputed or not, together with any interest, penalties, additions to tax, or
additional amounts with respect thereto.
 
“Tax Returns” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
 
“Taxing Authority” means any Governmental Entity having jurisdiction with
respect to any Tax.
 
“Transaction Documents” means this Agreement and all other agreements,
instruments, schedules and other documents entered into or to be entered into or
furnished or to be furnished  pursuant hereto, or in connection with the
execution or performance of this Agreement.
 
“Transfer Taxes” means sales, use, transfer, real property transfer, recording,
documentary, stamp, registration and stock transfer taxes and fees.
 
“Wells” means all Hydrocarbon wells existing under or pursuant to the Production
Contracts.
 
“$” means United States dollars.
 
1.2           Other Defined Terms.  The following terms have the meanings
assigned to such terms in the Sections of the Agreement set forth below:
 
Acquired Audited Financial Statements
3.6
Acquired Balance Sheet
3.6
Acquired Balance Sheet Date
3.6
Acquired Company
Recitals
Acquired Company Intellectual Property
3.15(e)
Acquired Financial Statements
3.6
Acquired Interim Financial Statements
3.6
Acquired Shares
Recitals
Acquired Subsidiary Shares
3.3(b)
Acquisition
2.1
Action
3.18(a)
Agreement
Preamble
Applicable Survival Period
10.1(d)
Avante Marks
3.15(b)
Bogotá Office
5.8
Buyer
Preamble



 
6

--------------------------------------------------------------------------------

 


Buyer Audited Financial Statements
4.6
Buyer Balance Sheet
4.6
Buyer Balance Sheet Date
4.6
Buyer Common Stock
2.1
Buyer Disclosure Schedule
Preamble to Article IV
Buyer Financial Statements
4.6
Buyer Indemnitees
10.2(a)
Buyer Intellectual Property
4.16(d)
Buyer Interim Balance Sheet
4.6
Buyer Interim Balance Sheet Date
4.6
Buyer Interim Financial Statements
4.6
Buyer Leased Personal Property
4.14(c)
Buyer Leased Real Property
4.15
Buyer Marks
4.16(a)
Buyer Material Contract
4.18(b)
Buyer Minor Contract
4.18(e)
Buyer Nondisclosure Agreements
4.16(g)
Buyer Owned Real Property
4.15
Buyer Policies
4.23(a)
Buyer Real Property
4.15
Buyer SEC Reports
4.8
Buyer Subsidiary Shares
4.3(b)
Buyer Tax Losses
10.2(d)
Closing
2.2
Closing Cash Amount
2.4(a)
Closing Date
2.2
Closing Statement
2.4(b)
Consents
3.5(a)
Copyrights
3.15(a)
Dispute
11.7(a)
Environmental Losses
10.2(c)
Escrow Agent
2.3(c)
Escrow Agreement
2.3(c)
Escrow Purchase Price Shares
2.3(a)
Estimated Closing Cash Amount
2.4(a)
Exchange Act
3.31(h)
Final Closing Cash Amount
2.4(e)
Generic Buyer Warranty Losses
10.2(b)
In-Bound Licenses
3.15(c)
Independent Expert
2.4(d)
Initial Purchase Price Shares
2.3(a)
Intellectual Property
3.15(a)
Intellectual Property Rights
3.15(a)
Liabilities
3.7
Locked-up Securities
5.9(a)
Lock-Up Period
5.9(a)



 
7

--------------------------------------------------------------------------------

 


Losses
10.2(a)
Lux GAAP
3.6
Marks
3.15(a)
Material Contracts
3.17(b)
Medical Plan
3.20(d)
Minor Contracts
3.17(e)
Notice of Claim
10.4(a)
Notice of Dispute
11.7(a)
Notice of Objection
2.4(c)
Out-Bound Licenses
3.15(d)
Patents
3.15(a)
Policies
3.22(a)
Post-Cutoff Period
7.3(c)(ii)
Pre-Cutoff Period
7.3(c)(ii)
Products
3.23
Prohibited Seller
3.31(e)
Proprietary Information
3.15(a)
Purchase Price Shares
2.1
Remedial Work
10.4(d)
Representatives
5.4(a)
Review Period
2.4(c)
Rules
11.7(c)(i)
Seller
Preamble
Seller Disclosure Schedule
Preamble to Article III
Seller Indemnitees
10.3(a)
Seller Leased Personal Property
3.13(c)
Seller Leased Real Property
3.14
Seller Nondisclosure Agreements
3.15(h)
Seller Owned Real Property
3.14
Seller Party
7.3(d)(ii)
Seller Real Property
3.14
Seller Warranty Losses
10.3(b)
Share Value
10.6
Software
3.15(a)
Third Party Claim
10.4(a)
Third Party Defense
10.4(b)
US GAAP
4.6



ARTICLE II.
PURCHASE AND SALE
 
2.1          Purchase and Sale of the Acquired Shares.  Upon the terms and
subject to the conditions of this Agreement, at the Closing, Seller shall sell
to Buyer, and Buyer shall purchase from Seller, the Acquired Shares free and
clear of all Liens. The aggregate purchase price for the Acquired Shares is
10,285,819 newly issued shares (the “Purchase Price Shares”) of the common
stock, par value $0.001 per share, of Buyer (“Buyer Common Stock”). The Purchase
Price Shares shall be delivered as provided in Section 2.3. The purchase and
sale of the Acquired Shares is referred to in this Agreement as the
“Acquisition”.


 
8

--------------------------------------------------------------------------------

 


2.2          Closing Date.  The closing of the Acquisition (the “Closing”) shall
take place at the offices of Gottbetter & Partners, LLP, in New York, New York,
at 10:00 a.m. on a date to be specified by the parties which shall be no later
than two Business Days after satisfaction (or waiver as provided herein) of the
conditions set forth in ARTICLE VIII (other than those conditions that by their
nature will be satisfied at the Closing), unless another time, date and/or place
is agreed to in writing by the parties. The date upon which the Closing occurs
is herein referred to as the “Closing Date.”


2.3          Transactions to be Effected at the Closing.


(a)           Seller shall be entitled to receive immediately 8,785,819 of the
Purchase Price Shares (the “Initial Purchase Price Shares”); the remaining
1,500,000 of the Purchase Price Shares (the “Escrow Purchase Price Shares”),
shall be deposited in escrow pursuant to Section 2.3(d) and shall be held and
disposed of in accordance with the terms of the Escrow Agreement.
 
(b)           At the Closing, Buyer shall deliver to Seller (i) an original
certificate or certificates representing the Initial Purchase Price Shares, (ii)
all other documents, instruments or certificates required to be delivered by
Buyer at or prior to the Closing pursuant to this Agreement, and (iii) the
Estimated Closing Cash Amount, to be paid by wire transfer of immediately
available funds to an account designated in writing by Seller.
 
(c)           At the Closing, Buyer, Seller and Robert Jan Jozef Lijdsman, civil
law notary in Amsterdam, the Netherlands (the “Escrow Agent”) shall execute and
deliver the Escrow Agreement in substantially the form attached hereto as
Exhibit C (the “Escrow Agreement”).
 
(d)           At the Closing, Seller shall deliver to Buyer (or if Buyer so
elects, to a Subsidiary of Buyer) (i) certificates for the Acquired Shares duly
endorsed or accompanied by stock powers duly endorsed in blank (or if the
Acquired Shares are not certificated, (ii) a duly executed instrument of
assignment thereof in proper form under the laws of Luxembourg, (iii) a
certified copy of the share register of the Acquired Company), with any required
transfer stamps affixed thereto, (iv) all other documents and instruments
necessary to vest in Buyer (or its Subsidiary) all of Seller’s right, title and
interest in and to the Acquired Shares, free and clear of all Liens, and (v) all
other documents, instruments or certificates required to be delivered by Seller
at or prior to the Closing pursuant to this Agreement.
 
(e)           At the Closing, Buyer and Seller shall also close on the
transactions specified in the Subscription Agreement.
 
2.4          Closing Cash Amount.
 
(a)           The estimated amount (the “Estimated Closing Cash Amount”), as of
the Closing Date, of the Acquired Company’s share of the cash balance in the
Joint Venture Account maintained by the Acquired Company as operator of the
Operating Joint Venture (the “Closing Cash Amount”) is nil ($0).
 
 
9

--------------------------------------------------------------------------------

 


(b)           Within 60 days after the Closing Date, Buyer will prepare, or
cause to be prepared, and deliver to Seller an unaudited statement, which shall
set forth Buyer’s calculation of the Closing Cash Amount as of the Closing Date
(the “Closing Statement”), together with documentation supporting such
calculation.  If Buyer fails to deliver a Closing Statement within the sixty-day
period described above, the Estimated Closing Cash Amount will be deemed to be
the Closing Cash Amount and no payments or adjustments will be made under this
Section 2.4.
 
(c)           Upon receipt from Buyer, Seller shall have 15 days to review the
Closing Statement (the “Review Period”). If Seller disagrees with Buyer’s
calculation of the Closing Cash Amount, Seller may, on or prior to the last day
of the Review Period, deliver a notice to Buyer (the “Notice of Objection”),
which sets forth its objections to Buyer’s calculation of the Closing Cash
Amount. Any Notice of Objection shall include a detailed written explanation of
the reasons for disagreement with the Closing Statement, and shall set forth
Seller’s calculation of the Closing Cash Amount based on such objections.
 
(d)           Unless Seller delivers the Notice of Objection to Buyer within the
Review Period, Seller shall be deemed to have accepted Buyer’s calculation of
the Closing Cash Amount and the amount specified by Buyer shall be final,
conclusive and binding. If Seller delivers the Notice of Objection to Buyer
within the Review Period, Buyer and Seller shall, during the 30 days following
such delivery or any mutually agreed extension thereof, use their commercially
reasonable efforts to reach agreement on the disputed items and amounts in order
to determine the Closing Cash Amount. If, at the end of such period or any
mutually agreed extension thereof, Buyer and Seller are unable to resolve their
disagreements, they shall jointly retain and refer their disagreements to Ernst
& Young (or, if such firm shall decline or is unable to act, or has a conflict
of interest with Buyer or Seller or any of their respective Affiliates another
nationally recognized independent accounting firm mutually acceptable to Buyer
and Seller (the “Independent Expert”)). The parties shall instruct the
Independent Expert promptly to review this Section  and to determine solely with
respect to the disputed items and amounts so submitted whether and to what
extent, if any, the Closing Cash Amount calculated by Buyer requires adjustment.
The Independent Expert shall base its determination solely on written
submissions by Buyer and Seller and not on an independent review. Buyer and
Seller shall make available to the Independent Expert all relevant books and
records and other items reasonably requested by the Independent Expert. The
parties shall request that the Independent Expert deliver to Buyer and Seller,
as promptly as practicable but in no event later than 45 days after its
retention, a report which sets forth its resolution of the disputed items and
its calculation of the Closing Cash Amount; provided that in no event shall the
Closing Cash Amount as determined by the Independent Expert be less than Buyer’s
calculation of the Closing Cash Amount nor more than Seller’s calculation of the
Closing Cash Amount set forth in the Notice of Objection. The decision of the
Independent Expert shall be final, conclusive and binding on the parties. The
costs and expenses of the Independent Expert shall be allocated between the
parties based upon the percentage which the portion of the contested amount not
awarded to each party bears to the amount actually contested by such party. Each
party agrees to execute, if requested by the Independent Expert, a reasonable
engagement letter, including customary indemnities in favor of the Independent
Expert.


 
10

--------------------------------------------------------------------------------

 


(e)           The “Final Closing Cash Amount” means (i) the Estimated Closing
Cash Amount if Buyer does not timely deliver a Closing Statement to Seller, (ii)
the amount shown in the Closing Statement, if Seller does not timely deliver a
Notice of Objection to Buyer, or (iii) if a Notice of Objection is so delivered,
(A) as agreed by Buyer and Seller pursuant to Section 2.4(d) or (B) in the
absence of such agreement, as shown in the Independent Expert’s calculation
delivered pursuant to Section 2.4(d).  If the Final Closing Cash Amount is less
than the Estimated Closing Cash Amount, Seller shall pay to Buyer, as an
adjustment to the Purchase Price, an amount of cash equal to the difference
between the Estimated Closing Cash Amount and the Final Closing Cash Amount.  If
the Final Closing Cash Amount is more than the Estimated Closing Cash Amount,
Buyer shall pay to Seller, as an adjustment to the Purchase Price, an amount of
cash equal to the difference between the Estimated Closing Cash Amount and the
Final Closing Cash Amount.  Any payment required under this section shall be
made within three Business Days after the Final Closing Cash Amount has been
finally determined and shall be made by wire transfer of immediately available
funds to an account designated in writing by Buyer or Seller, as the case may
be, at least one Business Day prior to such transfer.
 
2.5          Escrow.  On the Closing Date, Buyer shall deliver to the Escrow
Agent a certificate (issued in the name of Seller or its nominee) representing
the Escrow Purchase Price Shares, as described in Section 2.3(a), for the
purpose of securing the indemnification obligations of Seller set forth in this
Agreement.  The Escrow Shares shall be held by the Escrow Agent pursuant to the
Escrow Agreement.  The Escrow Shares shall be held as a trust fund and shall not
be subject to any lien, attachment, trustee process or any other judicial
process of any creditor of any party, and shall be held and disbursed solely for
the purposes and in accordance with the terms of the Escrow Agreement.
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES OF SELLER
 
Seller represents and warrants to Buyer as of the date hereof that the
statements contained in this ARTICLE III are true and correct, except as set
forth in the disclosure schedule dated and delivered as of the date hereof by
Seller to Buyer (the “Seller Disclosure Schedule”), which is attached to this
Agreement and is designated therein as being the Seller Disclosure Schedule. The
Seller Disclosure Schedule shall be arranged in sections corresponding to each
Section of this ARTICLE III. Each exception to a representation and warranty set
forth in the Seller Disclosure Schedule shall qualify the specific
representation and warranty which is referenced in the applicable section of the
Seller Disclosure Schedule, and shall also qualify each other representation or
warranty as to which the relevance of such item is reasonably apparent.
 
3.1          Organization and Good Standing.


(a)           Each of Seller and the Acquired Company is a corporation duly
organized, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation, has all requisite power to own, lease and
operate its properties and to carry on its business as currently conducted and
as proposed to be conducted, and is duly qualified to do business and is in good
standing as a foreign corporation in each jurisdiction in which it owns or
leases property or conducts any business so as to require such qualification.
The Seller Disclosure Schedule contains a complete and accurate list of each
jurisdiction in which the Acquired Company is qualified to do business.


 
11

--------------------------------------------------------------------------------

 


(b)           Neither Seller nor the Acquired Company is in default under its
Charter Documents. The Charter Documents of the Acquired Company in the forms
attached to the Seller Disclosure Schedule are the Charter Documents of the
Acquired Company as now in effect.
 
3.2          Capitalization.


(a)           The authorized Capital Stock of the Acquired Company consists of
66,759 shares of, par value €100.00 per share, for a total of €6,675,900.00. All
of the Acquired Shares are duly authorized, validly issued, fully paid and
nonassessable and are owned of record and beneficially by Seller free and clear
of all Liens. Upon transfer of the Acquired Shares to Buyer in accordance with
the terms of ARTICLE II, Buyer will receive valid title to the Acquired Shares,
free and clear of all Liens.
 
(b)           All of the Acquired Shares were issued in compliance with
applicable Laws. None of the Acquired Shares was issued in violation of any
Contract to which Seller or the Acquired Company is a party or is subject or in
violation of any preemptive or similar rights of any Person.
 
(c)           Other than the Acquired Shares, the Acquired Company does not have
outstanding any Equity Securities or any other securities. The Acquired Company
is not a party or subject to any Contract obligating the Acquired Company to
issue any Equity Securities or any other securities and there is no circumstance
or condition that may give rise to a claim by any Person that such Person is
entitled to acquire any securities of the Acquired Company. The Acquired Company
does not have outstanding any bonds, debentures, notes or other obligations the
holders of which have the right to vote (or convertible into, or exercisable or
exchangeable for, securities having the right to vote) on any matter.
 
(d)           The Acquired Company is not a party to any joint venture,
partnership, consortium or other similar agreement or arrangement.
 
(e)           The Acquired Company does not have outstanding or authorized any
stock appreciation, phantom stock, profit participation, or similar rights.
 
(f)           Other than as set forth in this Agreement or any other Transaction
Document, neither Seller nor the Acquired Company is a party or subject to any
stockholder agreement, voting agreement, voting trust or any other similar
arrangement which has the effect of restricting or limiting the transfer, voting
or other rights associated with the Acquired Shares.
 
(g)           There are no obligations, contingent or otherwise, of the Acquired
Company to provide funds to or make any investment (in the form of a loan,
capital contribution or otherwise) in any Person, other than funds or
investments related to the Operating Joint Venture or the Production Contracts.


 
12

--------------------------------------------------------------------------------

 


3.3          Subsidiaries of the Acquired Company.


(a)           Each Subsidiary of the Acquired Company is validly existing and in
good standing under the Laws of the jurisdiction of its formation, has all
requisite power to own, lease and operate its properties and to carry on its
business as currently conducted and as proposed to be conducted, and is duly
qualified to do business and is in good standing in each jurisdiction in which
it owns or leases property or conducts any business so as to require such
qualification.   The Ministry of Mines has issued the correspondent Executive
Resolution to grant authorization to Avante Colombia Ltd. to develop oil and gas
activities in Colombia.
 
(b)           The Seller Disclosure Schedule contains a true and complete list
of the Subsidiaries of the Acquired Company and sets forth with respect to each
such Subsidiary the jurisdiction of formation, the authorized and outstanding
Capital Stock of such Subsidiary and the owner(s) of record of such outstanding
Capital Stock. The outstanding shares of Capital Stock of each Subsidiary of the
Acquired Company (collectively, the “Acquired Subsidiary Shares”) are duly
authorized, validly issued, fully paid and nonassessable, and are owned by the
Acquired Company or another Subsidiary of the Acquired Company free and clear of
all Liens.  The assigned capital of any Subsidiary incorporated or established
in Colombia and its respective supplementary capital investment have been
credited with the Superintendency of Corporations and is duly registered with
Banco de la República as a foreign investment.
 
(c)           All of the Acquired Subsidiary Shares were issued in compliance
with applicable Laws. None of the Acquired Subsidiary Shares was issued in
violation of any Contract to which Seller, the Acquired Company or any of its
Subsidiaries is a party or is subject.
 
(d)           Other than the Acquired Subsidiary Shares set forth in the Seller
Disclosure Schedule, no Subsidiary of the Acquired Company has outstanding any
Equity Securities or any other securities. No Subsidiary of the Acquired Company
is a party or subject to any Contract obligating such Subsidiary to issue any
Equity Securities or any other securities and, to Seller’s Knowledge, there is
no circumstance or condition that may give rise to a claim by any Person that
such Person is entitled to acquire any securities of any Subsidiary of the
Acquired Company. No Subsidiary of the Acquired Company has outstanding any
bonds, debentures, notes or other obligations the holders of which have the
right to vote (or convertible into, or exercisable or exchangeable for,
securities having the right to vote) on any matter.
 
(e)           No Subsidiary of the Acquired Company has outstanding or
authorized any stock appreciation, phantom stock, profit participation, or
similar rights.
 
(f)           Other than the Subsidiaries set forth in the Seller Disclosure
Schedule, neither the Acquired Company nor any of its Subsidiaries directly or
indirectly owns any Equity Securities or other securities in any Person.
 
(g)           No Subsidiary of the Acquired Company is a party to any joint
venture, partnership, consortium or other similar agreement or arrangement,
other than the Operating Joint Venture or related to the Production Contracts.


 
13

--------------------------------------------------------------------------------

 


(h)           Other than as set forth in this Agreement or any other Transaction
Document, none of Seller, the Acquired Company or any Subsidiary of the Acquired
Company is a party or subject to any stockholder agreement, voting agreement,
voting trust or any other similar arrangement which has the effect of
restricting or limiting the transfer, voting or other rights associated with the
Acquired Subsidiary Shares.
 
(i)           There are no obligations, contingent or otherwise, of any
Subsidiary of the Acquired Company to provide funds to or make any investment
(in the form of a loan, capital contribution or otherwise) in any Person other
than funds or investments related to the Operating Joint Venture or the
Production Contracts.
 
3.4          Authority and Enforceability.  Seller has the requisite power and
authority to enter into this Agreement and to consummate the Acquisition. The
execution and delivery of this Agreement and the consummation of the Acquisition
have been duly authorized by all necessary corporate action on the part of
Seller. This Agreement has been duly executed and delivered by Seller and,
assuming due authorization, execution and delivery by Buyer, constitutes the
valid and binding obligation of Seller, enforceable against it in accordance
with its terms, except as such enforceability may be limited by (a) bankruptcy,
insolvency, reorganization, moratorium or other similar Laws affecting or
relating to creditors’ rights generally, and (b) the availability of injunctive
relief and other equitable remedies.


3.5          No Conflicts; Authorizations.


(a)           The execution and delivery of this Agreement by Seller do not, and
the performance by Seller of its obligations hereunder and the consummation by
Seller of the transactions contemplated hereby (in each case, with or without
the giving of notice or lapse of time, or both) will not, directly or
indirectly, (i) violate the provisions of any of the Charter Documents of
Seller, the Acquired Company or any of its Subsidiaries, (ii) violate or
constitute a default, an event of default or an event creating rights of
acceleration, termination, cancellation, imposition of additional obligations or
loss of rights, or require a consent to assignment, under any Contract (A) to
which Seller, the Acquired Company or any of its Subsidiaries is a party, (B) of
which Seller, the Acquired Company or any of its Subsidiaries is a beneficiary
or (C) by which Seller, the Acquired Company or any of its Subsidiaries or any
of their respective assets is bound, (iii) violate or conflict with any Law,
Authorization or Order applicable to Seller, the Acquired Company or any of its
Subsidiaries, or give any Governmental Entity or other Person the right to
challenge any of the transactions contemplated by this Agreement or to exercise
any remedy, obtain any relief under or revoke or otherwise modify any rights
held under, any such Law, Authorization or Order, or (iv) result in the creation
of any Liens upon any of the assets owned or used by Seller, the Acquired
Company or any of its Subsidiaries. Section 3.5(a) of the Seller Disclosure
Schedule sets forth all consents, waivers, assignments and other approvals that
are required in connection with the transactions contemplated by this Agreement
under any Contract to which the Acquired Company or any of its Subsidiaries is a
party (collectively, “Consents”) in order to preserve all rights of, and
benefits to, the Acquired Company and its Subsidiaries thereunder.


 
14

--------------------------------------------------------------------------------

 


(b)           No Authorization or Order of, registration, declaration or filing
with, or notice to, any Governmental Entity or other Person is required by or
with respect to Seller, the Acquired Company or any of its Subsidiaries in
connection with the execution and delivery of this Agreement and the
consummation of the Acquisition, except for any such Authorization, Order,
registration, declaration, filing or notice, that the failure to comply with
would not result in a Material Adverse Effect on the Acquired Company or
prevent, enjoin or otherwise delay the transactions contemplated by this
Agreement.
 
3.6          Financial Statements. True and complete copies of the Acquired
Company’s audited consolidated financial statements consisting of the
consolidated balance sheet of the Acquired Company and its Subsidiaries as at
December 31, 2007 and the related statements of income and retained earnings,
stockholders’ equity and cash flow, for the year then ended (the “Acquired
Audited Financial Statements”), and unaudited (but reviewed by the Acquired
Company’s independent auditor) consolidated financial statements consisting of
the balance sheet of the Acquired Company and its Subsidiaries as at December 31
in each of the years 2008 and  2009, and the related statements of income and
retained earnings, stockholders’ equity and cash flow for the years then ended
(the “Acquired Interim Financial Statements” and together with the Acquired
Audited Financial Statements, the “Acquired Financial Statements”), are included
in the Seller Disclosure Schedule. The Acquired Financial Statements are true,
complete and correct and have been prepared in accordance with Luxembourg
generally accepted accounting principles (“Lux GAAP”) applied on a consistent
basis throughout the periods involved, subject, in the case of the Acquired
Interim Financial Statements, to normal and recurring year-end adjustments (the
effect of which will not be materially adverse) and the absence of notes (that,
if presented, would not differ materially from those presented in the Acquired
Audited Financial Statements). The Acquired Financial Statements are based on
the books and records of the Acquired Company and its Subsidiaries, and fairly
present the financial condition of the Acquired Company and its Subsidiaries as
of the respective dates they were prepared and the results of the operations of
the Acquired Company and its Subsidiaries for the periods indicated. The
consolidated balance sheet of the Acquired Company and its Subsidiaries as of
December 31, 2009, is referred to herein as the “Acquired Balance Sheet” and the
date thereof as the “Acquired Balance Sheet Date.” Each of the Acquired Company
and its Subsidiaries maintains a standard system of accounting established and
administered in accordance with Lux GAAP.


3.7          No Undisclosed Liabilities. The Acquired Company and its
Subsidiaries have no liabilities, obligations or commitments of any nature
whatsoever, asserted or unasserted, known or unknown, absolute or contingent,
accrued or unaccrued, matured or unmatured or otherwise (“Liabilities”), except
(a) those which are adequately reflected or reserved against in the Acquired
Balance Sheet as of the Acquired Balance Sheet Date, and (b) those which have
been incurred in the ordinary course of business and consistent with past
practice since the Acquired Balance Sheet Date and which are not, individually
or in the aggregate, material in amount.
 
3.8          Inventory.  The Acquired Company and its Subsidiaries have no
inventory (materials, supplies, parts, work-in-process or finished goods).


3.9          Accounts Receivable.  The accounts receivable of the Acquired
Company and its Subsidiaries as set forth on the Acquired Balance Sheet or
arising since the date thereof have arisen solely out of bona fide sales and
deliveries of goods, performance of services and other business transactions in
the ordinary course of business consistent with past practice.


 
15

--------------------------------------------------------------------------------

 


3.10        Taxes.


(a)           All Tax Returns required to have been filed by each Seller Company
or a Relevant Group in respect of any material Taxes payable or asserted to be
payable by or in respect of the Acquired Company or any of its Subsidiaries have
been duly and timely filed (or, if due between the date hereof and the Closing
Date, will be duly and timely filed), and each such Tax Return correctly and
completely reflects, in all material respects, liability for Taxes and all other
information required to be reported thereon. All Taxes owed by any Seller
Company or any member of a Relevant Group in respect of any Taxes payable or
asserted to be payable by or in respect of the Acquired Company or any of its
Subsidiaries (whether or not shown on any Tax Return) have been timely paid. The
Seller Companies have adequately provided for, in their books of account and
related records, liability for all unpaid Taxes, being current Taxes not yet due
and payable.
 
(b)           There is no action or audit currently pending or, to the Knowledge
of Seller, proposed or threatened against, or with respect to, the Seller
Companies in respect of any Taxes payable or asserted to be payable by or in
respect of the Acquired Company or any of its Subsidiaries. No Seller Company is
the beneficiary of any extension of time within which to file any Tax Return of
or relating to the Acquired Company or any of its Subsidiaries, nor have any of
the Seller Companies made (or had made on their behalf) any requests for such
extensions. To the Knowledge of Seller, no claim has ever been made by an
authority in a jurisdiction where any of the Seller Companies do not file Tax
Returns that any of them is or may be subject to taxation by that jurisdiction
or that any of them must file Tax Returns in relation to the Acquired Company or
any of its Subsidiaries. There are no Liens (other than Liens arising by
operation of Law for Taxes not yet due) on any of the stock or assets of the
Acquired Company or any of its Subsidiaries with respect to Taxes; nor are there
any Liens on any of the stock or assets of any other Seller Company with respect
to Taxes payable or asserted to be payable by or in respect of the Acquired
Company or any of its Subsidiaries.
 
(c)           The Seller Companies have withheld and timely paid all Taxes
required to have been withheld and paid by or in respect of the Acquired Company
or any of its Subsidiaries and have complied with all information reporting and
withholding requirements, including maintenance of required records with respect
thereto.
 
(d)           There is no dispute or claim concerning any liability for Taxes
payable or asserted to be payable by or in respect of the Acquired Company or
any of its Subsidiaries for which notice has been provided, or which, to the
Knowledge of Seller, is asserted or threatened.  The Seller Disclosure Schedule
(i) lists all national, state, local, and foreign income Tax Returns filed by
any Seller Company with respect to the Acquired Company or any of its
Subsidiaries for taxable periods ended on or after December 31, 2007, (ii)
indicates those Tax Returns that have been audited, and (iii) indicates those
Tax Returns that currently are the subject of audit. Seller has delivered to
Buyer correct and complete copies of all income Tax Returns, examination
reports, and statements of deficiencies assessed against or agreed to by any
Seller Company with respect to Taxes payable or asserted to be payable by or in
respect of the Acquired Company or any of its Subsidiaries since January 1,
2006. No Seller Company has waived (or is subject to a waiver of) any statute of
limitations in respect of Taxes payable or asserted to be payable by or in
respect of the Acquired Company or any of its Subsidiaries or has agreed to (or
is subject to) any extension of time with respect to such a Tax assessment or
deficiency.
 
16

--------------------------------------------------------------------------------




(e)      Neither the Acquired Company nor any of its Subsidiaries is, or has
ever been, included in a U.S. consolidated tax return.  No affiliate of the
Acquired Company has ever claimed losses in the United States on account of the
Acquired Company or any of its Subsidiaries, or made any elections (by filing
Form 8832 or otherwise) in the United States regarding the U.S. tax treatment of
the Acquired Company or any of its Subsidiaries. Neither the Acquired Company
nor any of its Subsidiaries is or has been (i) a “United States person” under
Section 7701(a)(30) of the Code, (ii) engaged in the conduct of a trade or
business in the United States under Section 882 of the Code, or (iii) a
“controlled foreign corporation” under Section 957(a) of the Code.
 
(f)      Neither the Acquired Company nor any of its Subsidiaries has ever held
a “United States real property interest” within the meaning of Section 897(c)(1)
of the Code.
 
(g)      The representations and warranties set forth in this Section 3.10 are
the sole and exclusive representations and warranties of Seller under this
Agreement that address or relate in any way to any and all Tax matters.
 
3.11        Compliance with Law.


(a)      Each of the Acquired Company and its Subsidiaries has complied with
each, and is not in violation of any, applicable Law to which the Acquired
Company or any such Subsidiary or its respective business, operations, assets or
properties is or has been subject, except for such noncompliance or violations
that have not resulted and would not result in a Material Adverse Effect on the
Acquired Company; provided, however, no representation or warranty in this
Section 3.11 is made with respect to Environmental Laws, which are covered
exclusively in Section 3.21, or Tax matters, which are covered exclusively in
Section 3.10.
 
(b)      No event has occurred and no circumstances exist that with the passage
of time or the giving of notice may reasonably be expected to result in a
violation of, conflict with or failure on the part of the Acquired Company or
any of its Subsidiaries to comply with, any existing Law, except for such
noncompliance or violations that have not resulted and would not result in a
Material Adverse Effect on the Acquired Company. To Seller’s Knowledge, neither
the Acquired Company nor any of its Subsidiaries has received notice regarding
any violation of, conflict with, or failure to comply with, any Law.
 
3.12        Authorizations.


(a)      Each of the Acquired Company and its Subsidiaries owns, holds or
lawfully uses in the operation of its business all Authorizations which are
necessary for it to conduct its business as currently conducted or as proposed
to be conducted or for the ownership and use of the assets owned or used by the
Acquired Company or any such Subsidiary in the conduct of its business free and
clear of all Liens, except for such Authorizations as to which the failure of
the Acquired Company or its Subsidiaries to own, hold or lawfully use has not
resulted and would not result in a Material Adverse Effect on the Acquired
Company; provided, however, no representation or warranty in this Section 3.12
is made with respect to Environmental Permits, which are covered exclusively in
Section 3.21. Such Authorizations are valid and in full force and effect and
none of such Authorizations will be terminated or impaired or become terminable
as a result of the transactions contemplated by this Agreement. All such
Authorizations are listed in the Seller Disclosure Schedule.

 
17

--------------------------------------------------------------------------------

 

(b)      No event has occurred and no circumstances exist that with the passage
of time or the giving of notice may reasonably be expected to result in a
violation of, conflict with, failure on the part of the Acquired Company or any
of its Subsidiaries to comply with the terms of, or the revocation, withdrawal,
termination, cancellation, suspension or modification of any Authorization,
except for such events that have not resulted and would not result in a Material
Adverse Effect on the Acquired Company. To Seller’s Knowledge, neither the
Acquired Company nor any of its Subsidiaries has received notice regarding any
violation of, conflict with, failure to comply with the terms of, or any
revocation, withdrawal, termination, cancellation, suspension or modification
of, any Authorization. Neither the Acquired Company nor any of its Subsidiaries
is in default, nor, to Seller’s Knowledge, has the Acquired Company or any of
its Subsidiaries received notice of any claim of default, with respect to any
Authorization.
 
(c)      No Person other than the Acquired Company or one of its Subsidiaries
owns or has any proprietary, financial or other interest (direct or indirect) in
any Authorization which the Acquired Company or such Subsidiary owns or uses in
the operation of its business as currently conducted or as proposed to be
conducted, other than related to the Production Contracts.
 
3.13        Title to Personal Properties.


(a)      The Seller Disclosure Schedule sets forth a complete and accurate list
of all the personal properties and assets owned, leased or used by the Acquired
Company or any of its Subsidiaries as of the date of this Agreement, with a fair
market value as of December 31, 2009 in excess of $10,000, specifying whether
such property is owned or leased and the owner of such property and, in the case
of leased assets, indicating the parties to, execution dates of and annual
payments under, the lease.
 
(b)      With respect to personal properties and assets that are owned including
all properties and assets reflected as owned on the Acquired Balance Sheet
(other than inventory sold in the ordinary course of business since the date
thereof), the Acquired Company or one of its Subsidiaries has good and valid
title to all of such properties and assets, free and clear of all Liens except
for Permitted Liens.
 
(c)      With respect to personal properties and assets that are leased (“Seller
Leased Personal Property”), the Acquired Company or one of its Subsidiaries has
a valid leasehold interest in such Leased Personal Property and all such leases
are in full force and effect and constitute valid and binding obligations of the
Acquired Company and, to the Knowledge of Seller, the other party(ies) thereto.
None of the Acquired Company, any of its Subsidiaries or, to the Knowledge of
Seller, any other party thereto is in breach of any of the terms of any such
lease.

 
18

--------------------------------------------------------------------------------

 

(d)      Other than the Acquired Company, its Subsidiaries, holders of Permitted
Liens (solely to the extent of such Permitted Liens) and lessors of Seller
Leased Personal Property (solely to the extent of their interest in such Seller
Leased Personal Property), no Person has any interest in any equipment or other
tangible assets or properties used by the Acquired Company or any of its
Subsidiaries. Without limiting the foregoing, neither Seller nor any of its
Subsidiaries (other than the Acquired Company and its Subsidiaries) has any
interest in any equipment or other tangible assets or properties used in the
businesses of the Acquired Company and its Subsidiaries.
 
3.14        Real Property.  There is no (i) real property or interests in real
property owned in fee by the Acquired Company or any of its Subsidiaries (the
“Seller Owned Real Property”), or (ii) real property or interests in real
property leased by the Acquired Company or any of its Subsidiaries (other than
under the terms of the Production Contracts) (the “Seller Leased Real Property”
and together with the Seller Owned Real Property, the “Seller Real Property”).


3.15        Intellectual Property.


(a)      As used in this Agreement, “Intellectual Property” means: (i)
inventions (whether or not patentable), trade secrets, technical data,
databases, customer lists, designs, tools, methods, processes, technology,
ideas, know-how, source code, product road maps and other proprietary
information and materials (“Proprietary Information”); (ii) trademarks and
service marks (whether or not registered), trade names, logos, trade dress and
other proprietary indicia and all goodwill associated therewith; (iii)
documentation, advertising copy, marketing materials, web-sites, specifications,
mask works, drawings, graphics, databases, recordings and other works of
authorship, whether or not protected by Copyright; (iv) computer programs,
including any and all software implementations of algorithms, models and
methodologies, whether in source code or object code, design documents,
flow-charts, user manuals and training materials relating thereto and any
translations thereof (collectively, “Software”); and (v) all forms of legal
rights and protections that may be obtained for, or may pertain to, the
Intellectual Property set forth in clauses (i) through (iv) in any country of
the world (“Intellectual Property Rights”), including all letters patent, patent
applications, provisional patents, design patents, PCT filings, invention
disclosures and other rights to inventions or designs (“Patents”), all
registered and unregistered copyrights in both published and unpublished works
(“Copyrights”), all trademarks, service marks and other proprietary indicia
(whether or not registered) (“Marks”), trade secret rights, mask works, moral
rights or other literary property or authors rights, and all applications,
registrations, issuances, divisions, continuations, renewals, reissuances and
extensions of the foregoing.
 
(b)      Neither the Acquired Company nor any of its Subsidiaries owns any
right, title or interest in or to any Software (other than as described below),
Patents, Copyrights or Marks (other than the names “Avante” and “Avante
Colombia” (the “Avante Marks”)).
 
(c)      The Seller Disclosure Schedule lists all licenses, sublicenses and
other agreements (“In-Bound Licenses”) pursuant to which a third party
authorizes the Acquired Company or any of its Subsidiaries to use, practice any
rights under, or grant sublicenses with respect to, any Intellectual Property
owned by such third party other than In-Bound Licenses that consist solely of
“shrink-wrap” and similar commercially available end-user licenses, including
the incorporation of any such Intellectual Property into the Company’s or any of
its Subsidiaries’ products and, with respect to each In-Bound License, whether
the In-Bound License is exclusive or non-exclusive.

 
19

--------------------------------------------------------------------------------

 

(d)      There are no licenses, sublicenses or other agreements (“Out-Bound
Licenses”) pursuant to which the Acquired Company or any of its Subsidiaries
authorizes a third party to use, practice any rights under, or grant sublicenses
with respect to, any Acquired Company Owned Intellectual Property or pursuant to
which the Acquired Company or any of its Subsidiaries grants rights to use or
practice any rights under any Intellectual Property owned by a third party and,
with respect to each Out-Bound License, whether the Out-Bound License is
exclusive or non-exclusive.
 
(e)      The Acquired Company and/or one or more of its Subsidiaries exclusively
own the entire right, interest and title to all Intellectual Property that is
used in or necessary for the businesses of the Acquired Company and its
Subsidiaries as they are currently conducted or proposed to be conducted, free
and clear of Liens, or (ii) otherwise rightfully use or otherwise enjoy such
Intellectual Property pursuant to the terms of a valid and enforceable In-Bound
License that is listed in the Seller Disclosure Schedule or that is a
“shrink-wrap” or similar commercially available end-user license. The Avante
Marks, together with the Proprietary Information and the Acquired Company’s and
its Subsidiaries’ rights under the In-Bound Licenses listed in the Seller
Disclosure Schedule or that are “shrink-wrap” or similar commercially available
end-user licenses (collectively, the “Acquired Company Intellectual Property”),
constitutes all the Intellectual Property used in or necessary for the operation
of the Acquired Company’s and its Subsidiaries’ businesses as they are currently
conducted and as proposed to be conducted.
 
(f)      Seller has no Knowledge of any challenges (or any basis therefor) with
respect to the validity or enforceability of any Acquired Company Intellectual
Property. Neither Seller, the Acquired Company nor any of its Subsidiaries has
taken any action or failed to take any action that could reasonably be expected
to result in the abandonment, cancellation, forfeiture, relinquishment,
invalidation, waiver or unenforceability of any Acquired Company Intellectual
Property.
 
(g)      To Seller’s Knowledge, neither the Acquired Company nor any of its
Subsidiaries, by conducting its business as currently conducted or as proposed
to be conducted, has infringed or infringes upon, or otherwise unlawfully used
or uses, any Intellectual Property Rights of a third party. None of Seller, the
Acquired Company or any of its Subsidiaries has received any communication
alleging that the Acquired Company or any of its Subsidiaries or any of their
respective products, services, activities or operations infringe upon or
otherwise unlawfully use any Intellectual Property Rights of a third party nor,
to Seller’s Knowledge, is there any basis therefor. No Action has been
instituted, or, to Seller’s Knowledge, threatened, relating to any Intellectual
Property formerly or currently used by the Acquired Company or any of its
Subsidiaries and none of the Acquired Company Intellectual Property is subject
to any outstanding Order. To Seller’s Knowledge, no Person has infringed or is
infringing any Intellectual Property Rights of the Acquired Company or any of
its Subsidiaries or has otherwise misappropriated or is otherwise
misappropriating any Acquired Company Intellectual Property.

 
20

--------------------------------------------------------------------------------

 

(h)      With respect to the Acquired Company’s or any of its Subsidiaries’
Proprietary Information, the documentation relating thereto is current, accurate
and sufficient in detail and content to identify and explain it and to allow its
full and proper use without reliance on the special knowledge or memory of
others. The Acquired Company and its Subsidiaries have taken commercially
reasonable steps to protect and preserve the confidentiality of all Proprietary
Information owned by the Acquired Company or any of its Subsidiaries that is not
covered by an issued Patent. Without limiting the generality of the foregoing,
the Proprietary Information of the Acquired Company and its Subsidiaries (other
than Proprietary Information that is covered by an issued Patent) is not part of
the public knowledge and has not been used or divulged for the benefit of any
Person other than the Acquired Company and its Subsidiaries. Any receipt or use
by, or disclosure to, a third party of Proprietary Information owned by the
Acquired Company or any of its Subsidiaries has been pursuant to the terms of
binding written confidentiality agreement between the Acquired Company or such
Subsidiary and such third party (“Seller Nondisclosure Agreements”). True and
complete copies of Seller Nondisclosure Agreements, and any amendments thereto,
have been provided to Buyer. The Acquired Company and its Subsidiaries are, and
to Seller’s Knowledge, all other parties thereto are, in compliance with the
provisions of the Seller Nondisclosure Agreements. The Acquired Company and its
Subsidiaries are in compliance with the terms of all Contracts pursuant to which
a third party has disclosed to, or authorized the Acquired Company or any of its
Subsidiaries to use, Proprietary Information owned by such third party.
 
(i)      The execution and delivery of this Agreement by Seller does not, and
the consummation of the Acquisition (in each case, with or without the giving of
notice or lapse of time, or both), will not, directly or indirectly, result in
the loss or impairment of any Acquired Company Intellectual Property, or give
rise to any right of any third party to terminate or reprice or otherwise
renegotiate any of the Acquired Company’s or any of its Subsidiaries’ rights to
own any of its Intellectual Property or their respective rights under any
In-Bound License, nor require the consent of any Governmental Entity or other
third party in respect of any such Intellectual Property.
 
3.16        Absence of Certain Changes or Events.  Since the Acquired Balance
Sheet Date to the date of this Agreement (with respect to the representation and
warranty made as of the date of this Agreement) and to the Closing Date (with
respect to the representation and warranty made as of the Closing Date):


(a)      there has not been any material adverse change in the condition
(financial or otherwise), operations, prospects or results of operations of the
Acquired Company and its Subsidiaries taken as a whole;
 
(b)      neither the Acquired Company nor any of its Subsidiaries has amended or
changed its Charter Documents;
 
(c)      neither the Acquired Company nor any of its Subsidiaries has declared,
set aside or paid any dividend or other distribution (whether in cash, stock or
property) with respect to any Equity Security or any other security;

 
21

--------------------------------------------------------------------------------

 

(d)      neither the Acquired Company nor any of its Subsidiaries has split,
combined or reclassified any Equity Security or other security, or issued, or
authorized for issuance, any Equity Security or other security;
 
(e)      neither the Acquired Company nor any of its Subsidiaries has altered
any term of any outstanding Equity Security or other security;
 
(f)      neither the Acquired Company nor any of its Subsidiaries has (i) except
in the ordinary course of business, increased or modified the compensation or
benefits payable or to become payable by the Acquired Company or any of its
Subsidiaries to any of its current or former directors, employees, contractors
or consultants, (ii) except as provided for in this Agreement, increased or
modified any bonus, severance, termination, pension, insurance or other employee
benefit plan, payment or arrangement made to, for or with any current or former
directors, employees, contractors or consultants of the Acquired Company or any
of its Subsidiaries, or (iii) entered into any employment, severance or
termination agreement;
 
(g)      other than the sale of inventory in the ordinary course of business,
neither the Acquired Company nor any of its Subsidiaries has sold, leased,
transferred or assigned any property or assets of the Acquired Company or any
such Subsidiary;
 
(h)      neither the Acquired Company nor any of its Subsidiaries has incurred,
assumed or guaranteed any Indebtedness;
 
(i)       neither the Acquired Company nor any of its Subsidiaries has created
or assumed any Lien on any asset, except for Liens arising under lease financing
arrangements existing as of the Acquired Balance Sheet Date and Permitted Liens;
 
(j)       neither the Acquired Company nor any of its Subsidiaries has made any
loan, advance or capital contribution to, or investment in, any Person other
than travel loans or advances in the ordinary course of business consistent with
past practice;
 
(k)      there has not been any labor dispute, other than individual grievances,
or any activity or proceeding by a labor union or representative thereof to
organize any employees of the Acquired Company or any of its Subsidiaries;
 
(l)       none of Seller, the Acquired Company or the Subsidiaries of the
Acquired Company has agreed or entered into any arrangement to take any action
which, if taken prior to the date hereof, would have made any representation or
warranty set forth in this ARTICLE III untrue or incorrect;
 
(m)     there has not been any material damage, destruction or loss with respect
to the property and assets of the Acquired Company or any of its Subsidiaries,
whether or not covered by insurance;
 
(n)      none of Seller, the Acquired Company or any of its Subsidiaries has
made any change in accounting practices;

 
22

--------------------------------------------------------------------------------

 

(o)      none of Seller, the Acquired Company or any of its Subsidiaries has
made any Tax election, changed its method of Tax accounting or settled any claim
for Taxes; or
 
(p)      none of Seller, the Acquired Company or any of its Subsidiaries has
agreed, whether in writing or otherwise, to do any of the foregoing.
 
3.17        Contracts.


(a)      The Seller Disclosure Schedule contains a complete and accurate list of
each Contract or series of related Contracts to which the Acquired Company or
any of its Subsidiaries is a party or is subject, or by which any of their
respective assets are bound:
 
(i)         that concern the purchase and sale, gathering, transportation,
compression or processing of Hydrocarbons or similar Contracts and that are
(x) not terminable without penalty on ninety or less days notice or (y) can be
reasonably expected to result in aggregate monthly revenues to the Acquired
Company of more than $25,000 (based solely on the terms thereof and without
regard to any expected increase in volumes or revenues) during the current or
any subsequent calendar year;
 
(ii)        for the purchase of materials, supplies, goods, services, equipment
or other assets and that involves or would reasonably be expected to involve (A)
annual payments by the Acquired Company or any of its Subsidiaries of $25,000 or
more, or (B) aggregate payments by the Acquired Company or any of its
Subsidiaries of $25,000 or more;
 
(iii)       (A) for the sale by the Acquired Company or any of its Subsidiaries
of materials, supplies, goods, services, equipment or other assets, and that
involves a specified annual minimum dollar sales amount by the Acquired Company
or any of its Subsidiaries of $25,000 or more, or (B) pursuant to which the
Acquired Company or any of its Subsidiaries received payments of more than
$25,000 in the year ended December 31, 2009, or expects to receive payments of
more than $25,000 in the year ending December 31, 2010;
 
(iv)       that requires the Acquired Company or any of its Subsidiaries to
purchase its total requirements of any product or service from a third party or
that contains “take or pay” provisions;
 
(v)        that (A) continues over a period of more than six months from the
date hereof or (B) involves payments to or by the Acquired Company or any of its
Subsidiaries exceeding $25,000, other than arrangements disclosed pursuant to
the preceding subsections (i) and (iii);
 
(vi)       that is an employment, consulting, termination or severance Contract,
other than any such Contract that is terminable at-will by the Acquired Company
or any of its Subsidiaries without liability to the Acquired Company or such
Subsidiary;
 
(vii)      that is a partnership, joint venture or similar Contract;

 
23

--------------------------------------------------------------------------------

 

(viii)     that is a distribution, dealer, representative or sales agency
Contract;
 
(ix)       that is a (A) Lease or (B) Contract for the lease of personal
property, in either case which provides for payments to or by the Acquired
Company or any of its Subsidiaries in any one case of $25,000 or more annually
or $75,000 or more over the term of the lease;
 
(x)        that provides for the indemnification by the Acquired Company or any
of its Subsidiaries of any Person, the undertaking by the Acquired Company or
any of its Subsidiaries to be responsible for consequential damages, or the
assumption by the Acquired Company or any of its Subsidiaries of any Tax,
environmental or other Liability;
 
(xi)        with any Governmental Entity;
 
(xii)      that is a note, debenture, bond, equipment trust, letter of credit,
loan or other Contract for Indebtedness or lending of money (other than to
employees for travel expenses in the ordinary course of business) or Contract
for a line of credit or guarantee, pledge or undertaking of the Indebtedness of
any other Person;
 
(xiii)      for a charitable or political contribution in any one case in excess
of $2,000 or in the aggregate greater than $5,000;
 
(xiv)      for any capital expenditure or leasehold improvement in any one case
in excess of $25,000 or in the aggregate greater than $25,000;
 
(xv)       that restricts or purports to restrict the right of the Company or
any of its Subsidiaries to engage in any business, acquire any property, develop
or distribute any product or provide any service (including geographic
restrictions) or to compete with any Person or granting any exclusive
distribution rights, in any market, field or territory, in each case, with
respect to Hydrocarbon Interests;
 
(xvi)      that is an Out-Bound License or an In-Bound License;
 
(xvii)     that relates to the acquisition or disposition of any material
business (whether by merger, sale of stock, sale of assets or otherwise);
 
(xviii)    that is a collective bargaining Contract or other Contract with any
labor organization, union or association;
 
(xix)       that is otherwise material to the Acquired Company and its
Subsidiaries as a whole and not previously disclosed pursuant to this Section
3.17.
 
(b)      Each Contract required to be listed in the Seller Disclosure Schedule
(collectively, the “Material Contracts”) is in full force and effect and valid
and enforceable in accordance with its terms.

 
24

--------------------------------------------------------------------------------

 

(c)      Neither the Acquired Company nor any of its Subsidiaries is, and to
Seller’s Knowledge after reasonable inquiry, no other party thereto is, in
default in the performance, observance or fulfillment of any obligation,
covenant, condition or other term contained in any Material Contract, and
neither the Acquired Company nor any of its Subsidiaries has given or received
notice to or from any Person relating to any such alleged or potential default
that has not been cured. To Seller’s Knowledge after reasonable inquiry, no
event has occurred which with or without the giving of notice or lapse of time,
or both, may conflict with or result in a violation or breach of, or give any
Person the right to exercise any remedy under or accelerate the maturity or
performance of, or cancel, terminate or modify, any Material Contract.
 
(d)      Seller has delivered or made available in its data room accurate and
complete copies of each Material Contract to Buyer.
 
(e)      All Contracts other than Material Contracts to which the Acquired
Company or any of its Subsidiaries is a party or is subject, or by which any of
their respective assets are bound (collectively, the “Minor Contracts”), are in
all material respects valid and enforceable in accordance with their terms,
except where any such failure to be valid and enforceable individually or in the
aggregate would not reasonably be expected have a Material Adverse Effect on the
Acquired Company. Neither the Acquired Company nor any of its Subsidiaries is in
default in the performance, observance or fulfillment of any obligation,
covenant or condition contained therein, and no event has occurred which with or
without the giving of notice or lapse of time, or both, would constitute a
default thereunder by the Acquired Company or any of its Subsidiaries, except in
either case where such default individually or in the aggregate would not
reasonably be expected have a Material Adverse Effect on the Acquired Company.
 
3.18        Litigation.


(a)      There is no action, suit or proceeding, claim, arbitration, litigation
or investigation (each, an “Action”) (i) pending or, to Seller’s Knowledge,
threatened against or affecting the Acquired Company or any of its Subsidiaries,
or (ii) that challenges or seeks to prevent, enjoin or otherwise delay the
transactions contemplated by this Agreement. There is no Action against any
current or, to Seller’s Knowledge, former director or employee of the Acquired
Company or any of its Subsidiaries with respect to which the Acquired Company or
any such Subsidiary has or is reasonably likely to have an indemnification
obligation.
 
(b)      There is no unsatisfied judgment, penalty or award against or affecting
the Acquired Company or any of its Subsidiaries or any of their respective
properties or assets. There is no Order to which the Acquired Company or any of
its Subsidiaries or any of their respective properties or assets are
subject.  Each of the Acquired Company and its Subsidiaries is in compliance
with the terms of each Order required to be set forth on the Seller Disclosure
Schedule. To Seller’s Knowledge, no event has occurred or circumstances exist
that may constitute or result in (with or without notice or lapse of time) a
violation of any such Order.
 
3.19        [Reserved].

 
25

--------------------------------------------------------------------------------

 
 
3.20        Labor and Employment Matters.


(a)      The Seller Disclosure Schedule sets forth (i) (A) a list of all
directors, employees, contractors and consultants of the Acquired Company and
its Subsidiaries (including title and position) as of the date hereof, and (B)
the base compensation and benefits of each such director, employee, contractor
and consultant, and (ii) a list of all former directors, employees, contractors
and consultants of the Acquired Company and its Subsidiaries who are receiving
benefits or scheduled to receive benefits in the future, and the pension
benefit, medical insurance coverage and other benefits of each such former
director, employee, contractor and consultant.
 
(b)      Neither the Acquired Company nor any of its Subsidiaries is a party or
subject to any labor union or collective bargaining agreement. There have not
been since January 1, 2007, and there are not pending or threatened any labor
disputes, work stoppages, requests for representation, pickets, work slow-downs
due to labor disagreements or any actions or arbitrations which involve the
labor or employment relations of the Acquired Company or any of its
Subsidiaries. There is no unfair labor practice, charge or complaint pending,
unresolved or, to Seller’s Knowledge, threatened. No event has occurred or
circumstance exist that may provide the basis of any work stoppage or other
labor dispute.
 
(c)      Each of the Acquired Company and its Subsidiaries has complied in all
material respects with each, and is not in violation of any, Law relating to
anti-discrimination and equal employment opportunities and there are, and have
been, no material violations of any other Law respecting the hiring, hours,
wages, occupational safety and health, employment, promotion, termination or
benefits of any employee or other Person. The Acquired Company and its
Subsidiaries have (i) complied with requirements of Colombian Law relating to
the enrollment of their personnel in the General Integral Social Security System
in health, pensions and professional risks and have properly and timely paid the
monthly installments accrued in favor of the social security system; (ii)
enrolled their employees in a Colombian Family Compensation Fund as required by
Colombian Law; (iii) timely paid the salaries, legal and voluntary benefits,
overtime, rest and holiday pay, social benefits, personal equipment, vacations,
severances and other applicable labor benefits, to which their personnel were
entitled in accordance with Colombian Law; and (iv) complied with the
obligations stipulated in Law 100 of 1993 covering labor risks and accidents of
their employees. The amounts referred to in Section 5.2 have been accounted for
in the financial statements of the Acquired Company and its Subsidiaries.
 
(d)      The Acquired Company and its Subsidiaries have not established or
provided employee benefits to its current or former employees or contractors
under any employee benefit plans other than (i) plans and benefits required by
Law and (ii) payment of 90% of medical insurance premiums (the “Medical Plan”). 
The Medical Plan has been operated in compliance in all material respects with
Colombian Law, and the Acquired Company and its Subsidiaries have satisfied
their statutory and contractual obligations with respect to the Medical Plan in
all material respects.

 
26

--------------------------------------------------------------------------------

 

(e)      None of Seller, the Acquired Company or any its Subsidiaries is a party
to any Contract which restricts the Acquired Company or any of its Subsidiaries
from relocating, closing or terminating any of its operations or facilities or
any portion thereof.
 
(f)      The Acquired Company and its Subsidiaries have complied and are in
compliance with the requirements of all applicable immigration Laws.
 
(g)      Buyer and its Subsidiaries will have no severance, salary, bonus or
other Liabilities with respect to the Employees of the Acquired Company to be
terminated under Section 5.2 for any periods (except with respect to any such
employees hired by Buyer, and then only with respect to periods from their
respective hire dates).
 
3.21        Environmental.  


(a)      Each of the Acquired Company and its Subsidiaries has obtained, and is
in compliance with, all Environmental Permits required in connection with its
operations and the Seller Real Property. Each Environmental Permit, together
with the name of the Governmental Entity issuing such Environmental Permit, is
set forth in the Seller Disclosure Schedule. All such Environmental Permits are
valid and in full force and effect and all renewal applications for such
Environmental Permits have been timely filed with the appropriate Governmental
Entity. None of such Environmental Permits will be terminated or impaired or
become terminable as a result of the Acquisition. Each of the Acquired Company
and its Subsidiaries has been, and is currently, in compliance with all
Environmental Laws.  None of Seller, the Acquired Company or any of its
Subsidiaries has received notice alleging that the Acquired Company or any of
its Subsidiaries is not in such compliance in all material respects with
Environmental Laws.  To the Knowledge of Seller, no operator of Seller’s
Hydrocarbon Interests has received notice alleging that, with respect to
Seller’s Hydrocarbon Interests, such operator is not in compliance in all
material respects with Environmental Laws.
 
(b)      There are no past, pending or, to Seller’s Knowledge, threatened
Environmental Actions against the Acquired Company or any of its Subsidiaries,
or to Seller’s Knowledge against any operator of the Acquired Company’s
Hydrocarbon Interests relating to such Hydrocarbon Interests.  To Seller’s
Knowledge, there are no past, pending or threatened Environmental Actions
affecting the Acquired Company or any of its Subsidiaries or affecting any of
the Acquired Company’s Hydrocarbon Interests.
 
(c)      Neither the Acquired Company nor any of its Subsidiaries, nor to
Seller’s Knowledge any operator of the Acquired Company’s Hydrocarbon Interests
(to the extent relating to such Hydrocarbon Interests), has entered into or
agreed to any Order, and neither the Acquired Company nor any of its
Subsidiaries is subject to any Order, relating to compliance with any
Environmental Law or to investigation or cleanup of a Hazardous Substance under
any Environmental Law.
 
(d)      Neither the Acquired Company nor any of its Subsidiaries, nor to
Seller’s Knowledge any operator of the Acquired Company’s Hydrocarbon Interests
(to the extent relating to such Hydrocarbon Interests), has received an
information request from any Governmental Entity under any Environmental Law.

 
27

--------------------------------------------------------------------------------

 

(e)      Seller has provided to Buyer true and complete copies of, or access to,
all written environmental assessments, materials, reports, data, analyses and
compliance audits that have been prepared by or on behalf of the Acquired
Company, any Subsidiary of the Acquired Company or Seller (solely with respect
to the Seller Real Property or any other real property formerly owned, operated
or leased by the Acquired Company or any of its Subsidiaries) or that are in the
possession of Seller or the Acquired Company and relate to any of the Acquired
Company’s Hydrocarbon Interests.
 
(f)      The representations and warranties set forth in this Section 3.21 are
the sole and exclusive representations and warranties of Seller under this
Agreement that address or relate in any way to any and all environmental
matters, including any Release or threatened Release of a Hazardous Substance or
compliance with or liabilities under any Environmental Law or any Environmental
Permit.
 
3.22        Insurance.


(a)      The Seller Disclosure Schedule sets forth (i) an accurate and complete
list of each insurance policy and fidelity bond which covers the Acquired
Company or any of its Subsidiaries or their respective businesses, properties,
assets, directors or employees (the “Policies”) and (ii) a list of all pending
claims and the claims history for the Acquired Company and its Subsidiaries
during the current year and the preceding three years (including with respect to
insurance obtained but not currently maintained). There are no pending claims
under any of such Policies as to which coverage has been questioned, denied or
disputed by the insurer or in respect of which the insurer has reserved its
rights.
 
(b)      The Seller Disclosure Schedule describes any self-insurance arrangement
by or affecting the Acquired Company or any of its Subsidiaries, including any
reserves thereunder, and describes the loss experience for all claims that were
self-insured in the current year and the preceding three years.
 
(c)      All Policies are enforceable in accordance with their terms and will
continue in full force and effect with respect to the Acquired Company and its
Subsidiaries following the Acquisition.
 
(d)      All premiums due under the Policies have been paid in full or, with
respect to premiums not yet due, accrued. Neither the Acquired Company nor any
of its Subsidiaries has received a notice of cancellation of any Policy or of
any material changes that are required in the conduct of the businesses of the
Acquired Company and its Subsidiaries as a condition to the continuation of
coverage under, or renewal of, any such Policy. There is no existing default or
event which, with the giving of notice or lapse of time or both, would
constitute a default under any Policy or entitle any insurer to terminate or
cancel any Policy. Seller has no Knowledge of any threatened termination of, or
material premium increase with respect to, any Policy and none of such Policies
provides for retroactive premium adjustments.
 
3.23        Product Warranty.  Neither the Acquired Company nor any of its
Subsidiaries has ever manufactured, sold, distributed, provided, shipped or
licensed any products (“Products”) other than Hydrocarbons.

 
28

--------------------------------------------------------------------------------

 


3.24        Books and Records.  The minute books (containing the records of the
meetings, or written consents in lieu of such meetings, of the stockholders, the
board of directors and any committees of the board of directors), the stock
certificate books, and the stock record books of the Acquired Company and its
Subsidiaries are correct and complete, and have been maintained in accordance
with applicable Laws and commercial regulations and sound business practices.
The minute books of the Acquired Company and its Subsidiaries contain accurate
and complete records of all meetings, or actions taken by written consent, of
the stockholders, the board of directors and any committees of the board of
directors, of the Acquired Company and its Subsidiaries, and no meeting, or
action by written consent in lieu of such meeting, of any such stockholders,
board of directors or committee of such board of directors, has been held for
which minutes have not been prepared and not contained in the minute books. At
the Closing, all of the books and records of the Acquired Company and its
Subsidiaries (including those pertaining to the Real Properties and Hydrocarbon
Interests and the other assets of the Acquired Company, those pertaining to the
production, gathering, transportation and sale of Hydrocarbons, and corporate,
accounting, financial and employee records) will be in the possession of the
Acquired Company. At the Closing, Seller will deliver, or cause to be delivered,
to Buyer or its designee all of the minute books and other books and records of
the Acquired Company and its Subsidiaries.


3.25        Suppliers.  The Seller Disclosure Schedule sets forth with respect
to each of the Acquired Company and its Subsidiaries (a) each supplier from whom
purchases exceeded $10,000 in the year ended December 31, 2009, and (b) each
supplier who constitutes a sole source of supply to the Acquired Company or any
of its Subsidiaries. The relationships of each of the Acquired Company and its
Subsidiaries with each such supplier are good commercial working relationships.
No such supplier has canceled or otherwise terminated, or threatened to cancel
or otherwise terminate, its relationship with the Acquired Company or any of its
Subsidiaries. None of Seller, the Acquired Company or the Subsidiaries of the
Acquired Company has received notice that any such supplier may cancel or
otherwise materially and adversely modify its relationship with the Acquired
Company or any of its Subsidiaries or limit its services, supplies or materials
to the Acquired Company or any of its Subsidiaries, either as a result of the
Acquisition or otherwise.


3.26        Brokers or Finders.  Except for fees and commissions of $50,000 in
cash and/or Buyer securities to Tucker Link, which Buyer has agreed to pay
within five business days of Closing, no broker, finder or investment banker is
entitled to any brokerage, finder’s or other fee or commission in connection
with the transactions contemplated by this Agreement based upon arrangements
made by or on behalf of Seller or the Acquired Company or any of its
Subsidiaries.


3.27        Bank Accounts.  The Seller Disclosure Schedule sets forth the name
of each bank, safe deposit company or other financial institution in which the
Acquired Company or any of its Subsidiaries has an account, lock box or safe
deposit box and the names of all Persons authorized to draw thereon or have
access thereto.


3.28        Powers of Attorney.  There are no outstanding powers of attorney
executed by or on behalf of the Acquired Company or any of its Subsidiaries in
favor of any Person.

 
29

--------------------------------------------------------------------------------

 


3.29       Support Services.  Seller provides no support or other services to
the Acquired Company and its Subsidiaries other than those set forth in the
Seller Disclosure Schedule.


3.30       Hydrocarbon Matters.  Without limiting the generality of any of the
foregoing representations and warranties:


(a)      The Seller Disclosure Schedule contains a list of all Hydrocarbon
Interests that were included in the Reserve Report that have been disposed of
prior to the date hereof.
 
(b)      Each Hydrocarbon Interest entitles the Acquired Company or its
Subsidiary to receive not less than the undivided interest set forth in (or
derived from) the Reserve Report or the Seller Disclosure Schedule of all of the
Hydrocarbons produced, saved and sold from or attributable to such Hydrocarbon
Interest.
 
(c)      The Acquired Company or its Subsidiary has good and defensible title to
all Hydrocarbon Interests free and clear of any Liens except (i) Liens reflected
in the Reserve Report or in the Acquired Financial Statements, and (ii)
Permitted Liens.
 
(d)      None of Seller or the Acquired Company or its Subsidiaries has received
a written order from any Governmental Entity requiring, requesting or demanding,
that any Well (i) be plugged and abandoned, or (ii) that has been plugged and
abandoned has not been plugged and abandoned in accordance with applicable
Contracts and the requirements of each Governmental Entity having jurisdiction
over the subject Well.
 
(e)      None of the Acquired Company or its Subsidiaries has produced
Hydrocarbons from its Hydrocarbon Interests in excess of regulatory allowances
or other applicable limits imposed by any Laws or Governmental Entity on
production, and Seller has no Knowledge of any impending change in production
allowables imposed by any Laws or Governmental Entity that may be applicable to
any of the wells in which it holds an interest, other than changes of general
application in the jurisdiction in which such wells are situated.
 
(f)      None of  the Acquired Company or its Subsidiaries has received notice
of any production penalty or similar production restriction of any nature
imposed or to be imposed on or in respect of any wells included in the
Hydrocarbon Interests by any Governmental Entity, including gas-oil ratio,
off-target and overproduction penalties imposed by any Governmental Body that
may be applicable, and, to Seller’s Knowledge, none of the wells in which it
holds an interest is subject to any such penalty or restriction.
 
(g)      The Production Contracts and other Contracts pursuant to which the
Acquired Company or its Subsidiary leases or otherwise acquires or obtains
operating rights affecting any Real Property or Personal Property given value in
the Reserve Report are in good standing, valid and effective, and the rentals
due by the Acquired Company or its Subsidiary to any lessor of any such
Hydrocarbon Interests have been properly paid.

 
30

--------------------------------------------------------------------------------

 

(h)        The Acquired Company and its Subsidiaries have timely and properly
paid in accordance with the applicable Contract all royalties, overriding
royalties and other burdens on production due by the Acquired Company and its
Subsidiaries with respect to the Hydrocarbon Interests. All expenses relating to
the ownership or operations of the Hydrocarbon Interests have been timely and
properly paid or are pending payment and are within the payment terms set forth
in the applicable operating agreement or other Contract concerning the
Hydrocarbon Interest. All revenue received by the Acquired Company and its
Subsidiaries, in their capacity as operator of the Hydrocarbon Interests, for
the sale of Hydrocarbons, that is attributable to any joint working interest
owner’s interest in the Hydrocarbon Interest, have been paid or are being held
in suspense or will be timely and properly paid.
 
(i)          None of the Hydrocarbon Interests is subject to any preferential
purchase, consent or similar right which would become operative as a result of
the transactions contemplated by this Agreement.
 
(j)          None of the Hydrocarbon Interests are subject to any Tax
partnership agreement or provisions requiring a partnership income Tax return to
be filed under Subchapter K of Chapter 1 of Subtitle A of the Code.
 
3.31        Representations Relating to Seller’s Acquisition of the Purchase
Price Shares.


(a)          Seller is acquiring the Purchase Price Shares for investment for
its own account and not with the view to, or for resale in connection with, any
distribution thereof.  Seller understands and acknowledges that the Purchase
Price Shares have not been registered under the Securities Act or any state or
foreign securities laws, by reason of a specific exemption from the registration
provisions of the Securities Act and applicable state and foreign securities
laws, which depends upon, among other things, the bona fide nature of the
investment intent as expressed herein.  Seller further represents that it does
not have any contract, undertaking, agreement or arrangement with any Person to
sell, transfer or grant participation to any third person with respect to any of
the Purchase Price Shares.
 
(b)          Seller understands that an active public market for Buyer Common
Stock may not now exist and that there may never be an active public market for
the Purchase Price Shares acquired under this Agreement.
 
(c)          Seller either (i) is an “accredited investor” as defined in Rule
501 of Regulation D as promulgated by the Securities and Exchange Commission
under the Securities Act or (ii) is not a “U.S. Person” as defined in Regulation
S as promulgated by the Securities and Exchange Commission under the Securities
Act, and, in each case, shall submit to Buyer such further assurances of such
status as may be reasonably requested by Buyer.
 
(d)          Seller, if a non-U.S. Person, agrees that it is acquiring the
Shares in an offshore transaction pursuant to Regulation S and hereby represents
to Buyer as follows:
 
(i)      Seller is outside the United States when receiving and executing this
Agreement;

 
31

--------------------------------------------------------------------------------

 

(ii)     Seller has not acquired the Shares as a result of, and will not itself
engage in, any “directed selling efforts” (as defined in Regulation S) in the
United States in respect of the Shares which would include any activities
undertaken for the purpose of, or that could reasonably be expected to have the
effect of, conditioning the market in the United States for the resale of the
Shares; provided, however, that Seller may sell or otherwise dispose of the
Shares pursuant to registration of the Shares under the Securities Act and any
applicable state and provincial securities laws or under an exemption from such
registration requirements and as otherwise provided herein;
 
(iii)    Seller understands and agrees that offers and sales of any of the
Shares prior to the expiration of a period of one year after the Closing Date
(the “Distribution Compliance Period”), shall only be made in compliance with
the safe harbor provisions set forth in Regulation S, pursuant to the
registration provisions of the Securities Act or an exemption therefrom, and
that all offers and sales after the Distribution Compliance Period shall be made
only in compliance with the registration provisions of the Securities Act or an
exemption therefrom, and in each case only in accordance with all applicable
securities laws; and
 
(iv)    Seller understands and agrees not to engage in any hedging transactions
involving the Shares prior to the end of the Distribution Compliance Period
unless such transactions are in compliance with the Securities Act.
 
(v)     Seller hereby represents that it has satisfied itself as to the full
observance of the laws of its jurisdiction in connection with any invitation to
subscribe for the Shares or any use of this Subscription Agreement, including:
(a) any applicable legal requirements incumbent upon Seller within its
jurisdiction for the purchase of the Shares; (b) any foreign exchange
restrictions applicable to such purchase; (c) any governmental or other consents
that Seller may need to obtain; and (d) the income tax and other tax
consequences, if any, that may be relevant to the purchase, holding, redemption,
sale or transfer of the Shares. Such Seller’s subscription and payment for, and
its continued beneficial ownership of the Shares, will not violate any
applicable securities or other Laws of Seller’s jurisdiction.
 
(e)      Seller represents that neither it nor, to its knowledge, any Person or
entity controlling, controlled by or under common control with it, nor any
Person having a beneficial interest in it, nor any Person on whose behalf Seller
is acting: (i) is a Person listed in the Annex to Executive Order No. 13224
(2001) issued by the President of the United States (Executive Order Blocking
Property and Prohibiting Transactions with Persons Who Commit, Threaten to
Commit, or Support Terrorism); (ii) is named on the List of Specially Designated
Nationals and Blocked Persons maintained by the U.S. Office of Foreign Assets
Control; (iii) is a non-U.S. shell bank or is providing banking services
indirectly to a non-U.S. shell bank; (iv) is a senior non-U.S. political figure
or an immediate family member or close associate of such figure; or (v) is
otherwise prohibited from investing in Buyer pursuant to applicable U.S.
anti-money laundering, anti-terrorist and asset control laws, regulations, rules
or orders (categories (i) through (v), each a “Prohibited Seller”). Seller
agrees to provide Buyer, promptly upon request, all information that is
reasonably necessary or appropriate to comply with applicable U.S. anti-money
laundering, anti-terrorist and asset control laws, regulations, rules and
orders. Seller consents to the disclosure to U.S. regulators and law enforcement
authorities by Buyer and its affiliates and agents of such information about
Seller as is reasonably necessary or appropriate to comply with applicable U.S.
anti-money-laundering, anti-terrorist and asset control laws, regulations, rules
and orders. Seller acknowledges that if, following its investment in Buyer,
Buyer reasonably believes that Seller is a Prohibited Seller or is otherwise
engaged in suspicious activity or refuses to promptly provide information that
Buyer requests, Buyer has the right or may be obligated to prohibit additional
investments, and take any other actions required by Law.

 
32

--------------------------------------------------------------------------------

 

(f)      Seller or its duly authorized representative realizes that because of
the inherently speculative nature of business activities and investments of the
kind contemplated by Buyer, Buyer’s financial position and results of operations
may be expected to fluctuate from period to period and will, generally, involve
a high degree of financial and market risk that can result in substantial or, at
times, even total loss of the value of the Purchase Price Shares.
 
(g)      Seller acknowledges and agrees that Buyer was, at one time, a “shell
company” as defined in Rule 12b-2 under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”).  Pursuant to Rule 144(i) under the Securities Act,
securities issued by a current or former shell company (such as the Purchase
Price Shares) that otherwise meet the holding period and other requirements of
Rule 144 nevertheless cannot be sold in reliance on Rule 144 until one year
after April 10,2009 (the date on which Buyer filed current “Form 10 information”
(as defined in Rule 144(i)) with the SEC reflecting that it ceased being a shell
company), and provided that at the time of a proposed sale pursuant to Rule 144,
the issuer is subject to the reporting requirements of section 13 or 15(d) of
the Exchange Act and has filed all reports and other materials required to be
filed by section 13 or 15(d) of the Exchange Act, as applicable, during the
preceding 12 months (or for such shorter period that the issuer was required to
file such reports and materials), other than Form 8-K reports.  As a result, the
restrictive legends on certificates for the Purchase Price Shares set forth
below cannot be removed except in connection with an actual sale meeting the
foregoing requirements.
 
3.32         No Corrupt Practices.


             (a) None of Seller, the Acquired Company nor any of its
Subsidiaries, nor any officer, director, employee, or agent of any of them, nor
any stockholder of any of them acting on their behalf, has made any offer,
payment, promise to pay, or authorization of the payment of any money, or offer,
gift, promise to give, or authorization of the giving of anything of value to:


(i)      any Government Official for purposes of (A) (1) influencing any act or
decision of such Government Official in his official capacity, (2) inducing such
Government Official to do or omit to do any act in violation of the lawful duty
of such official, or (3) securing any improper advantage; or (B) inducing such
Government Official to use his influence with a foreign government or
instrumentality thereof to affect or influence any act or decision of such
government or instrumentality, in each case in order to assist Seller, the
Acquired Company or any of its Subsidiaries in obtaining or retaining business
for or with, or directing business to, any Person; or
 
(ii)      any foreign political party or official thereof or any candidate for
foreign political office for purposes of (A) (1) influencing any act or decision
of such party, official, or candidate in its or his official capacity, (2)
inducing such party, official, or candidate to do or omit to do an act in
violation of the lawful duty of such party, official, or candidate, or (3)
securing any improper advantage; or (B) inducing such party, official, or
candidate to use its or his influence with a foreign government or
instrumentality thereof to affect or influence any act or decision of such
government or instrumentality. in each case in order to assist Seller, the
Acquired Company or any of its Subsidiaries in obtaining or retaining business
for or with, or directing business to, any Person; or

 
33

--------------------------------------------------------------------------------

 

(iii)       any Person, while knowing that all or a portion of such money or
thing of value will be offered, given, or promised, directly or indirectly, to
any Government Official, to any foreign political party or official thereof, or
to any candidate for foreign political office, for purposes of (A) (1)
influencing any act or decision of such Government Official, political party,
party official, or candidate in his or its official capacity, (2) inducing such
Government Official, political party, party official, or candidate to do or omit
to do any act in violation of the lawful duty of such Government Official,
political party, party official, or candidate, or (3) securing any improper
advantage; or (B) inducing such Government Official, political party, party
official, or candidate to use his or its influence with a foreign government or
instrumentality thereof to affect or influence any act or decision of such
government or instrumentality, in each case in order to assist Seller, the
Acquired Company or any of its Subsidiaries in obtaining or retaining business
for or with, or directing business to, any Person.
 
(b)      The representations in Section 3.32(a) shall not apply to any
facilitating or expediting payment to a Government Official, political party, or
party official the purpose of which is to expedite or to secure the performance
of a routine governmental action by a Government Official, political party, or
party official.


ARTICLE IV.
REPRESENTATIONS AND WARRANTIES OF BUYER
 
Buyer represents and warrants to Seller as of the date hereof that the
statements contained in this ARTICLE IV are true and correct, except as set
forth in the disclosure schedule dated and delivered as of the date hereof by
Buyer to Seller (the “Buyer Disclosure Schedule”), which is attached to this
Agreement and is designated therein as being the Buyer Disclosure Schedule. The
Buyer Disclosure Schedule shall be arranged in sections corresponding to each
Section of this ARTICLE IV. Each exception to a representation and warranty set
forth in the Buyer Disclosure Schedule shall qualify the specific representation
and warranty which is referenced in the applicable section of the Buyer
Disclosure Schedule, and shall also qualify each other representation or
warranty as to which the relevance of such item is reasonably apparent.
 
4.1           Organization and Good Standing.


(a)      Buyer is a corporation duly organized, validly existing and in good
standing under the Laws of the jurisdiction of its incorporation, has all
requisite power to own, lease and operate its properties and to carry on its
business as currently conducted and as proposed to be conducted, and is duly
qualified to do business and is in good standing as a foreign corporation in
each jurisdiction in which it owns or leases property or conducts any business
so as to require such qualification. The Buyer Disclosure Schedule contains a
complete and accurate list of each jurisdiction in which Buyer is qualified to
do business.

 
34

--------------------------------------------------------------------------------

 

(b)      Buyer is not in default under its Charter Documents. The Charter
Documents of Buyer in the forms attached to the Buyer Disclosure Schedule are
the Charter Documents of Buyer now in effect.
 
4.2           Capitalization.


(a)      The authorized Capital Stock of Buyer consists of 300,000,000 shares of
Buyer Common Stock and 10,000,000 shares of preferred stock, par value $0.001
per share. As of the date of this Agreement, 26,000,243 shares of Buyer Common
Stock are issued and outstanding, and no shares of preferred stock are issued or
outstanding (not including shares of Buyer Common Stock to be issued pursuant to
this Agreement, the Subscription Agreement or upon the closing of any Covered
Offering that occurs on such date).  All of the outstanding shares of Buyer
Common Stock were duly authorized, validly issued and fully paid and are
nonassessable.
 
(b)      The Purchase Price Shares are duly authorized, and upon transfer of the
Purchase Price Shares to Seller in accordance with the terms of ARTICLE II, will
be validly issued, fully paid and nonassessable.  The Purchase Price Shares will
be issued in compliance with applicable Laws. The Purchase Price Shares will not
be issued in violation of any Contract to which Buyer is a party or is subject
or in violation of any preemptive or similar rights of any Person.
 
(c)      Other than the shares of Buyer Common Stock referred to in Section
4.2(a) and as set forth in the Buyer Disclosure Schedule, Buyer does not have
outstanding any Equity Securities or any other securities. Other than as set
forth in the Buyer Disclosure Schedule, Buyer is not a party or subject to any
Contract obligating Buyer to issue any Equity Securities or any other
securities, and there is no circumstance or condition that may give rise to a
claim by any Person that such Person is entitled to acquire any securities of
Buyer. Buyer does not have outstanding any bonds, debentures, notes or other
obligations the holders of which have the right to vote (or convertible into, or
exercisable or exchangeable for, securities having the right to vote) on any
matter.
 
(d)      Buyer is not a party to any joint venture, partnership, consortium or
other similar agreement or arrangement.
 
(e)      Buyer does not have outstanding or authorized any stock appreciation,
phantom stock, profit participation, or similar rights.
 
(f)      Buyer is not a party or subject to any stockholder agreement, voting
agreement, voting trust or any other similar arrangement which has the effect of
restricting or limiting the transfer, voting or other rights associated with
Buyer Common Stock.
 
(g)      There are no obligations, contingent or otherwise, of Buyer to provide
funds to or make any investment (in the form of a loan, capital contribution or
otherwise) in any Person.

 
35

--------------------------------------------------------------------------------

 

4.3           Subsidiaries of Buyer.


(a)      Each Subsidiary of Buyer is validly existing and in good standing under
the Laws of the jurisdiction of its formation, has all requisite power to own,
lease and operate its properties and to carry on its business as currently
conducted and as proposed to be conducted, and is duly qualified to do business
and is in good standing in each jurisdiction in which it owns or leases property
or conducts any business so as to require such qualification.
 
(b)      The Buyer Disclosure Schedule contains a true and complete list of the
Subsidiaries of Buyer and sets forth with respect to each such Subsidiary the
jurisdiction of formation, the authorized and outstanding Capital Stock of such
Subsidiary and the owner(s) of record of such outstanding Capital Stock. The
outstanding shares of Capital Stock of each Subsidiary of Buyer (collectively,
the “Buyer Subsidiary Shares”) are duly authorized, validly issued, fully paid
and nonassessable, and are owned by Buyer or another Subsidiary of Buyer free
and clear of all Liens.  The assigned capital of any Subsidiary incorporated or
established in Colombia and its respective supplementary capital investment have
been credited with the Superintendency of Corporations and is duly registered
with Banco de la República as a foreign investment.
 
(c)      All of the Buyer Subsidiary Shares were issued in compliance with
applicable Laws. None of the Buyer Subsidiary Shares was issued in violation of
any Contract to which Buyer or any of its Subsidiaries is a party or is subject.
 
(d)      Other than the Buyer Shares set forth in the Buyer Disclosure Schedule,
no Subsidiary of Buyer has outstanding any Equity Securities or any other
securities. No Subsidiary of Buyer is a party or subject to any Contract
obligating such Subsidiary to issue any Equity Securities or any other
securities and, to Buyer’s Knowledge, there is no circumstance or condition that
may give rise to a claim by any Person that such Person is entitled to acquire
any securities of any Subsidiary of Buyer. No Subsidiary of Buyer has
outstanding any bonds, debentures, notes or other obligations the holders of
which have the right to vote (or convertible into, or exercisable or
exchangeable for, securities having the right to vote) on any matter.
 
(e)      No Subsidiary of Buyer has outstanding or authorized any stock
appreciation, phantom stock, profit participation, or similar rights.
 
(f)      Other than the Subsidiaries set forth in the Buyer Disclosure Schedule,
neither Buyer nor any of its Subsidiaries directly or indirectly owns any Equity
Securities or other securities in any Person.
 
(g)      No Subsidiary of Buyer is a party to any joint venture, partnership,
consortium or other similar agreement or arrangement.
 
(h)      Other than as set forth in this Agreement or any other Transaction
Document, neither Buyer nor any of its Subsidiaries is a party or subject to any
stockholder agreement, voting agreement, voting trust or any other similar
arrangement which has the effect of restricting or limiting the transfer, voting
or other rights associated with the Buyer Subsidiary Shares.

 
36

--------------------------------------------------------------------------------

 

(i)           There are no obligations, contingent or otherwise, of any
Subsidiary of Buyer to provide funds to or make any investment (in the form of a
loan, capital contribution or otherwise) in any Person.
 
4.4         Authority and Enforceability.  Buyer has the requisite power and
authority to enter into this Agreement and to consummate the Acquisition. The
execution and delivery of this Agreement and the consummation of the Acquisition
have been duly authorized by all necessary corporate action on the part of
Buyer. This Agreement has been duly executed and delivered by Buyer and,
assuming due authorization, execution and delivery by Seller, constitutes the
valid and binding obligation of Buyer, enforceable against it in accordance with
its terms, except as such enforceability may be limited by (a) bankruptcy,
insolvency, reorganization, moratorium or other similar Laws affecting or
relating to creditors’ rights generally, and (b) the availability of injunctive
relief and other equitable remedies.


4.5         No Conflicts; Authorizations.


(a)           The execution and delivery of this Agreement by Buyer do not, and
the performance by Buyer of its obligations hereunder and the consummation by
Buyer of the transactions contemplated hereby (in each case, with or without the
giving of notice or lapse of time, or both) will not, directly or indirectly,
(i) violate the provisions of any of the Charter Documents of Buyer or any of
its Subsidiaries, (ii) violate or constitute a default, an event of default or
an event creating rights of acceleration, termination, cancellation, imposition
of additional obligations or loss of rights, or require a consent to assignment,
under any Contract (A) to which Buyer or any of its Subsidiaries is a party, (B)
of which Buyer or any of its Subsidiaries is a beneficiary or (C) by which Buyer
or any of its Subsidiaries or any of their respective assets is bound, (iii)
violate or conflict with any Law, Authorization or Order applicable to Buyer or
any of its Subsidiaries, or give any Governmental Entity or other Person the
right to challenge any of the transactions contemplated by this Agreement or to
exercise any remedy, obtain any relief under or revoke or otherwise modify any
rights held under, any such Law, Authorization or Order, or (iv) result in the
creation of any Liens upon any of the assets owned or used by Buyer or any of
its Subsidiaries. There are no consents, waivers, assignments or other approvals
that are required in connection with the transactions contemplated by this
Agreement under any Contract to which Buyer or any of its Subsidiaries is a
party in order to preserve all rights of, and benefits to, Buyer and its
Subsidiaries thereunder.
 
(b)           No Authorization or Order of, registration, declaration or filing
with, or notice to, any Governmental Entity or other Person is required by or
with respect to Buyer or any of its Subsidiaries in connection with the
execution and delivery of this Agreement and the consummation of the
Acquisition, except for any such Authorization, Order, registration,
declaration, filing or notice, that the failure to comply with would not result
in a Material Adverse Effect on Buyer or prevent, enjoin or otherwise delay the
transactions contemplated by this Agreement.

 
37

--------------------------------------------------------------------------------

 

4.6         Financial Statements.  True and complete copies of Buyer’s audited
consolidated financial statements consisting of the consolidated balance sheet
of Buyer and its Subsidiaries as at December 31 in each of the years 2007 and
2008 and the related statements of income and retained earnings, stockholders’
equity and cash flow, for the years then ended (the “Buyer Audited Financial
Statements”), and unaudited consolidated financial statements consisting of the
balance sheet of Buyer and its Subsidiaries as at September 30, 2009, and the
related statements of income and retained earnings, stockholders’ equity and
cash flow for the nine-month period then ended (the “Buyer Interim Financial
Statements” and together with Buyer Audited Financial Statements, the “Buyer
Financial Statements”), are included in the Buyer Disclosure Schedule. Buyer
Financial Statements are true, complete and correct and have been prepared in
accordance with United States generally accepted accounting principles (“US
GAAP”) applied on a consistent basis throughout the periods involved, subject,
in the case of Buyer Interim Financial Statements, to normal and recurring
year-end adjustments (the effect of which will not be materially adverse) and
the absence of notes (that, if presented, would not differ materially from those
presented in Buyer Audited Financial Statements). Buyer Financial Statements are
based on the books and records of Buyer and its Subsidiaries, and fairly present
the financial condition of Buyer and its Subsidiaries as of the respective dates
they were prepared and the results of the operations of Buyer and its
Subsidiaries for the periods indicated. The consolidated balance sheet of Buyer
and its Subsidiaries as of December 31, 2008, is referred to herein as the
“Buyer Balance Sheet” and the date thereof as the “Buyer Balance Sheet Date” and
the consolidated balance sheet of Buyer and its Subsidiaries as of September 30,
2009, is referred to herein as the “Buyer Interim Balance Sheet” and the date
thereof as the “Buyer Interim Balance Sheet Date.” Each of Buyer and its
Subsidiaries maintains a standard system of accounting established and
administered in accordance with US GAAP.


4.7         No Undisclosed Liabilities.  Buyer and its Subsidiaries have no
Liabilities, except (a) those which are adequately reflected or reserved against
in Buyer Balance Sheet as of Buyer Balance Sheet Date, and (b) those which have
been incurred in the ordinary course of business and consistent with past
practice since Buyer Balance Sheet Date and which are not, individually or in
the aggregate, material in amount.


4.8         Buyer SEC Filings.  Buyer has filed all reports, schedules,
registration statements, definitive proxy statements and exhibits to the
foregoing documents required to be filed by it with the SEC since January 1,
2009 (collectively, the “Buyer SEC Reports”).  As of their respective dates, (i)
Buyer SEC Reports complied in all material respects with the applicable
requirements of the Securities Act or the Exchange Act, as the case may be, and
the rules and regulations thereunder and (ii) none of Buyer SEC Reports
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading, except
for such statements, if any, as have been corrected by subsequent filings with
the SEC.


4.9         Inventory.  Buyer and its Subsidiaries have no inventory (materials,
supplies, parts, work-in-process or finished goods).

4.10       Accounts Receivable.  The accounts receivable of Buyer and its
Subsidiaries as set forth on the Buyer Interim Balance Sheet or arising since
the date thereof have arisen solely out of bona fide sales and deliveries of
goods, performance of services and other business transactions in the ordinary
course of business consistent with past practice.
 
38

--------------------------------------------------------------------------------


 
4.11       Taxes.


(a)           All Tax Returns required to have been filed by each Buyer Company
or a Relevant Group in respect of any material Taxes payable or asserted to be
payable by or in respect of Buyer or any of its Subsidiaries have been duly and
timely filed (or, if due between the date hereof and the Closing Date, will be
duly and timely filed), and each such Tax Return correctly and completely
reflects, in all material respects, liability for Taxes and all other
information required to be reported thereon. All Taxes owed by any Buyer Company
or any member of a Relevant Group in respect of any Taxes payable or asserted to
be payable by or in respect of Buyer or any of its Subsidiaries (whether or not
shown on any Tax Return) have been timely paid (or, if due between the date
hereof and the Closing Date, will be duly and timely paid). The Buyer Companies
have adequately provided for, in their books of account and related records,
liability for all unpaid Taxes, being current Taxes not yet due and payable.
 
(b)          There is no action or audit currently pending or, to the Knowledge
of Buyer, proposed or threatened against, or with respect to, the Buyer
Companies in respect of any Taxes payable or asserted to be payable by or in
respect of Buyer or any of its Subsidiaries. No Buyer Company is the beneficiary
of any extension of time within which to file any Tax Return of or relating to
Buyer or any of its Subsidiaries, nor have any of the Buyer Companies made (or
had made on their behalf) any requests for such extensions. To the Knowledge of
Buyer, no claim has ever been made by an authority in a jurisdiction where any
of the Buyer Companies do not file Tax Returns that any of them is or may be
subject to taxation by that jurisdiction or that any of them must file Tax
Returns in relation to Buyer or any of its Subsidiaries. There are no Liens
(other than Liens arising by operation of law for Taxes not yet due) on any of
the stock or assets of Buyer or any of its Subsidiaries with respect to Taxes;
nor are there any Liens on any of the stock or assets of any other Buyer Company
with respect to Taxes payable or asserted to be payable by or in respect of
Buyer or any of its Subsidiaries.
 
(c)          The Buyer Companies have withheld and timely paid all Taxes
required to have been withheld and paid by or in respect of Buyer or any of its
Subsidiaries and have complied with all information reporting and withholding
requirements, including maintenance of required records with respect thereto.
 
(d)           There is no dispute or claim concerning any liability for Taxes
payable or asserted to be payable by or in respect of Buyer or any of its
Subsidiaries for which notice has been provided, or which, to the Knowledge of
Buyer, is asserted or threatened. The Buyer Disclosure Schedule (i) lists all
national, state, local, and foreign income Tax Returns filed by any the Buyer
Company with respect to Buyer or any of its Subsidiaries for taxable periods
ended on or after December 31, 2007, (ii) indicates those Tax Returns that have
been audited, and (iii) indicates those Tax Returns that currently are the
subject of audit. Buyer has delivered to Seller correct and complete copies of
all income Tax Returns, examination reports, and statements of deficiencies
assessed against or agreed to by any the Buyer Company with respect to Taxes
payable or asserted to be payable by or in respect of Buyer or any of its
Subsidiaries since January 1, 2006. No Buyer Company has waived (or is subject
to a waiver of) any statute of limitations in respect of Taxes payable or
asserted to be payable by or in respect of Buyer or any of its Subsidiaries or
has agreed to (or is subject to) any extension of time with respect to such a
Tax assessment or deficiency.

 
39

--------------------------------------------------------------------------------

 
 
4.12       Compliance with Law.


(a)           Each of Buyer and its Subsidiaries has complied with each, and is
not in violation of any, applicable Law to which Buyer or any such Subsidiary or
its respective business, operations, assets or properties is or has been
subject, except for such noncompliance or violations that have not resulted and
would not result in a Material Adverse Effect on Buyer; provided, however, no
representation or warranty in this Section 4.12 is made with respect to
Environmental Laws, which are covered exclusively in Section 4.22.
 
(b)           No event has occurred and no circumstances exist that with the
passage of time or the giving of notice may reasonably be expected to result in
a violation of, conflict with or failure on the part of Buyer or any of its
Subsidiaries to comply with, any existing Law, except for such noncompliance or
violations that have not resulted and would not result in a Material Adverse
Effect on Buyer.  To Buyer’s Knowledge, neither Buyer nor any of its
Subsidiaries has received notice regarding any violation of, conflict with, or
failure to comply with, any Law.
 
4.13       Authorizations.


(a)           Each of Buyer and its Subsidiaries owns, holds or lawfully uses in
the operation of its business all Authorizations which are necessary for it to
conduct its business as currently conducted or as proposed to be conducted or
for the ownership and use of the assets owned or used by Buyer or any such
Subsidiary in the conduct of its business free and clear of all Liens, except
for such Authorizations as to which the failure of Buyer or its Subsidiaries to
own, hold or lawfully use has not resulted and would not result in a Material
Adverse Effect on Buyer; provided, however, no representation or warranty in
this Section 4.13 is made with respect to Environmental Permits, which are
covered exclusively in Section 4.22. Such Authorizations are valid and in full
force and effect and none of such Authorizations will be terminated or impaired
or become terminable as a result of the transactions contemplated by this
Agreement. All such Authorizations are listed in the Buyer Disclosure Schedule.
 
(b)           No event has occurred and no circumstances exist that (with or
without the passage of time or the giving of notice) may reasonably be expected
to result in a violation of, conflict with, failure on the part of Buyer or any
of its Subsidiaries to comply with the terms of, or the revocation, withdrawal,
termination, cancellation, suspension or modification of any Authorization,
except for such events that have not resulted and would not result in a Material
Adverse Effect on Buyer. To Buyer’s Knowledge, neither Buyer nor any of its
Subsidiaries has received notice regarding any violation of, conflict with,
failure to comply with the terms of, or any revocation, withdrawal, termination,
cancellation, suspension or modification of, any Authorization. Neither Buyer
nor any of its Subsidiaries is in default, nor, to Buyer’s Knowledge,  has Buyer
or any of its Subsidiaries received notice of any claim of default, with respect
to any Authorization.
 
(c)           No Person other than Buyer or one of its Subsidiaries owns or has
any proprietary, financial or other interest (direct or indirect) in any
Authorization which Buyer or such Subsidiary owns or uses in the operation of
its business as currently conducted or as proposed to be conducted, other than
related to the Production Contracts.
 
40

--------------------------------------------------------------------------------


 
4.14       Title to Personal Properties.


(a)           The Buyer Disclosure Schedule sets forth a complete and accurate
list of all the personal properties and assets owned, leased or used by Buyer or
any of its Subsidiaries as of the date of this Agreement, with a fair market
value as of September 30, 2009, in excess of $10,000, specifying whether such
property is owned or leased and the owner of such property and, in the case of
leased assets, indicating the parties to, execution dates of and annual payments
under, the lease.
 
(b)          With respect to personal properties and assets that are owned
including all properties and assets reflected as owned on the Buyer Interim
Balance Sheet (other than inventory sold in the ordinary course of business
since the date thereof), Buyer or one of its Subsidiaries has good and valid
title to all of such properties and assets, free and clear of all Liens except
for Permitted Liens.
 
(c)           With respect to personal properties and assets that are leased
(“Buyer Leased Personal Property”), Buyer or one of its Subsidiaries has a valid
leasehold interest in such Buyer Leased Personal Property and all such leases
are in full force and effect and constitute valid and binding obligations of
Buyer and, to the Knowledge of Buyer, the other party(ies) thereto. None of
Buyer, any of its Subsidiaries or, to the Knowledge of Buyer, any other party
thereto is in breach of any of the terms of any such lease
 
(d)           Other than Buyer, its Subsidiaries, holders of Permitted Liens
(solely to the extent of such Permitted Liens) and lessors of Buyer Leased
Personal Property (solely to the extent of their interest in such Buyer Leased
Personal Property) no Person has any interest in any equipment or other tangible
assets or properties used by Buyer or any of its Subsidiaries.
 
4.15       Real Property. There is no (i) real property or interests in real
property owned in fee by Buyer or any of its Subsidiaries (the “Buyer Owned Real
Property”), or (ii) real property or interests in real property leased by Buyer
or any of its Subsidiaries (other than under the terms of the its Production
Contracts) (the “Buyer Leased Real Property” and together with the Buyer Owned
Real Property, the “Buyer Real Property”).


4.16       Intellectual Property.


(a)           Neither Buyer nor any of its Subsidiaries owns any right, title or
interest in or to any Software (other than as described below), Patents,
Copyrights or Marks (other than the names “La Cortez” (the “Buyer Marks”)).

(b)           The Buyer Disclosure Schedule lists all In-Bound Licenses pursuant
to which a third party authorizes Buyer or any of its Subsidiaries to use,
practice any rights under, or grant sublicenses with respect to, any
Intellectual Property owned by such third party other than In-Bound Licenses
that consist solely of “shrink-wrap” and similar commercially available end-user
licenses, including the incorporation of any such Intellectual Property into the
Company’s or any of its Subsidiaries’ products and, with respect to each
In-Bound License, whether the In-Bound License is exclusive or non-exclusive.
 
41

--------------------------------------------------------------------------------


 
(c)           There are no Out-Bound Licenses pursuant to which Buyer or any of
its Subsidiaries authorizes a third party to use, practice any rights under, or
grant sublicenses with respect to, any Buyer Owned Intellectual Property or
pursuant to which Buyer or any of its Subsidiaries grants rights to use or
practice any rights under any Intellectual Property owned by a third party and,
with respect to each Out-Bound License, whether the Out-Bound License is
exclusive or non-exclusive.
 
(d)           Buyer and/or one or more of its Subsidiaries exclusively own the
entire right, interest and title to all Intellectual Property that is used in or
necessary for the businesses of Buyer and its Subsidiaries as they are currently
conducted or proposed to be conducted, free and clear of Liens, or (ii)
otherwise rightfully use or otherwise enjoy such Intellectual Property pursuant
to the terms of a valid and enforceable In-Bound License that is listed in the
Buyer Disclosure Schedule or that is a “shrink-wrap” or similar commercially
available end-user license. The Buyer Marks, together with the Proprietary
Information and Buyer’s and its Subsidiaries’ rights under the In-Bound Licenses
listed in the Buyer Disclosure Schedule or that are “shrink-wrap” or similar
commercially available end-user licenses (collectively, the “Buyer Intellectual
Property”), constitutes all the Intellectual Property used in or necessary for
the operation of Buyer’s and its Subsidiaries’ businesses as they are currently
conducted and as proposed to be conducted.
 
(e)           Buyer has no Knowledge of any challenges (or any basis therefor)
with respect to the validity or enforceability of any Buyer Intellectual
Property. Neither Buyer nor any of its Subsidiaries has taken any action or
failed to take any action that could reasonably be expected to result in the
abandonment, cancellation, forfeiture, relinquishment, invalidation, waiver or
unenforceability of any Buyer Intellectual Property.
 
(f)           To Buyer’s Knowledge, neither Buyer nor any of its Subsidiaries,
by conducting its business as currently conducted or as proposed to be
conducted, has infringed or infringes upon, or otherwise unlawfully used or
uses, any Intellectual Property Rights of a third party. None of Buyer nor any
of its Subsidiaries has received any communication alleging that Buyer or any of
its Subsidiaries or any of their respective products, services, activities or
operations infringe upon or otherwise unlawfully use any Intellectual Property
Rights of a third party nor, to Buyer’s Knowledge, is there any basis therefor.
No Action has been instituted, or, to Buyer’s Knowledge, threatened, relating to
any Intellectual Property formerly or currently used by Buyer or any of its
Subsidiaries and none of Buyer Intellectual Property is subject to any
outstanding Order. To Buyer’s Knowledge, no Person has infringed or is
infringing any Intellectual Property Rights of Buyer or any of its Subsidiaries
or has otherwise misappropriated or is otherwise misappropriating any Buyer
Intellectual Property.

 
42

--------------------------------------------------------------------------------

 

(g)           With respect to Buyer’s or any of its Subsidiaries’ Proprietary
Information, the documentation relating thereto is current, accurate and
sufficient in detail and content to identify and explain it and to allow its
full and proper use without reliance on the special knowledge or memory of
others. Buyer and its Subsidiaries have taken commercially reasonable steps to
protect and preserve the confidentiality of all Proprietary Information owned by
Buyer or any of its Subsidiaries that is not covered by an issued Patent.
Without limiting the generality of the foregoing, the Proprietary Information of
Buyer and its Subsidiaries (other than Proprietary Information that is covered
by an issued Patent) is not part of the public knowledge and has not been used
or divulged for the benefit of any Person other than Buyer and its Subsidiaries.
Any receipt or use by, or disclosure to, a third party of Proprietary
Information owned by Buyer or any of its Subsidiaries has been pursuant to the
terms of binding written confidentiality agreement between Buyer or such
Subsidiary and such third party (“Buyer Nondisclosure Agreements”). Buyer and
its Subsidiaries are, and to Buyer’s Knowledge, all other parties thereto are,
in compliance with the provisions of the Buyer Nondisclosure Agreements. Buyer
and its Subsidiaries are in compliance with the terms of all Contracts pursuant
to which a third party has disclosed to, or authorized Buyer or any of its
Subsidiaries to use, Proprietary Information owned by such third party.
 
(h)           The execution and delivery of this Agreement by Buyer does not,
and the consummation of the Acquisition (in each case, with or without the
giving of notice or lapse of time, or both), will not, directly or indirectly,
result in the loss or impairment of any Buyer Intellectual Property, or give
rise to any right of any third party to terminate or reprice or otherwise
renegotiate any of Buyer’s or any of its Subsidiaries’ rights to own any of its
Intellectual Property or their respective rights under any In-Bound License, nor
require the consent of any Governmental Entity or other third party in respect
of any such Intellectual Property.
 
4.17       Absence of Certain Changes or Events.  Since the Interim Buyer
Balance Sheet Date to the date of this Agreement (with respect to the
representation and warranty made as of the date of this Agreement) and to the
Closing Date (with respect to the representation and warranty made as of the
Closing Date):


(a)           there has not been any material adverse change in the condition
(financial or otherwise), operations, prospects or results of operations of
Buyer and its Subsidiaries taken as a whole;
 
(b)           neither Buyer nor any of its Subsidiaries has amended or changed
its Charter Documents;
 
(c)           neither Buyer nor any of its Subsidiaries has declared, set aside
or paid any dividend or other distribution (whether in cash, stock or property)
with respect to any Equity Security or any other security;
 
(d)           neither Buyer nor any of its Subsidiaries has split, combined or
reclassified any Equity Security or other security, or issued, or authorized for
issuance, any Equity Security or other security;
 
(e)           neither Buyer nor any of its Subsidiaries has altered any term of
any outstanding Equity Security or other security;
 
(f)           neither Buyer nor any of its Subsidiaries has (i) except in the
ordinary course of business, increased or modified the compensation or benefits
payable or to become payable by Buyer or any of its Subsidiaries to any of its
current or former directors, employees, contractors or consultants, (ii) except
as provided for in this Agreement, increased or modified any bonus, severance,
termination, pension, insurance or other employee benefit plan, payment or
arrangement made to, for or with any current or former directors, employees,
contractors or consultants of Buyer or any of its Subsidiaries, or (iii) entered
into any employment, severance or termination agreement;
 
43

--------------------------------------------------------------------------------


 
(g)           other than the sale of inventory in the ordinary course of
business, neither Buyer nor any of its Subsidiaries has sold, leased,
transferred or assigned any property or assets of Buyer or any such Subsidiary;
 
(h)           neither Buyer nor any of its Subsidiaries has incurred, assumed or
guaranteed any Indebtedness;
 
(i)            neither Buyer nor any of its Subsidiaries has created or assumed
any Lien on any asset, except for Liens arising under lease financing
arrangements existing as of the Buyer Interim Balance Sheet Date and Permitted
Liens;
 
(j)            neither Buyer nor any of its Subsidiaries has made any loan,
advance or capital contribution to, or investment in, any Person other than
travel loans or advances in the ordinary course of business consistent with past
practice;
 
(k)           there has not been any labor dispute, other than individual
grievances, or any activity or proceeding by a labor union or representative
thereof to organize any employees of Buyer or any of its Subsidiaries;
 
(l)            none of Buyer or the Subsidiaries of Buyer has agreed or entered
into any arrangement to take any action which, if taken prior to the date
hereof, would have made any representation or warranty set forth in this ARTICLE
IV untrue or incorrect;
 
(m)          there has not been any material damage, destruction or loss with
respect to the property and assets of Buyer or any of its Subsidiaries, whether
or not covered by insurance;
 
(n)           neither Buyer nor any of its Subsidiaries has made any change in
accounting practices;
 
(o)           neither Buyer nor any of its Subsidiaries has made any Tax
election, changed its method of Tax accounting or settled any claim for Taxes;
or
 
(p)           none of Buyer or any of its Subsidiaries has agreed, whether in
writing or otherwise, to do any of the foregoing.
 
4.18       Contracts.
 
(a)           The Buyer SEC Reports include as exhibits all material contracts
that Buyer is required to file with the SEC.  Neither Buyer nor any of its
Subsidiaries is a party or subject to, nor are any of their respective assets
bound by, any other “Material Contract” as defined in Section 3.17, mutatis
mutandis.

 
44

--------------------------------------------------------------------------------

 
 
(b)           Each Contract included in a Buyer SEC Reports as an exhibit (a
“Buyer Material Contract”) is in full force and effect and valid and enforceable
in accordance with its terms.
 
(c)           Neither Buyer nor any of its Subsidiaries is, and to Buyer’s
Knowledge after reasonable inquiry, no other party thereto is, in default in the
performance, observance or fulfillment of any obligation, covenant, condition or
other term contained in any Buyer Material Contract, and neither Buyer nor any
of its Subsidiaries has given or received notice to or from any Person relating
to any such alleged or potential default that has not been cured. To Buyer’s
Knowledge after reasonable inquiry, no event has occurred which with or without
the giving of notice or lapse of time, or both, may conflict with or result in a
violation or breach of, or give any Person the right to exercise any remedy
under or accelerate the maturity or performance of, or cancel, terminate or
modify, any Buyer Material Contract.
 
(d)           The Buyer SEC Reports contain accurate and complete copies of each
Material Contract.
 
(e)           All Contracts other than Buyer Material Contracts to which Buyer
or any of its Subsidiaries is a party or is subject, or by which any of their
respective assets are bound (collectively, the “Buyer Minor Contracts”), are in
all material respects valid and enforceable in accordance with their terms,
except where any such failure to be valid and enforceable individually or in the
aggregate would not reasonably be expected have a Material Adverse Effect on
Buyer. Neither Buyer nor any of its Subsidiaries is in default in the
performance, observance or fulfillment of any obligation, covenant or condition
contained therein, and no event has occurred which with or without the giving of
notice or lapse of time, or both, would constitute a default thereunder by Buyer
or any of its Subsidiaries, except in either case where such default
individually or in the aggregate would not reasonably be expected have a
Material Adverse Effect on Buyer.
 
4.19       Litigation.


(a)           There is no Action, (i) pending or, to Buyer’s Knowledge,
threatened against or affecting Buyer or any of its Subsidiaries, or (ii) that
challenges or seeks to prevent, enjoin or otherwise delay the transactions
contemplated by this Agreement.  There is no Action against any current or, to
Buyer’s Knowledge, former director or employee of Buyer or any of its
Subsidiaries with respect to which Buyer or any such Subsidiary has or is
reasonably likely to have an indemnification obligation.
 
(b)           There is no unsatisfied judgment, penalty or award against or
affecting Buyer or any of its Subsidiaries or any of their respective properties
or assets. There is no Order to which Buyer or any of its Subsidiaries or any of
their respective properties or assets are subject.  Each of Buyer and its
Subsidiaries is in compliance with the terms of each Order required to be set
forth on the Buyer Disclosure Schedule. To Buyer’s Knowledge, no event has
occurred or circumstances exist that may constitute or result in (with or
without notice or lapse of time) a violation of any such Order.
 
4.20       [Reserved]
 
45

--------------------------------------------------------------------------------


 
4.21       Labor and Employment Matters
 
(a)           The Buyer SEC Filings disclose in all material respects the
information required to be disclosed therein relating to compensation of the
Buyer’s directors and executive officers.
 
(b)           Neither Buyer nor any of its Subsidiaries is a party or subject to
any labor union or collective bargaining agreement. There have not been since
January 1, 2007, and there are not pending or threatened any labor disputes,
work stoppages, requests for representation, pickets, work slow-downs due to
labor disagreements or any actions or arbitrations which involve the labor or
employment relations of Buyer or any of its Subsidiaries. There is no unfair
labor practice, charge or complaint pending, unresolved or, to Buyer’s
Knowledge, threatened. No event has occurred or circumstance exist that may
provide the basis of any work stoppage or other labor dispute.
 
(c)           Each of Buyer and its Subsidiaries has complied in all material
respects with each, and is not in violation of any, Law relating to
anti-discrimination and equal employment opportunities and there are, and have
been, no material violations of any other Law respecting the hiring, hours,
wages, occupational safety and health, employment, promotion, termination or
benefits of any employee or other Person. Buyer and its Subsidiaries have (i)
complied with requirements of Colombian Law relating to the enrollment of their
personnel in the General Integral Social Security System in health, pensions and
professional risks and have properly and timely paid the monthly installments
accrued in favor of the social security system; (ii) enrolled their employees in
a Colombian Family Compensation Fund as required by Colombian Law; (iii) timely
paid the salaries, legal and voluntary benefits, overtime, rest and holiday pay,
social benefits, personal equipment, vacations, severances and other applicable
labor benefits, to which their personnel were entitled in accordance with
Colombian Law; and (iv) complied with the obligations stipulated in Law 100 of
1993 covering labor risks and accidents of their employees.
 
(d)           Buyer and its Subsidiaries have paid or properly accrued in the
ordinary course of business all wages and compensation due to employees,
including all vacations or vacation pay, holidays or holiday pay, sick days or
sick pay, and bonuses.
 
(e)           None of Buyer or any its Subsidiaries is a party to any Contract
which restricts Buyer or any of its Subsidiaries from relocating, closing or
terminating any of its operations or facilities or any portion thereof.
 
(f)           Buyer and its Subsidiaries have complied and are in compliance
with the requirements of all applicable immigration Laws.

 
46

--------------------------------------------------------------------------------

 
 
4.22       Environmental.
 
(a)           Each of Buyer and its Subsidiaries has obtained, and is in
compliance with, all Environmental Permits required in connection with its
operations and the Buyer Real Property. Each Environmental Permit, together with
the name of the Governmental Entity issuing such Environmental Permit, is set
forth in the Buyer Disclosure Schedule. All such Environmental Permits are valid
and in full force and effect and all renewal applications for such Environmental
Permits have been timely filed with the appropriate Governmental Entity. None of
such Environmental Permits will be terminated or impaired or become terminable
as a result of the Acquisition. Each of Buyer and its Subsidiaries has been, and
is currently, in compliance with all Environmental Laws. Neither Buyer nor any
of its Subsidiaries has received notice or to Buyer’s Knowledge neither any of
the Operators of Buyer’s Hydrocarbon Interests, alleging that Buyer or any of
its Subsidiaries is not in such compliance in all material respects with
Environmental Laws. To the Knowledge of Buyer, no operator of Buyer’s
Hydrocarbon Interests has received notice alleging that, with respect to Buyer’s
Hydrocarbon Interests, such operator is not in compliance in all material
respects with Environmental Laws.
 
(b)           There are no past, pending or, to Buyer’s Knowledge, threatened
Environmental Actions against Buyer or any of its Subsidiaries, or to Buyer’s
Knowledge against any operator of Buyer’s Hydrocarbon Interests relating to such
Hydrocarbon Interests.  To Buyer’s Knowledge, there are no past, pending or
threatened Environmental Actions affecting Buyer or any of its Subsidiaries or
affecting any of Buyer’s Hydrocarbon Interests.
 
(c)           Neither Buyer nor any of its Subsidiaries, nor to Buyer’s
Knowledge any operator of Buyer’s Hydrocarbon Interests (to the extent relating
to such Hydrocarbon Interests), has entered into or agreed to any Order, and
neither Buyer nor any of its Subsidiaries is subject to any Order, relating to
compliance with any Environmental Law or to investigation or cleanup of a
Hazardous Substance under any Environmental Law.
 
(d)           Neither Buyer nor any of its Subsidiaries, nor to Buyer’s
Knowledge any operator of Buyer’s Hydrocarbon Interests (to the extent relating
to such Hydrocarbon Interests),  has received an information request from any
Governmental Entity under any Environmental Law.
 
(e)           Buyer has provided to Seller true and complete copies of, or
access to, all written environmental assessments, materials, reports, data,
analyses and compliance audits that have been prepared by or on behalf of Buyer
or any Subsidiary of Buyer (solely with respect to the Buyer Real Property or
any other real property formerly owned, operated or leased by Buyer or any of
its Subsidiaries) or that are in the possession of Buyer and relate to any of
Buyer’s Hydrocarbon Interests.
 
(f)           The representations and warranties set forth in this Section 4.22
are the sole and exclusive representations and warranties of Buyer under this
Agreement that address or relate in any way to any and all environmental
matters, including any Release or threatened Release of a Hazardous Substance or
compliance with or liabilities under any Environmental Law or any Environmental
Permit.

 
47

--------------------------------------------------------------------------------

 
 
4.23       Insurance
 
(a)    .  The Buyer Disclosure Schedule sets forth (i) an accurate and complete
list of each insurance policy and fidelity bond which covers Buyer or any of its
Subsidiaries or their respective businesses, properties, assets, directors or
employees (the “Buyer Policies”) and (ii) a list of all pending claims and the
claims history for Buyer and its Subsidiaries during the current year and the
preceding three years (including with respect to insurance obtained but not
currently maintained). There are no pending claims under any of such Buyer
Policies as to which coverage has been questioned, denied or disputed by the
insurer or in respect of which the insurer has reserved its rights.
 
(b)           The Buyer Disclosure Schedule describes any self-insurance
arrangement by or affecting Buyer or any of its Subsidiaries, including any
reserves thereunder, and describes the loss experience for all claims that were
self-insured in the current year and the preceding three years.
 
(c)           All Buyer Policies are enforceable in accordance with their terms
and will continue in full force and effect with respect to Buyer and its
Subsidiaries following the Acquisition.
 
(d)           All premiums due under the Buyer Policies have been paid in full
or, with respect to premiums not yet due, accrued. Neither Buyer nor any of its
Subsidiaries has received a notice of cancellation of any Buyer Policy or of any
material changes that are required in the conduct of the businesses of Buyer and
its Subsidiaries as a condition to the continuation of coverage under, or
renewal of, any such Buyer Policy. There is no existing default or event which,
with the giving of notice or lapse of time or both, would constitute a default
under any Buyer Policy or entitle any insurer to terminate or cancel any Buyer
Policy. Buyer has no Knowledge of any threatened termination of, or material
premium increase with respect to, any Buyer Policy and none of such Buyer
Policies provides for retroactive premium adjustments.
 
4.24       Product Warranty. Except as set forth in the Buyer Disclosure
Schedule, neither Buyer nor any of its Subsidiaries has ever manufactured, sold,
distributed, provided, shipped or licensed any Products other than Hydrocarbons.


4.25       Books and Records.  The minute books (containing the records of the
meetings, or written consents in lieu of such meetings, of the stockholders, the
board of directors and any committees of the board of directors), the stock
certificate books, and the stock record books of Buyer and its Subsidiaries are
correct and complete, and have been maintained in accordance with applicable
Laws and commercial regulations and sound business practices. The minute books
of Buyer and its Subsidiaries contain accurate and complete records of all
meetings, or actions taken by written consent, of the stockholders, the board of
directors and any committees of the board of directors, of Buyer and its
Subsidiaries, and no meeting, or action by written consent in lieu of such
meeting, of any such stockholders, board of directors or committee of such board
of directors, has been held for which minutes have not been prepared and not
contained in the minute books.


4.26       Suppliers.  The Buyer Disclosure Schedule sets forth with respect to
each of Buyer and its Subsidiaries (a) each supplier from whom purchases
exceeded $10,000 in the year ended December 31, 2009, and (b) each supplier who
constitutes a sole source of supply to Buyer or any of its Subsidiaries. The
relationships of each of Buyer and its Subsidiaries with each such supplier are
good commercial working relationships. No such supplier has canceled or
otherwise terminated, or threatened to cancel or otherwise terminate, its
relationship with Buyer or any of its Subsidiaries. Neither Buyer nor its
Subsidiaries have received notice that any such supplier may cancel or otherwise
materially and adversely modify its relationship with Buyer or any of its
Subsidiaries or limit its services, supplies or materials to Buyer or any of its
Subsidiaries, either as a result of the Acquisition or otherwise.
 
48

--------------------------------------------------------------------------------


 
4.27       Brokers or Finders.  Except for fees and commissions of $50,000 in
cash and/or Buyer securities to Tucker Link, which will be paid by Buyer within
five business days of Closing, no broker, finder or investment banker is
entitled to any brokerage, finder’s or other fee or commission in connection
with the transactions contemplated by this Agreement based upon arrangements
made by or on behalf of Buyer or any of its Subsidiaries.


4.28       Powers of Attorney.  There are no outstanding powers of attorney
executed by or on behalf of Buyer or any of its Subsidiaries in favor of any
Person.


4.29       Hydrocarbon Matters. Without limiting the generality of any of the
foregoing representations and warranties:


(a)           Section 4.29(a) of the Buyer Disclosure Schedule contains a list
of all Hydrocarbon Interests of the Buyer.
 
(b)           Each Hydrocarbon Interest entitles Buyer or its Subsidiaries to
receive not less than the undivided interest set forth in (or derived from) the
Buyer Disclosure Schedule of all of the Hydrocarbons produced, saved and sold
from or attributable to such Hydrocarbon Interest.
 
(c)           Buyer or its Subsidiaries have good and defensible title to all
Hydrocarbon Interests free and clear of any Liens except (i) Liens reflected in
the Buyer Financial Statements, and (ii) Permitted Liens.
 
(d)           None of Buyer or its Subsidiaries has, nor to Buyer’s Knowledge
has the operator of any of Buyer’s Hydrocarbon Interests (to the extent relating
to such Hydrocarbon Interests), received a written order from any Governmental
Entity requiring, requesting or demanding, that any Well (i) be plugged and
abandoned, or (ii) that has been plugged and abandoned has not been plugged and
abandoned in accordance with applicable Contracts and the requirements of each
Governmental Entity having jurisdiction over the subject Well.
 
(e)           None of Buyer or its Subsidiaries has, nor to Buyer’s Knowledge
has the operator of any of Buyer’s Hydrocarbon Interests (to the extent relating
to such Hydrocarbon Interests), produced Hydrocarbons from its Hydrocarbon
Interests in excess of regulatory allowances or other applicable limits imposed
by any Laws or Governmental Entity on production, and Buyer has no Knowledge of
any impending change in production allowables imposed by any Laws or
Governmental Entity that may be applicable to any of the wells in which it holds
an interest, other than changes of general application in the jurisdiction in
which such wells are situated.
 
(f)            None Buyer or its Subsidiaries has,  nor to Buyer’s Knowledge has
the operator of any of Buyer’s Hydrocarbon Interests (to the extent relating to
such Hydrocarbon Interests), received notice of any production penalty or
similar production restriction of any nature imposed or to be imposed on or in
respect of any wells included in the Hydrocarbon Interests by any Governmental
Entity, including gas-oil ratio, off-target and overproduction penalties imposed
by any Governmental Body that may be applicable, and, to Buyer’s Knowledge, none
of the wells in which it holds an interest is subject to any such penalty or
restriction.
 
49

--------------------------------------------------------------------------------


 
(g)           To Buyer’s Knowledge, the Production Contracts and other Contracts
pursuant to which the operators of Buyer’s or its Subsidiaries’ Hydrocarbon
Interests lease or otherwise acquire or obtain operating rights affecting any
Real Property or Personal Property are in good standing, valid and effective,
and the rentals due by the operators of Buyer’s or its Subsidiaries’ Hydrocarbon
Interests to any lessor of any such Hydrocarbon Interests have been properly
paid.
 
(h)           Buyer and its Subsidiaries,  and to Buyer’s Knowledge the operator
of any of Buyer’s Hydrocarbon Interests (to the extent relating to such
Hydrocarbon Interests), have   timely and properly paid in accordance with the
applicable Contract all royalties, overriding royalties and other burdens on
production due by Buyer and its Subsidiaries with respect to the Hydrocarbon
Interests. All expenses relating to the ownership or operations of Buyer’s
Hydrocarbon Interests have been timely and properly paid or are pending payment
and are within the payment terms set forth in the applicable operating agreement
or other Contract concerning the Hydrocarbon Interest. To Buyer’s Knowledge, all
revenue received by the operator of Buyer’s and its Subsidiaries’, Hydrocarbon
Interests, for the sale of Hydrocarbons, that is attributable to any joint
working interest owner’s interest in the Hydrocarbon Interest, have been paid or
are being held in suspense or will be timely and properly paid.
 
(i)            None of Buyer’s Hydrocarbon Interests is subject to any
preferential purchase, consent or similar right which would become operative as
a result of the transactions contemplated by this Agreement.
 
(j)            Buyer and its Subsidiaries have fully complied with all
obligations arising from the private agreements related with the Maranta E&P
Contract and the PUT4 E&P Contract.
 
(k)           Buyer and its Subsidiaries hold the rights to a twenty percent
(20%) undivided private participating interest in the Maranta E&P Contract, free
and clear of any liens, claims, burdens, encumbrances, preferential rights or
rights of first refusal (other than rights provided in the Contracts listed in
Section 4.29(a) of the Buyer Disclosure Schedule), hedge contracts, futures,
swaps, options or similar derivatives, pursuant to the terms and conditions set
forth in the Farm Out Agreement for Maranta Block executed on February 5th, 2009
between its Subsidiary in Colombia and Emerald Energy PLC Sucursal Colombia and
the Maranta Joint Operating Agreement executed between said companies.
 
(l)            Buyer and its Subsidiaries hold the rights to a fifty percent
(50%) of undivided private participating interest in the PUT4 E&P Contract, free
and clear of any liens, claims, burdens, encumbrances, preferential rights or
rights of first refusal (other than rights provided in the Contracts listed in
Section 4.29(a) of the Buyer Disclosure Schedule), hedge contracts, futures,
swaps, options or similar derivatives, pursuant to the terms and conditions set
forth in the Memorandum of Understanding dated December 4, 2008 executed by its
Subsidiary in Colombia and Petroleos del Norte S.A. and the Joint Operating
Agreement covering PUT4 Block executed between said companies.
 
50

--------------------------------------------------------------------------------


 
(m)           To Buyer’s knowledge, the the Maranta and PUT4 E&P Contract are in
good standing before Colombian government authorities and the parties thereto
are in compliance with all material obligations arising thereunder.
 
4.30       No Corrupt Practices. (a) Neither Buyer nor any of its Subsidiaries,
nor any officer, director, employee, or agent of any of them, nor any
stockholder of any of them acting on their behalf, has made any offer, payment,
promise to pay, or authorization of the payment of any money, or offer, gift,
promise to give, or authorization of the giving of anything of value to:


(i)           any Government Official for purposes of (A) (1) influencing any
act or decision of such Government Official in his official capacity, (2)
inducing such Government Official to do or omit to do any act in violation of
the lawful duty of such official, or (3) securing any improper advantage; or (B)
inducing such Government Official to use his influence with a foreign government
or instrumentality thereof to affect or influence any act or decision of such
government or instrumentality, in each case in order to assist Buyer or any of
its Subsidiaries in obtaining or retaining business for or with, or directing
business to, any Person; or
 
(ii)          any foreign political party or official thereof or any candidate
for foreign political office for purposes of (A) (1) influencing any act or
decision of such party, official, or candidate in its or his official capacity,
(2) inducing such party, official, or candidate to do or omit to do an act in
violation of the lawful duty of such party, official, or candidate, or (3)
securing any improper advantage; or (B) inducing such party, official, or
candidate to use its or his influence with a foreign government or
instrumentality thereof to affect or influence any act or decision of such
government or instrumentality. in each case in order to assist Buyer or any of
its Subsidiaries in obtaining or retaining business for or with, or directing
business to, any Person; or
 
(iii)         any Person, while knowing that all or a portion of such money or
thing of value will be offered, given, or promised, directly or indirectly, to
any Government Official, to any foreign political party or official thereof, or
to any candidate for foreign political office, for purposes of (A) (1)
influencing any act or decision of such Government Official, political party,
party official, or candidate in his or its official capacity, (2) inducing such
Government Official, political party, party official, or candidate to do or omit
to do any act in violation of the lawful duty of such Government Official,
political party, party official, or candidate, or (3) securing any improper
advantage; or (B) inducing such Government Official, political party, party
official, or candidate to use his or its influence with a foreign government or
instrumentality thereof to affect or influence any act or decision of such
government or instrumentality, in each case in order to assist Buyer or any of
its Subsidiaries in obtaining or retaining business for or with, or directing
business to, any Person.
 
(b)           The foregoing representations in Section 4.30(a) shall not apply
to any facilitating or expediting payment to a Government Official, political
party, or party official the purpose of which is to expedite or to secure the
performance of a routine governmental action by a Government Official, political
party, or party official.
 
51

--------------------------------------------------------------------------------


 
4.31       No Other Representations; No Reliance. Buyer has conducted its own
independent investigation, review and analysis of the business, operations,
assets, liabilities, results of operations and financial condition of the
Acquired Company and its Subsidiaries and of their business to the extent Buyer
has deemed necessary to enable it to fully evaluate the merits and risks of
closing the transactions contemplated by this Agreement.  Buyer acknowledges and
agrees that it and its representatives have been provided adequate access to the
personnel, properties, premises and records of the Acquired Company and its
Subsidiaries for such purpose.  EXCEPT AS SET FORTH IN ARTICLE III OF THIS
AGREEMENT, BUYER ACKNOWLEDGES THAT SELLER IS SELLING THE ACQUIRED SHARES TO
BUYER WITHOUT MAKING, AND BUYER HAS NOT RELIED UPON, ANY EXPRESS, STATUTORY, OR
IMPLIED WARRANTY OR REPRESENTATION OF ANY KIND FROM SELLER, THE ACQUIRED
COMPANY, OR ANY OF THEIR RESPECTIVE AFFILIATES OR REPRESENTATIVES.
 
ARTICLE V.
COVENANTS OF SELLER
 
5.1         Resignations.  On the Closing Date, Seller shall cause to be
delivered to Buyer duly signed resignations, effective as of the Closing, of all
members of the boards of directors of their positions as directors (and, if
requested by Buyer prior to Closing, of officers of their positions as officers)
of the Acquired Company and its Subsidiaries.


5.2         Employees. On or before the Closing Date, Seller shall cause the
Acquired Company and its Subsidiaries (a) to enter into agreements with each of
their respective employees in which the parties agree to mutually terminate the
employment contract and the Acquired Company agrees to pay the employee an
amount equal or greater than the amount of severance the employee would have
been entitled to upon termination, and to have such agreements entered into
and approved by the Ministry of Social Protection or Labor Judge, (b) to
terminate the services of all of their respective contractors and consultants,
and (c) to pay accrued salary, bonuses at the discretion of Seller, any required
severance and/or benefits to the terminated employees.  Without limiting the
application of Section 3.20(g), to the extent that any amounts so payable by the
Acquired Company are not paid on or before the Closing Date, Seller shall cause
the Acquired Company to have cash at Closing equal to any amounts so payable. 
The forgoing is in addition to the Estimated Closing Cash Amount and/or Final
Closing Cash Amount.
 
52

--------------------------------------------------------------------------------


 
5.3         Intercompany Liabilities; Indebtedness; Release of Liens.


(a)           Prior to the Closing, Seller shall, and shall cause each of its
Subsidiaries to, settle all intercompany accounts that are unpaid as of the
Closing Date between the Acquired Company and its Subsidiaries, on the one hand,
and Seller and its Subsidiaries (other than the Acquired Company and its
Subsidiaries), on the other hand.
 
(b)           Prior to the Closing Date, Seller shall extinguish (i) all
Indebtedness of the Acquired Company and its Subsidiaries, and (ii) all
guarantees by the Acquired Company and its Subsidiaries of any Indebtedness of
Seller and its Subsidiaries (other than the Acquired Company and its
Subsidiaries).
 
(c)           Prior to the Closing Date, Seller shall have caused to be released
all Liens in and upon any of the properties and assets of the Acquired Company
and its Subsidiaries.
 
5.4         Confidentiality.


(a)           From and after the Closing, Seller will, and will cause its
Affiliates to, hold, and will use its reasonable best efforts to cause its and
their respective officers, directors, employees, accountants, counsel,
consultants, advisors and agents (“Representatives”) to hold, in confidence any
and all information, whether written or oral, concerning the Acquired Company
and its Subsidiaries, except to the extent that Seller can show that such
information (a) is in the public domain through no fault of Seller or any of its
Affiliates or (b) is lawfully acquired by Seller or any of its Affiliates after
the Closing from sources which are not prohibited from disclosing such
information by a legal, contractual or fiduciary obligation. If Seller or any of
its Affiliates or Representatives is compelled to disclose any such information
by judicial or administrative process or by other requirements of Law, Seller
shall promptly notify Buyer in writing and shall disclose only that portion of
such information which Seller is advised by its counsel in writing is legally
required to be disclosed, provided that Seller shall exercise its reasonable
best efforts to obtain an appropriate protective order or other reasonable
assurance that confidential treatment will be accorded such information.
 
(b)           Seller will retain any of its books and records that relate to the
Acquired Company and/or any of its Subsidiaries in accordance with Seller’s
record retention policies as presently in effect. During the period commencing
on the Closing Date and ending on the seventh anniversary of the Closing Date,
Seller shall not dispose of or permit the disposal of any such books and records
not required to be retained under such policies without first giving 60 days’
prior written notice to Buyer offering to surrender the same to Buyer at Buyer’s
expense.
 
5.5         Restrictive Covenants.


(a)            Seller covenants that, commencing on the Closing Date, it will
abide by and observe the provisions relating to non-competition set forth in
Exhibit D.
 
(b)           Seller covenants that, during the period commencing on the Closing
Date and ending on the second anniversary of the Closing Date, Seller shall not,
and it shall cause its Affiliates not to, solicit the employment or engagement
of services of any person who is or was employed as an employee, contractor or
consultant by Buyer or any of its Affiliates or of the Acquired Company or any
of its Subsidiaries during such period on a full- or part-time basis.
 
53

--------------------------------------------------------------------------------


 
(c)           Seller acknowledges that the restrictions contained in this
Section 5.5 are reasonable and necessary to protect the legitimate interests of
Buyer and constitute a material inducement to Buyer to enter into this Agreement
and consummate the Acquisition. Seller acknowledges that any violation of this
Section 5.5 will result in irreparable injury to Buyer and agrees that Buyer
shall be entitled to preliminary and permanent injunctive relief, without the
necessity of proving actual damages, as well as an equitable accounting of all
earnings, profits and other benefits arising from any violation of this Section
5.5, which rights shall be cumulative and in addition to any other rights or
remedies to which Buyer may be entitled..
 
(d)           In the event that any covenant contained in this Section 5.5
should ever be adjudicated to exceed the time, geographic, product or service,
or other limitations permitted by applicable Law in any jurisdiction, then any
court is expressly empowered to reform such covenant, and such covenant shall be
deemed reformed, in such jurisdiction to the maximum time, geographic, product
or service, or other limitations permitted by applicable Law. The covenants
contained in this Section 5.5 and each provision thereof are severable and
distinct covenants and provisions. The invalidity or unenforceability of any
such covenant or provision as written shall not invalidate or render
unenforceable the remaining covenants or provisions hereof, and any such
invalidity or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such covenant or provision in any other jurisdiction.
 
5.6         Insurance.


(a)           To the extent that Seller shall be entitled under the terms and
conditions of “occurrence” based Policies in effect on the date hereof to
coverage for losses suffered by the Acquired Company or any of its Subsidiaries
after the Closing arising out of any occurrences covered by such Policies
occurring prior to the Closing, Seller shall, and shall cause its Subsidiaries
to, use such efforts and take such actions to recover such losses on behalf of
the Acquired Company or such Subsidiary of the Acquired Company pursuant to such
Policies as it would use or take in conducting its own business in the ordinary
course if such losses were suffered by Seller or any of its Subsidiaries, and
shall deliver the proceeds thereby recovered to the Acquired Company or such
Subsidiary of the Acquired Company. In the event of any dispute regarding the
date of any loss or occurrence, the terms of the applicable Policy shall govern.
Seller shall continue to maintain such Policies, to the extent they apply on the
date hereof to the Acquired Company and its Subsidiaries, in full force and
effect (and without any amendment that would be adverse, in any material
respect, to the Acquired Company or any of its Subsidiaries) with respect to
occurrences prior to and including the Closing. Seller shall continue to have
the Acquired Company and each Subsidiary of the Acquired Company as a named
insured party under each such Policy with respect to occurrences prior to and
including the Closing.
 
(b)           Following the Closing, Buyer shall provide, and shall cause the
Acquired Company and its Subsidiaries to provide, Seller with all records and
other information necessary for the reporting, investigation, negotiation and,
if applicable, prosecution of any claim made by Seller pursuant to this Section
5.6.
 
54

--------------------------------------------------------------------------------


 
5.7         Extension of Production Contracts.  From and after the Closing,
Seller will use its commercially reasonable efforts (without being required to
incur material amounts of expenses) to assist Buyer in negotiating with
Ecopetrol the extension of the Production Contracts and the rights to explore
and develop the exploration play in the Catatumbo region on terms satisfactory
to Buyer and Seller.


5.8         Maintenance of Bogotá Office.  During the period from the Closing
Date of this Agreement and continuing until one month thereafter, Seller, at its
sole expense (including payment of all rent, utilities and other charges), shall
cause the existing office of the Acquired Company at Cra. 7 No. 71-52, Torre A,
Oficina 404 in Bogotá, Colombia (the “Bogotá Office”) to remain open and in
operation as on the date of this Agreement.  At the end of such period, Seller
shall cause the Bogotá Office to be closed and the lease and the utilities and
other services therefore to be terminated and shall pay any and all expenses
relating thereto, including, without limitation, lease and utility termination
fees or penalties, moving, waste disposal and the like.


5.9         Lock-Up; No Shorting.


(a)           Seller covenants and agrees, except as provided below, not to (i)
offer, sell, contract to sell, grant any option to purchase, hypothecate, pledge
or otherwise dispose of or (ii) transfer title to any of (A) the Purchase Price
Shares or (B) the shares of Buyer Common Stock, Warrants or Warrant Shares (as
defined in the Subscription Agreement) acquired by Seller pursuant to the
Subscription Agreement (collectively, the “Locked-up Securities”), during the
period commencing on the Closing Date and ending on the expiration of 18 months
after the Closing Date (the “Lock-up Period”), without the prior written consent
of Buyer.  Notwithstanding the foregoing, Seller shall be permitted from time to
time during the Lock-up Period, without the prior written consent of Seller, to
participate in any transaction in which holders of Buyer Common Stock
participate or have the opportunity to participate pro rata, including, without
limitation, a merger, consolidation or binding share exchange involving Buyer, a
disposition of Buyer Common Stock in connection with the exercise of any rights,
warrants or other securities distributed to the Company’s stockholders, or a
tender or exchange offer for Buyer Common Stock.
 
(b)           Seller covenants and agrees that, for a period commencing on the
date hereof and terminating eighteen months after the Closing Date, Seller will
not (and will cause its Subsidiaries not to), directly or indirectly, effect or
agree to effect any short sale (as defined in Rule 200 under Regulation SHO of
the Exchange Act), whether or not against the box, establish any “put equivalent
position” (as defined in Rule 16a-1(h) under the Exchange Act) with respect to
Buyer Common Stock, borrow or pre-borrow any shares of Buyer Common Stock, or
grant any other right (including, without limitation, any put or call option)
with respect to Buyer Common Stock or with respect to any security that
includes, relates to or derives any significant part of its value from Buyer
Common Stock or otherwise seek to hedge its position in Buyer Common Stock.

 
55

--------------------------------------------------------------------------------

 
 
ARTICLE VI.
COVENANTS OF BUYER
 
6.1         Environmental Matters.  Buyer shall use its commercially reasonable
efforts to manage all Pre-Closing Environmental Liabilities and all
Environmental Actions that may be related thereto in a diligent manner and in a
manner that minimizes the liability of Seller with respect thereto, whether
under this Agreement or otherwise.


6.2         Other Covenants.


(a)           Buyer covenants that, commencing on the Closing Date, it will
abide by and observe the provisions relating to non-competition set forth in
Exhibit D.
 
(b)           Buyer covenants that it will negotiate with Seller in good faith a
right of first negotiation for technical services to be granted by the Acquired
Company in favor Oranje-Nassau Energie B.V., on such reasonable commercial terms
as the Parties shall agree.
 
(c)           Buyer acknowledges that the restrictions contained in this Section
6.2 are reasonable and necessary to protect the legitimate interests of Buyer
and constitute a material inducement to Buyer to enter into this Agreement and
consummate the Acquisition. Seller acknowledges that any violation of this
Section 6.2 will result in irreparable injury to Buyer and agrees that Buyer
shall be entitled to preliminary and permanent injunctive relief, without the
necessity of proving actual damages, as well as an equitable accounting of all
earnings, profits and other benefits arising from any violation of this Section
6.2 which rights shall be cumulative and in addition to any other rights or
remedies to which Buyer may be entitled..
 
(d)           In the event that any covenant contained in this Section 6.2
should ever be adjudicated to exceed the time, geographic, product or service,
or other limitations permitted by applicable Law in any jurisdiction, then any
court is expressly empowered to reform such covenant, and such covenant shall be
deemed reformed, in such jurisdiction to the maximum time, geographic, product
or service, or other limitations permitted by applicable Law. The covenants
contained in this Section 6.2 and each provision thereof are severable and
distinct covenants and provisions. The invalidity or unenforceability of any
such covenant or provision as written shall not invalidate or render
unenforceable the remaining covenants or provisions hereof, and any such
invalidity or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such covenant or provision in any other jurisdiction.


ARTICLE VII.
COVENANTS OF BUYER AND SELLER
 
7.1         Regulatory Approvals.  Each of Buyer and Seller shall promptly apply
for, and take all reasonably necessary actions to obtain or make, as applicable,
all Authorizations, Orders, declarations and filings with, and notices to, any
Governmental Entity or other Person required to be obtained or made by it for
the consummation of the Acquisition and the transactions contemplated by this
Agreement. Each party shall cooperate with and promptly furnish information to
the other party necessary in connection with any requirements imposed upon such
other party in connection with the consummation of the Acquisition.

 
56

--------------------------------------------------------------------------------

 


7.2          Public Announcements.  Neither Buyer nor Seller nor any of their
Subsidiaries shall, and Seller shall cause the Acquired Company not to, issue
any press releases or otherwise make any public statements with respect to the
transactions contemplated by this Agreement without the approval of the other,
which shall not be unreasonably withheld or delayed; provided that Buyer or
Seller may, without such approval, make such press releases or other public
announcement as it believes are required pursuant to any listing agreement with
any national securities exchange or stock market or applicable securities Laws,
in which case the party required to make the release or announcement shall allow
the other party reasonable time to comment on such release or announcement in
advance of such issuance; provided, further, that each of the parties may make
internal announcements to their respective employees that are consistent with
the parties’ prior public disclosures regarding the Acquisition.


7.3          Tax Matters.


(a)           Preparation and Filing of Tax Returns.
 
(i)           Tax Periods Ending on or Before the Acquired Balance Sheet Date.
Buyer shall prepare, or cause to be prepared, and file, or cause to be filed,
all Tax Returns of the Acquired Company and its Subsidiaries for all periods
ending on or prior to the Acquired Balance Sheet Date which are filed after the
Closing Date other than income Tax Returns with respect to periods for which a
consolidated, unitary or combined income Tax Return of Seller will include the
operations of the Acquired Company and its Subsidiaries. Buyer shall endeavor to
minimize the amount of Taxes due, including utilizing any tax losses, credits or
other attributes available.  Buyer shall permit Seller to review and comment on
each such Tax Return described in the preceding sentence prior to filing.
Furthermore, with respect to the Colombian federal corporate income tax return
of the Acquired Company and its Subsidiaries for the 2009 fiscal year, subject
to the approval of such return by Seller, Seller shall pay to Buyer the amount
of the Taxes with respect to such Tax Return within five days following any
demand by Buyer for such payment to the extent not already reserved in the
Acquired Balance Sheet.
 
(ii)          Tax Periods Beginning Before and Ending After the Acquired Balance
Sheet Date. Buyer shall prepare, or cause to be prepared, and file, or cause to
be filed, all Tax Returns of the Acquired Company and its Subsidiaries for Tax
periods which begin before the Acquired Balance Sheet Date and end after the
Acquired Balance Sheet Date. Buyer shall endeavor to minimize the amount of
Taxes due, including utilizing any tax losses, credits or other attributes
available.  Buyer shall permit Seller to review and comment on each such Tax
Return described in the preceding sentence prior to filing.  
 
(iii)         Buyer’s Responsibilities. Buyer will take no position on Tax
Returns that relate to the Acquired Company or the Subsidiaries of the Acquired
Company that would adversely affect Seller.
 
57

--------------------------------------------------------------------------------


 
(iv)        Seller’s Responsibilities. Seller will include or have included in
the consolidated income Tax Return of the Seller Group in Luxembourg for all
periods or portions thereof through the Acquired Balance Sheet Date the income
of the Acquired Company and its Subsidiaries for all such periods and will pay
or cause to be paid any Luxembourg income Taxes attributable to such income.
Seller will take no position on such Tax Returns that relate to the Acquired
Company or its Subsidiaries that would adversely affect the Acquired Company or
its Subsidiaries after the Acquired Balance Sheet Date.
 
(b)           Cooperation in Filing Tax Returns. Buyer and Seller shall, and
shall each cause its Subsidiaries and Affiliates to, provide to the other such
cooperation and information, as and to the extent reasonably requested, in
connection with the filing of any Tax Return, amended Tax Return or claim for
refund, determining liability for Taxes or a right to refund of Taxes, or in
conducting any audit, litigation or other proceeding with respect to Taxes. Such
cooperation and information shall include providing copies of all relevant
portions of relevant Tax Returns, together with relevant accompanying schedules
and relevant work papers, relevant documents relating to rulings and other
determinations by Taxing Authorities, and relevant records concerning the
ownership and Tax basis of property, which any such party may possess. Each
party will retain all Tax Returns, schedules, work papers, and all material
records and other documents relating to Tax matters, of the Acquired Company and
its Subsidiaries for the Tax periods ending on or before the Acquired Balance
Sheet Date until the later of either (i) the expiration of the applicable
statute of limitations, including that related to the utilization of net
operating loss carry-forwards (and, to the extent notice is provided with
respect thereto, any extensions thereof) for the Tax periods to which the Tax
Returns and other documents relate or (ii) eight years following the due date
(without extension) for such Tax Returns. Thereafter, the party holding such Tax
Returns or other documents may dispose of them, provided that such party shall
give to the other party the notice described in Section 11.1 prior to doing so.
Each party shall make its employees reasonably available on a mutually
convenient basis at its cost to provide explanation of any documents or
information so provided.
 
(c)           Allocation of Certain Taxes.
 
(i)           If the Acquired Company and its Subsidiaries are permitted but not
required under applicable state, local, or foreign income tax Laws to treat the
Acquired Balance Sheet Date as the last day of a taxable period, then the
parties shall treat that day as the last day of a taxable period.
 
(ii)          In the case of Taxes arising in a taxable period of the Acquired
Company or any of its Subsidiaries that includes, but does not end on, the
Acquired Balance Sheet Date, except as provided in Section 7.3(c)(iii), the
allocation of such Taxes between the Pre-Cutoff Period and the Post-Cutoff
Period shall be made on the basis of an interim closing of the books as of the
end of the Acquired Balance Sheet Date. “Post-Cutoff Period” means any taxable
period or portion thereof beginning after the Acquired Balance Sheet Date. If a
taxable period begins on or prior to the Acquired Balance Sheet Date and ends
after the Acquired Balance Sheet Date, then the portion of the taxable period
that begins on the day following the Acquired Balance Sheet Date shall
constitute a Post-Cutoff Period. “Pre-Cutoff Period” means any taxable period or
portion thereof that is not a Post-Cutoff Period.
 
58

--------------------------------------------------------------------------------


 
(iii)         In the case of any Taxes that are imposed on a periodic basis and
are payable for a taxable period that includes, but does not end on, the
Acquired Balance Sheet Date, the portion of such Tax which relates to the
portion of such taxable period ending on the Acquired Balance Sheet Date shall
(A) in the case of any Taxes, other than Taxes based upon or related to income
or receipts, or franchise Taxes, or Taxes based on capitalization, debt or
shares of stock authorized, issued or outstanding, or ad valorem Taxes, be
deemed to be the amount of such Tax for the entire taxable period multiplied by
a fraction, the numerator of which is the number of days in the taxable period
ending on the Acquired Balance Sheet Date and the denominator of which is the
number of days in the entire taxable period, and (B) in the case of any Tax
based upon or related to income or receipts, or franchise Taxes, or Taxes based
on capitalization, debt or shares of stock authorized, issued or outstanding, or
ad valorem Taxes, be deemed equal to the amount which would be payable if the
relevant taxable period ended as of the end of the Acquired Balance Sheet Date.
All determinations necessary to give effect to the foregoing allocations shall
be made in a manner consistent with the prior practice of the Acquired Company
and its Subsidiaries.
 
(d)           Carryovers, Refunds, and Related Matters.
 
(i)           Refunds.  Except as provided for in the second sentence of this
Section 7.3(d)(i) and in Section 7.3(d)(ii), any refund of Taxes (including any
interest thereon) that relates to the Acquired Company or any of its
Subsidiaries shall be the property of the Acquired Company or the Subsidiary of
the Acquired Company, as applicable, and shall be retained by the Acquired
Company or the Subsidiary of the Acquired Company (or promptly paid by Seller to
the Acquired Company or Subsidiary of the Acquired Company if any such refund
(or interest thereon) is received by Seller or any of its respective
Subsidiaries or Affiliates). If the Acquired Company or any of its Subsidiaries
receives a refund of any Tax paid by Seller with respect to the Colombian
federal corporate income tax return of the Acquired Company and its Subsidiaries
for the 2009 fiscal year, then the Acquired Company or the Subsidiary of the
Acquired Company, as the case may be, promptly shall pay or cause to be paid to
Seller the amount of such refund together with any interest thereon, but net of
any Taxes imposed on Buyer or any of its Subsidiaries or Affiliates with respect
thereto.
 
(ii)          Acquired Company Refunds Received by Seller.  Except with respect
to Tax Returns described in Section 7.3(a)(iv), if any item of loss or credit of
the Acquired Company or any of its Subsidiaries (or successor thereto) for a
Post-Cutoff Period is carried back to a Pre-Cutoff Period, is used or otherwise
absorbed and results in a refund directly to or an actually recognized reduction
of Taxes otherwise payable by a Seller Party, then Seller will, within 10
Business Days following the receipt of any such refund or other final
recognition of such Tax benefit, pay the portion of such refund or benefit
attributable to such carryback, net of any Taxes imposed on any Seller Party
with respect thereto, to the Acquired Company or such Subsidiary of the Acquired
Company, as the case may be. Upon Buyer’s request, Seller shall take actions as
are reasonably required to obtain such refund or benefit at Buyer’s request,
including through the filing of amended Tax Returns or claims for refund,
provided that Buyer shall reimburse Seller’s costs for doing so.  “Seller Party”
means Seller and any Subsidiary or Affiliate of Seller, other than the Acquired
Company or any of its Subsidiaries.
 
59

--------------------------------------------------------------------------------


 
(e)           Payment of Transfer Taxes and Fees. Each of Buyer and Seller shall
bear its own Transfer Taxes arising out of or in connection with the
transactions effected pursuant to this Agreement.
 
7.4          Use of Certain Names.  Seller agrees that, for a period of six
months after the Closing Date, the Acquired Company and its Subsidiaries may
continue use the Names in the conduct of the business of the Acquired Company
and its Subsidiaries and to distribute product literature that uses any Names
and distribute products with labeling that uses any Names, provided that Buyer
has marked, or has caused the Acquired Company and its Subsidiaries to mark,
such product literature and such labeling to indicate that the Acquired Company
and its Subsidiaries have been sold to Buyer and are independent of Seller. In
no event shall Buyer, the Acquired Company or their respective Subsidiaries use
any Names after the Closing in any manner or for any purpose different from the
use of such Names by the Acquired Company and its Subsidiaries, as the case may
be, during the three-year period preceding the Closing Date. “Names” means the
Avante Marks or any name, logo or trademark that includes “Avante,” any
variation and derivatives thereof and any other logos or trademarks of Seller or
its Affiliates after the Closing.  At the conclusion of such six-month period,
Buyer may in its sole discretion give written notice to Seller that it intends
to continue the to use the Names, literature and labeling as described in this
Section 7.4, in which case Buyer’s right under this Section will continue
indefinitely.


7.5          Further Assurances.  Subject to the terms of this Agreement, each
of Buyer and Seller shall execute such documents and other instruments and take
such further actions as may be reasonably required to carry out the provisions
hereof and consummate the Acquisition.


7.6          Joint Venture.  Buyer and Seller shall negotiate in good faith and
enter into a joint venture pursuant to the terms outlined on Exhibit D attached
hereto and incorporated herein.


ARTICLE VIII.
CONDITIONS TO CLOSING
 
8.1          Conditions to Obligations of Buyer and Seller.  The obligations of
Buyer and Seller to consummate the Acquisition are subject to the satisfaction
on or prior to the Closing Date of the following conditions:


(a)           All Authorizations and Orders of, declarations and filings with,
and notices to any Governmental Entity, required to permit the Acquisition shall
have been obtained or made and shall be in full force and effect.
 
(b)           No temporary restraining order, preliminary or permanent
injunction or other Order preventing the consummation of the Acquisition shall
be in effect. No Law shall have been enacted or shall be deemed applicable to
the Acquisition which makes the consummation of the Acquisition illegal.
 
60

--------------------------------------------------------------------------------


 
(c)           Seller and Buyer shall have executed and delivered the
Subscription Agreement.
 
(d)           Seller and Buyer shall have executed and delivered the Stockholder
Agreement.
 
8.2          Conditions to Obligation of Buyer.  The obligation of Buyer to
consummate the Acquisition is subject to the satisfaction (or waiver by Buyer in
its sole discretion) of the following further conditions:


(a)           The representations and warranties of Seller set forth in this
Agreement shall have been true and correct at and as of the date hereof and
shall be true and correct at and as of the Closing Date as if made at and as of
the Closing Date, except to the extent that such representations and warranties
refer specifically to an earlier date, in which case such representations and
warranties shall have been true and correct as of such earlier date.
 
(b)           Seller shall have performed or complied with all obligations and
covenants required by this Agreement to be performed or complied by Seller with
at or prior to the Closing Date.
 
(c)           No Action shall be pending or threatened before any court or other
Governmental Entity (i) seeking to prevent consummation of any of the
transactions contemplated by this Agreement, (ii) seeking to impose any material
limitation on the right of Buyer to own the Acquired Shares and to control the
Acquired Company and its Subsidiaries or (iii) seeking to restrain or prohibit
Buyer’s ownership or operation (or that of its Subsidiaries or Affiliates) of
all or any material portion of the business or assets of the Acquired Company
and its Subsidiaries, taken as a whole, or compel Buyer or any of its
Subsidiaries or Affiliates to dispose of or hold separate all or any material
portion of the business or assets of the Acquired Company and its Subsidiaries,
taken as a whole, or of Buyer and its Subsidiaries, taken as a whole. No such
Order shall be in effect.
 
(d)           No Law shall have been enacted or shall be deemed applicable to
the Acquisition which has any of the effects set forth in clauses (i) through
(iii) in Section 8.2(c).
 
(e)           Buyer shall have received a written opinion from Thompson & Knight
LLP and from Allen & Overy, counsels to Seller, addressed to Buyer, dated as of
the Closing Date, in the forms attached hereto as Exhibit E-1 and Exhibit E-2,
respectively.
 
(f)            Seller shall have obtained the Consent of each Person whose
Consent is required under the Contracts set forth in Schedule 8.2(e) and shall
have provided evidence of each such Consent in form and substance reasonably
satisfactory to Buyer.
 
61

--------------------------------------------------------------------------------


 
(g)           Seller shall have delivered to Buyer evidence of (i) the release
of all Liens with respect to the property and assets of the Acquired Company and
its Subsidiaries, (ii) the repayment of all outstanding Indebtedness of the
Acquired Company and its Subsidiaries, (iii) the repayment or other cancellation
of all intercompany accounts between Seller and its Subsidiaries (other than the
Acquired Company or any of its Subsidiaries), on the one hand, and the Acquired
Company or the Subsidiaries of the Acquired Company, on the other hand, and (iv)
the release of all guarantees by the Acquired Company or the Subsidiaries of the
Acquired Company of any Indebtedness or other obligation of any third party,
including Seller or any of its Affiliates, in each case in form and substance
satisfactory to Buyer.
 
(h)           Seller shall have delivered to Buyer a certificate of the director
of Seller dated the Closing Date and certifying: (A) that attached thereto are
true and complete copies of all resolutions adopted by the Board of Directors of
Seller authorizing the execution, delivery and performance of this Agreement,
and that all such resolutions are in full force and effect and are all the
resolutions adopted in connection with the Acquisition; and (B) to the
incumbency and specimen signature of each officer of Seller executing this
Agreement and the other agreements and documents delivered pursuant to this
Agreement, and a certification by another officer of Seller as to the incumbency
and signature of the director of Seller.
 
(i)            Seller and Escrow Agent shall have executed and delivered the
Escrow Agreement.
 
8.3          Conditions to Obligation of Seller.  The obligation of Seller to
consummate the Acquisition is subject to the satisfaction (or waiver by Seller
in its sole discretion) of the following further conditions:


(a)           The representations and warranties of Buyer set forth in this
Agreement shall have been true and correct at and as of the date hereof and
shall be true and correct at and as of the Closing Date as if made at and as of
the Closing Date, except to the extent that such representations and warranties
refer specifically to an earlier date, in which case such representations and
warranties shall have been true and correct as of such earlier date.
 
(b)           Buyer shall have performed or complied with all obligations and
covenants required by this Agreement to be performed or complied with by Buyer
at or prior to the Closing Date.
 
(c)           No Action shall be pending or threatened before any court or other
Governmental Entity or other Person wherein an unfavorable Order would (i)
prevent consummation of any of the transactions contemplated by this Agreement
or (ii) cause any of the transactions contemplated by this Agreement to be
rescinded following consummation. No such Order shall be in effect
 
(d)           No Law shall have been enacted or shall be deemed applicable to
the Acquisition which has any of the effects set forth in Section 8.3(c).
 
(e)           Seller shall have received a written opinion from Gottbetter &
Partners, LLP, counsel to Buyer, addressed to Seller, dated as of the Closing
Date, in the form attached hereto as Exhibit F.
 
62

--------------------------------------------------------------------------------


 
(f)           Buyer shall have delivered to Seller a certificate of the
Secretary of Buyer dated the Closing Date and certifying: (A) that attached
thereto are true and complete copies of all resolutions adopted by the Board of
Directors of Buyer authorizing the execution, delivery and performance of this
Agreement, and that all such resolutions are in full force and effect and are
all the resolutions adopted in connection with the Acquisition; and (B) to the
incumbency and specimen signature of each officer of Buyer executing this
Agreement and the other agreements and documents delivered pursuant to this
Agreement, and a certification by another officer of Buyer as to the incumbency
and signature of the Secretary of Buyer.
 
(g)           Buyer shall have executed and delivered to Seller the Registration
Rights Agreement.
 
ARTICLE IX.
[RESERVED]
 
ARTICLE X.
INDEMNIFICATION
 
10.1        Survival.
 
(a)           Except as set forth in Section 10.1(b), all representations and
warranties contained in this Agreement, or in any Schedule, certificate or other
document delivered pursuant to this Agreement, shall survive the Closing for a
period of 18 months.
 
(b)           The representations and warranties of Seller contained in Section
3.21 (Environmental) shall survive the Closing for a period of two years
following the Closing.
 
(c)           The covenants and agreements which by their terms do not
contemplate performance after the Closing Date shall survive the Closing for a
period of 18 months. The covenants and agreements which by their terms
contemplate performance after the Closing Date shall survive the Closing in
accordance with their terms until 18 months following any breach thereof by the
obligated Party.
 
(d)           The period for which a representation or warranty, covenant or
agreement survives the Closing is referred to herein as the “Applicable Survival
Period.” In the event a Notice of Claim for indemnification under Section 10.2
or 10.3 is given within the Applicable Survival Period, the representation or
warranty, covenant or agreement that is the subject of such indemnification
claim (whether or not formal legal action shall have been commenced based upon
such claim) shall survive with respect to such claim until such claim is finally
resolved. The Indemnitor shall indemnify the Indemnitee for all Losses (subject
to the limitations set forth herein, if applicable) that the Indemnitee may
incur in respect of such claim, regardless of when incurred.
 
63

--------------------------------------------------------------------------------


 
10.2        Indemnification by Seller.


(a)           Subject to the limitations set forth in this ARTICLE X, Seller
shall indemnify and defend Buyer and its Affiliates (including, following the
Closing, the Acquired Company and its Subsidiaries) and their respective
stockholders, members, managers, officers, directors, employees, agents,
successors and assigns (the “Buyer Indemnitees”) against, and shall hold them
harmless from, any and all losses, damages, claims (including third party
claims), charges, interest, penalties, Taxes, costs and expenses (including
legal, consultant, accounting and other professional fees, costs of sampling,
testing, investigation, removal, treatment and remediation of contamination and
fees and costs incurred in enforcing rights under this Section 10.2) net of any
insurance premiums obtained or to be obtained (collectively, “Losses”) resulting
from, arising out of, or incurred by any Buyer Indemnitee in connection with, or
otherwise with respect to:
 
(i)           the failure of any representation and warranty or other statement
by Seller contained in this Agreement or in any certificate to be furnished to
Buyer at the Closing, to be true and correct in all respects as of the date of
this Agreement or as of the Closing Date;
 
(ii)          any breach of any covenant or agreement of Seller contained in
this Agreement;
 
(iii)         any fees, expenses or other payments incurred or owed by Seller,
the Acquired Company or any of its Subsidiaries to any agent, broker, investment
banker or other firm or person retained or employed by it in connection with the
transactions contemplated by this Agreement;
 
(iv)         [reserved];
 
(v)          any Pre-Closing Environmental Liabilities and any Environmental
Action arising out of or in connection therewith if the Loss arises within two
years following the Closing;
 
(vi)         the matters set forth on Schedule 10.2(a)(vi); and
 
(vii)        all other items provided in this Agreement to be at the cost,
expense or liability of Seller.
 
(b)           Seller shall not be liable for any Loss or Losses pursuant to
Section 10.2(a)(i) with respect to Losses not arising under Section 3.21
(Environmental) (“Generic Buyer Warranty Losses”) (i) unless and until the
aggregate amount of all Generic Buyer Warranty Losses incurred by the Buyer
Indemnitees exceeds $25,000, in which event Seller shall only be liable for such
Generic Buyer Warranty Losses in excess of such amount, and (ii) to the extent
that Generic Buyer Warranty Losses exceed $1,000,000 in the aggregate.
 
64

--------------------------------------------------------------------------------


 
(c)           Seller shall not be liable for any Environmental Losses (i) unless
and until the aggregate amount of all such Environmental Losses incurred by the
Buyer Indemnitees exceeds $150,000, in which event Seller shall only be liable
for fifty percent (50%) of all Environmental Losses incurred by the Buyer
Indemnitees in excess of such amount, and (ii) to the extent that Environmental
Losses exceed $5,150,000. For purposes of this Agreement, “Environmental Losses”
means any Loss or Losses pursuant to any of (x) Section 10.2(a)(i) arising under
Section 3.21 (Environmental), (y) Section 10.2(a)(v) or (z) Section 10.7.
 
(d)           Seller shall not be liable for any Loss or Losses pursuant to
Section 10.2(a)(vi) (“Buyer Tax Losses”) to the extent that Buyer Tax Losses
exceed $231,000 in the aggregate or, with respect to any specific matter listed
on Schedule 10.2(a)(vi), the amount allocated to that specific matter on
Schedule 10.2(a)(vi).
 
(e)           Notwithstanding anything herein to the contrary, nothing contained
in Sections 10.2(b), 10.2(c) or 10.2(d) shall be deemed to limit or restrict in
any manner any rights or remedies which Buyer has, or might have, at Law, in
equity or otherwise, based on fraud or a willful misrepresentation or willful
breach of warranty hereunder.
 
(f)           The indemnification provisions contained in this Agreement reflect
the contractual agreement of Buyer and Seller regarding risk allocation with
respect to Environmental Losses and other matters.  By agreeing to these
provisions, neither Seller, the Acquired Company nor its Subsidiaries are
acknowledging any wrongdoing or liability with respect to any matter, and these
provisions shall not act as a waiver or otherwise limit any defenses that may be
available to Seller, the Acquired Company or its Subsidiaries with respect to
any Third Party Claims.
 
10.3        Indemnification by Buyer.


(a)           Subject to the limitations set forth in this ARTICLE X, Buyer
shall indemnify and defend Seller and its Affiliates and their respective
stockholders, members, managers, officers, directors, employees, agents,
successors and assigns (the “Seller Indemnitees”) against, and shall hold them
harmless from, any and all Losses, net of any insurance premiums obtained or to
be obtained, resulting from, arising out of, or incurred by any Seller
Indemnitee in connection with, or otherwise with respect to:
 
(i)           the failure of any representation and warranty or other statement
by Buyer contained in this Agreement) or in any certificate to be furnished to
Seller at the Closing, to be true and correct in all respects as of the date of
this Agreement or as of the Closing Date; and
 
(ii)          any breach of any covenant or agreement of Buyer contained in this
Agreement; and
 
(iii)         all other items provided in this Agreement to be at the cost,
expense or liability of Buyer.
 
(b)           Buyer shall not be liable for any Loss or Losses pursuant to
Section 10.3(a)(i) (“Seller Warranty Losses”) (i) unless and until the aggregate
amount of all Seller Warranty Losses incurred by the Seller Indemnitees exceeds
$25,000, in which event Buyer shall only be liable for such Seller Warranty
Losses in excess of $25,000, and (ii) to the extent that Seller Warranty Losses
exceed $1,000,000 in the aggregate; provided that nothing contained in this
Sections 10.3(b) shall be deemed to limit or restrict in any manner any rights
or remedies which Seller has, or might have, at Law, in equity or otherwise,
based on fraud or a willful misrepresentation or willful breach of warranty
hereunder.
 
65

--------------------------------------------------------------------------------


 
(c)           The indemnification provisions contained in this Agreement reflect
the contractual agreement of Buyer and Seller regarding risk allocation with
respect to Environmental Losses and other matters.  By agreeing to these
provisions, neither Buyer nor its Subsidiaries are acknowledging any wrongdoing
or liability with respect to any matter, and these provisions shall not act as a
waiver or otherwise limit any defenses that may be available to Buyer or its
Subsidiaries with respect to any Third Party Claims.
 
10.4        Indemnification Procedures for Third Party Claims.


(a)           In the event that an Indemnitee receives notice of the assertion
of any claim or the commencement of any Action by a third party in respect of
which indemnity may be sought under the provisions of this ARTICLE X (“Third
Party Claim”), the Indemnitee shall promptly notify the Indemnitor in writing
(“Notice of Claim”) of such Third Party Claim. Failure or delay in notifying the
Indemnitor will not relieve the Indemnitor of any liability it may have to the
Indemnitee, except and only to the extent that such failure or delay causes
actual harm to the Indemnitor with respect to such Third Party Claim. The Notice
of Claim shall set forth the amount, if known, or, if not known, an estimate of
the foreseeable maximum amount of claimed Losses (which estimate shall not be
conclusive of the final amount of such Losses) and a description of the basis
for such Third Party Claim.
 
(b)           Subject to the further provisions of this Section 10.4, the
Indemnitor will have 60 days (or less if the nature of the Third Party Claim
requires) from the date on which the Indemnitor received the Notice of Claim to
notify the Indemnitee that the Indemnitor will assume the defense or prosecution
of such Third Party Claim and any litigation resulting therefrom with counsel of
its choice (reasonably satisfactory to the Indemnitee) and at its sole cost and
expense (a “Third Party Defense”). If the Indemnitor assumes the Third Party
Defense in accordance with the preceding sentence, the Indemnitor shall be
conclusively deemed to have acknowledged that the Third Party Claim is within
the scope of its indemnity obligation hereunder and shall hold the Indemnitee
harmless from and against the full amount of any Losses resulting therefrom
(subject to the terms and conditions of this Agreement). Any Indemnitee shall
have the right to employ separate counsel in any such Third Party Defense and to
participate therein, but the fees and expenses of such counsel shall not be at
the expense of the Indemnitor unless (A) the Indemnitor shall have failed,
within the time after having been notified by the Indemnitee of the existence of
the Third Party Claim as provided in the first sentence of this paragraph (b),
to assume the defense of such Third Party Claim, (B) the employment of such
counsel has been specifically authorized in writing by the Indemnitor or (C)
under applicable standards of professional conduct, a conflict on any
significant issue exists between the Indemnitee and the Indemnitor in respect of
the Third Party Claim.
 
(c)           The Indemnitor will not be entitled to assume the Third Party
Defense if:
 
66

--------------------------------------------------------------------------------


 
(i)           the Third Party Claim seeks, in addition to or in lieu of monetary
damages, any injunctive or other equitable relief (except where non-monetary
relief is merely incidental to a primary claim or claims for monetary damages;
 
(ii)          the Third Party Claim relates to or arises in connection with any
criminal proceeding, action, indictment, allegation or investigation; or
 
(iii)         the Third Party Claim would give rise to Losses which exceed
$2,500,000.
 
(d)           Seller will not be entitled to assume the Third Party Defense if
the Third Party Claim relates to or arises in connection with any Environmental
Action. Buyer shall have the right (i) to defend, conduct and control, with
counsel of its choice, any Environmental Action, and (ii) to compromise or
settle any Environmental Action, and shall, subject to the limitations contained
in this Agreement, be indemnified by Seller, provided that Buyer will not
consent to the entry of any judgment or enter into any settlement without the
written consent of Seller (such consent not unreasonably be withheld or
delayed). In the event that Buyer is required or deems it necessary to perform
any Remedial Work in connection with an Environmental Action, or to avoid the
initiation of an Environmental Action, whether or not formal proceedings have
been initiated or threatened with respect thereto, Buyer shall have the right to
commence and thereafter prosecute to completion all such Remedial Work, and
shall, subject to the limitations of this Agreement, be indemnified by Seller
with respect to any and all Losses incurred in connection therewith, provided
that Buyer will not commence or prosecute such Remedial Work without the written
consent of Seller (such consent not unreasonably be withheld or delayed).
“Remedial Work” means any response action, removal action, remedial action,
closure, corrective action, regulatory permitting, monitoring program, risk
assessment, deed restriction, sampling program, investigation or other activity
required, allowed by or consistent with Environmental Law to clean up, remove,
remediate, treat, abate or otherwise address any Hazardous Substance.
 
(e)           If by reason of the Third Party Claim a Lien, attachment,
garnishment or execution is placed upon any of the property or assets of the
Indemnitee and not promptly caused to be discharged by the Indemnitor, the
Indemnitor, if it desires to exercise its right to assume such Third Party
Defense, must furnish a satisfactory indemnity bond to obtain the prompt release
of such Lien, attachment, garnishment or execution.
 
67

--------------------------------------------------------------------------------


 
(f)           If the Indemnitor assumes a Third Party Defense, it will take all
steps necessary in the defense, prosecution, or settlement of such claim or
litigation. The Indemnitor will not consent to the entry of any judgment or
enter into any settlement except with the written consent of the Indemnitee;
provided that the consent of the Indemnitee shall not be required if all of the
following conditions are met: (i) the terms of the judgment or proposed
settlement include as an unconditional term thereof the giving to the
Indemnitees by the third party of a release of the Indemnitees from all
liability in respect of such Third Party Claim, (ii) there is no finding or
admission of (A) any violation of Law by the Indemnitees (or any Affiliate
thereof), (B) any violation of the rights of any Person and (C) no effect on any
other Action or claims of a similar nature that may be made against the
Indemnitees (or any Affiliate thereof), and (iii) the sole form of relief is
monetary damages which are paid in full by the Indemnitor. The Indemnitor shall
conduct the defense of the Third Party Claim actively and diligently, and the
Indemnitee will provide reasonable cooperation in the defense of the Third Party
Claim. So long as the Indemnitor is reasonably conducting the Third Party
Defense in good faith, the Indemnitee will not consent to the entry of any
judgment or enter into any settlement with respect to the Third Party Claim
without the prior written consent of the Indemnitor (not to be unreasonably
withheld or delayed). Notwithstanding the foregoing, the Indemnitee shall have
the right to pay or settle any such Third Party Claim, provided that in such
event it shall waive any right to indemnity therefor by the Indemnitor for such
claim unless the Indemnitor shall have consented to such payment or settlement
(such consent not to be unreasonably withheld or delayed). If the Indemnitor
assumes a Third Party Defense and is not reasonably conducting the Third Party
Defense in good faith, the Indemnitee shall have the right to consent to the
entry of any judgment or enter into any settlement with respect to the Third
Party Claim without the prior written consent of the Indemnitor, and the
Indemnitor shall reimburse the Indemnitee promptly for all Losses incurred in
connection with such judgment or settlement.
 
(g)           In the event that (i) an Indemnitee gives Notice of Claim to the
Indemnitor and the Indemnitor fails or elects not to assume a Third Party
Defense which the Indemnitor had the right to assume under this Section 10.4 or
(ii) the Indemnitor is not entitled to assume the Third Party Defense pursuant
to this Section10.4, the Indemnitee shall have the right, with counsel of its
choice, to defend, conduct and control the Third Party Defense, at the sole cost
and expense of the Indemnitor (unless the Indemnitor is not entitled to assume
the Third Party Defense pursuant to Section 10.4(c)(iii), in which case the fees
and expenses of the Indemnitee’s legal counsel shall be paid by the Indemnitee).
In each case, the Indemnitee shall conduct the Third Party Defense actively and
diligently, and the Indemnitor will provide reasonable cooperation in the Third
Party Defense. If the Indemnitor fails to or is not entitled to assume the
defense of such Third Party Claim pursuant to this Section 10.4, the Indemnitor
shall have the right to employ separate counsel in any such Third Party Defense
and to participate therein, but the fees and expenses of such counsel shall be
at the expense of the Indemnitor, and the Indemnitee shall have ultimate control
of the defense (subject to the other provisions of this Section).  The
Indemnitee shall have the right to consent to the entry of any judgment or enter
into any settlement with respect to the Third Party Claim on such terms as it
may deem appropriate; provided, however, that the amount of any settlement made
or entry of any judgment consented to by the Indemnitee without the consent of
the Indemnitor shall not be determinative of the validity of the claim, except
with the consent of the Indemnitor (not to be unreasonably withheld or
delayed).  If the Indemnitor does not elect to assume a Third Party Defense
which it has the right to assume hereunder, the Indemnitee shall have no
obligation to do so.
 
(h)           Each party to this Agreement shall use its commercially reasonable
efforts to keep the other Person fully informed of the status of any Third-Party
Claim and any related proceedings at all stages thereof where such person is not
represented by its own counsel, and to cooperate and to cause its employees to
cooperate with and assist the Indemnitee or the Indemnitor, as the case may be,
in connection with any Third Party Defense, including attending conferences,
discovery proceedings, hearings, trials and appeals and furnishing records,
information and testimony, as may reasonably be requested; provided that each
party shall use its best efforts, in respect of any Third Party Claim of which
it has assumed the defense, to preserve the confidentiality of all confidential
information and the attorney-client and work-product privileges.
 
68

--------------------------------------------------------------------------------


 
10.5         Indemnification Procedures for Non-Third Party Claims. In the event
of a claim that does not involve a Third Party Claim being asserted against it,
the Indemnitee shall send a Notice of Claim to the Indemnitor. The Notice of
Claim shall set forth the amount, if known, or, if not known, an estimate of the
foreseeable maximum amount of claimed Losses (which estimate shall not be
conclusive of the final amount of such Losses) and a description of the basis
for such claim. The Indemnitor will have 30 days from receipt of such Notice of
Claim to dispute the claim and will reasonably cooperate and assist the
Indemnitee in determining the validity of the claim for indemnity. If the
Indemnitor does not give notice to the Indemnitee that it disputes such claim
within 30 days after its receipt of the Notice of Claim, the claim specified in
such Notice of Claim will be conclusively deemed a Loss subject to
indemnification hereunder.


10.6         Payment of Claims.  In lieu of paying cash to satisfy its
indemnification obligations under this Agreement, Seller, at its option, may
satisfy such obligations in whole or in part by surrender of Purchase Price
Shares to Buyer or, in case of Claims for Environmental Losses, with Escrow
Purchase Price Shares; provided that, if any indemnification obligation for
Environmental Losses remains unsatisfied for more than thirty days after the
amount of the indemnification obligation is finally determined, then Buyer, at
its option, may elect to receive Escrow Purchase Price Shares in lieu of cash to
satisfy such obligations in accordance with the terms of the Escrow
Agreement.  For purposes of any such payment, the value of a Purchase Price
Share delivered in satisfaction of an indemnity claim (the “Share Value”) shall
be the volume-weighted average sale prices of the Buyer Common Stock on the OTC
Bulletin Board or primary stock exchange on which the Common Stock is then
listed for the 60 most recent trading days on which sales have occurred ending
on the trading day prior to the relevant date of determination; provided that,
if the Buyer Common Stock is not then quoted on the OTC Bulletin Board or any
stock exchange, then the Share Value shall be determined by independent
appraisal by a mutually selected appraiser.  If Buyer and Seller are unable to
agree on the independent appraiser within five Business Days after a notice by
Seller of its intent to deliver shares in lieu of cash, or a notice by Buyer of
its intent to receive Escrow Purchase Price Shares in lieu of cash, as the case
may be, then either Buyer or Seller may request that the American Arbitration
Association appoint an arbitrator according to its rules who shall then select
an appraiser.  In all cases, the Share Value shall be subject to equitable
adjustment in the event of any stock split, stock dividend, reverse stock split
or similar event affecting the Buyer Common Stock during the period of
calculation and, thereafter, until delivery of the Buyer Common Stock in payment
of indemnification obligations pursuant to this Section 10.6.


10.7         No Contribution.  Seller acknowledges and agrees that, upon and
following the Closing, neither the Acquired Company nor any of its Subsidiaries
shall have any liability or obligation to indemnify, save or hold harmless or
otherwise pay, reimburse or make Seller whole for or on account of any
indemnification or other claims made by any Buyer Indemnitee hereunder. Seller
shall have no right of contribution against the Acquired Company or any of its
Subsidiaries with respect to any such indemnification or other claim.
 
69

--------------------------------------------------------------------------------


 
10.8         No Consequential Damages.  Except with respect to amounts actually
paid by Indemnitees with respect to Third Party Claims, Seller shall not be
liable for (i) any punitive damages or any consequential damages, or any
diminution in value, regardless of the form of action through which such damages
are sought, (ii) any lost profits of any Person, even if under applicable Law
such lost profits would not be considered consequential or special damages, or
(iii) without limiting the generality of the foregoing, any damages calculated
by using or taking into account any multiple of earnings, book value or cash
flow, in each case except if such damages arise from fraud or from willful
misrepresentation or willful breach of warranty.  For the purpose of this
Section 10.8, the term “consequential damages” shall mean damages that are not
the natural, probable and reasonably foreseeable result of the breach.


10.9         Tax Treatment of Indemnification Payments. Except as otherwise
required by applicable Law, the parties shall treat any indemnification payment
made hereunder as an adjustment to purchase price.


10.10       Mitigation.  Each Indemnitee shall use reasonable efforts to
mitigate any liabilities and damages for which it may claim indemnification
under this ARTICLE X.


10.11       Exclusive Remedy. The indemnities provided for in this ARTICLE X
shall be the sole and exclusive remedy of the parties after the Closing with
respect to, arising out of, or resulting from this Agreement (including for any
inaccuracy of any representation or warranty or any failure or breach of any
covenant, obligation, condition or agreement contained in this Agreement);
provided, however, that the foregoing shall not (i) limit the rights of any
party to seek any equitable remedy available to enforce the rights of such party
under this Agreement or (ii) limit the right of a party to seek any available
remedy for fraud or willful misrepresentation or willful breach of
warranty.  Each party covenants and agrees that following the Closing it shall
not seek or assert any other remedy hereunder, other than any equitable remedy
available to enforce the rights of such party under this Agreement and the right
of such party to seek any available remedy for fraud or willful
misrepresentation or willful breach of warranty.


ARTICLE XI.
MISCELLANEOUS
 
11.1         Notices.  Any notice, request, demand, waiver, consent, approval or
other communication which is required or permitted hereunder shall be in writing
and shall be deemed given (a) on the date established by the sender as having
been delivered personally, (b) on the date delivered by a private courier as
established by the sender by evidence obtained from the courier, (c) on the date
sent by facsimile, with confirmation of transmission, if sent during normal
business hours of the recipient, if not, then on the next Business Day, or (d)
on the date of receipt if mailed, by certified or registered mail, return
receipt requested, postage prepaid. Such communications, to be valid, must be
addressed as follows:
 
70

--------------------------------------------------------------------------------


 
If to Buyer, to:
  
La Cortez Energy, Inc.
Calle 67 #7-35 Oficina 409
Bogotá, Colombia
Attention:  Andres Gutierrez Rivera, President & CEO
Office:  571-485-2020
Office:  941-870-5433
Facsimile:  571-605-6937
agutierrez@lacortezenergy.com
With a required copy to:
  
Gottbetter & Partners, LLP
488 Madison Avenue, 12th Floor
New York, New York  10022
USA
Attention:  Adam S. Gottbetter
Facsimile:  212-400-6901
Telephone:  212-400-6900
asg@gottbetter.com
  
-and-
  
Legal & Business Consulting
Carrera 14 No. 119 – 24
Bogotá, Colombia
Attention: Patricia Mantilla Neissa
Telephone: 571-6126440
PatriciaMantilla@LegalBC.com
     
If to Seller, to:
  
c/o Oranje Nassau Energie BV
Rembrandt Tower 22 floor
1096 HA Amsterdam
The Netherlands
Attention:  Alexander Berger, CEO
Office:  31-20-56-7166
Facsimile:  31-20-567-7122
berger@onebv.com
With a required copy to:
 
Thompson & Knight LLP
One Arts Plaza
1722 Routh Street, Suite 1500
Dallas, TX 75201-2533
USA
Attention: Andrew B. Derman
Facsimile: 214-969-1751
Telephone: 214-969-1700
Andrew.Derman@tklaw.com
   
-and-
  
Allen & Overy Luxembourg
33 avenue J.F. Kennedy
L-1855 Luxembourg
PO Box 5017
L-1050 Luxembourg
Attention:  Marc Feider
Telephone: +352-44-44-55-1

 
or to such other address or to the attention of such Person or Persons as the
recipient party has specified by prior written notice to the sending party (or
in the case of counsel, to such other readily ascertainable business address as
such counsel may hereafter maintain). If more than one method for sending notice
as set forth above is used, the earliest notice date established as set forth
above shall control.
 
71

--------------------------------------------------------------------------------


 
11.2        Amendments and Waivers.


(a)           Any provision of this Agreement may be amended or waived if, and
only if, such amendment or waiver is in writing and is signed, in the case of an
amendment, by each party to this Agreement, or in the case of a waiver, by the
party against whom the waiver is to be effective.
 
(b)           No failure or delay by any party in exercising any right or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.
 
(c)           To the maximum extent permitted by Law, (i) no waiver that may be
given by a party shall be applicable except in the specific instance for which
it was given and (ii) no notice to or demand on one party shall be deemed to be
a waiver of any obligation of such party or the right of the party giving such
notice or demand to take further action without notice or demand.
 
11.3        Expenses.  Each party shall bear its own costs and expenses in
connection with this Agreement and the transactions contemplated by this
Agreement, including all legal, accounting, financial advisory, consulting and
all other fees and expenses of third parties, whether or not the Acquisition is
consummated.


11.4        Successors and Assigns.  This Agreement may not be assigned by
either party hereto without the prior written consent of the other party;
provided that, without such consent, Buyer may transfer or assign, in whole or
in part or from time to time, to one or more of its Affiliates, the right to
purchase all or a portion of the Acquired Shares, but no such transfer or
assignment will relieve Buyer of its obligations hereunder. Subject to the
foregoing, all of the terms and provisions of this Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and assigns.


11.5        Governing Law.  This Agreement and the Exhibits and Schedules hereto
shall be governed by and interpreted and enforced in accordance with the Laws of
the State of New York, without giving effect to any choice of Law or conflict of
Laws rules or provisions (whether of the State of New York or any other
jurisdiction) that would cause the application of the Laws of any jurisdiction
other than the State of New York.
 
72

--------------------------------------------------------------------------------


 
11.6        Consent to Jurisdiction.  Each party irrevocably submits to the
exclusive jurisdiction of the United States District Court for the Southern
District of New York sitting in the Borough of Manhattan for the purposes of any
Action arising out of this Agreement or any transaction contemplated by this
Agreement. Each party agrees to commence any such Action solely in such court.
Each party further agrees that service of any process, summons, notice or
document by U.S. registered mail to such party’s respective address set forth
above shall be effective service of process for any Action with respect to any
matters to which it has submitted to jurisdiction in this Section 11.6. Each
party irrevocably and unconditionally waives any objection to the laying of
venue of any Action arising out of this Agreement or the transactions
contemplated by this Agreement in the United States District Court for the
Southern District of New York sitting in the Borough of Manhattan, and hereby
further irrevocably and unconditionally waives and agrees not to plead or claim
in any such court that any such Action brought in any such court has been
brought in an inconvenient forum. EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE ACTIONS OF SUCH PARTY IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF.


11.7        Dispute Resolution.


(a)           Notification.  A party who desires to submit a controversy or
claim arising out of this Agreement or any related agreement (a “Dispute”) for
resolution shall commence the dispute resolution process by providing the other
parties to the Dispute written notice of the Dispute (“Notice of Dispute”).  The
Notice of Dispute shall identify the parties to the Dispute and contain a brief
statement of the nature of the Dispute and the relief requested.
 
(b)           Mediation.  Subject to the requirements of negotiation between
Senior Executives pursuant to  the parties to the Dispute shall seek to resolve
the Dispute by mediation. Within 30 days after the date of the first negotiation
meeting among Senior Executives, any party to the Dispute may initiate such
mediation pursuant to the mediation rules of the Chamber of Commerce of New York
then in effect, as modified herein, by sending all other parties to the Dispute
a written request that the Dispute be mediated.  The parties receiving such
written request will promptly respond to the requesting party so that all
parties to the Dispute may jointly select a neutral mediator and schedule the
mediation session.  The mediator shall meet with the parties to the Dispute to
mediate the Dispute within 30 days after the date of receipt of the written
request for mediation. Notwithstanding the above, any party may initiate
arbitration proceedings such Dispute within 30 days after the date of the
Mediation proceedings have finalized.
 
(c)           Arbitration.  Any Dispute not finally resolved by alternative
dispute resolution procedures, shall be exclusively and definitively resolved
through final and binding arbitration, it being the intention of the parties
that this is a broad form arbitration agreement designed to encompass all
possible disputes.
 
(i)           Rules.  The arbitration shall be conducted in accordance with the
arbitration rules (as then in effect) of the of the American Arbitration
Association (the “Rules”).
 
(ii)          Number of Arbitrators.  The arbitration shall be conducted by
three arbitrators, unless all parties to the Dispute agree to a sole arbitrator
within 30 days after the filing of the arbitration. For greater certainty, The
filing of the arbitration means the date on which the claimant’s request for
arbitration is received by the other parties to the Dispute.
 
73

--------------------------------------------------------------------------------


 
(iii)         Method of Appointment of the Arbitrators.  If the arbitration is
to be conducted by a sole arbitrator, then the arbitrator will be jointly
selected by the parties to the Dispute.  If the parties to the Dispute fail to
agree on the arbitrator within 30 days after the filing of the arbitration, then
the American Arbitration Association shall appoint the arbitrator. If the
arbitration is to be conducted by three arbitrators and there are only two
parties to the Dispute, then each party to the Dispute shall appoint one
arbitrator within 30 days of the filing of the arbitration, and the two
arbitrators so appointed shall select the presiding arbitrator within 30 days
after the latter of the two arbitrators has been appointed by the parties to the
Dispute.  If a party to the Dispute fails to appoint its party-appointed
arbitrator or if the two party-appointed arbitrators cannot reach an agreement
on the presiding arbitrator within the applicable time period, then the American
Arbitration Association shall appoint the remainder of the three arbitrators not
yet appointed.
 
(iv)         Consolidation.  If the parties initiate multiple arbitration
proceedings, the subject matters of which are related by common questions of law
or fact and which could result in conflicting awards or obligations, then all
such proceedings may be consolidated into a single arbitral proceeding.
 
(v)          Place of Arbitration.  Unless otherwise agreed by all parties to
the Dispute, the place of arbitration shall be Dallas, Texas, United States.
 
(vi)         Language.  The arbitration proceedings shall be conducted in the
Spanish or English language and the arbitrator(s) shall be fluent in the English
language.
 
(vii)        Entry of Judgment.  The award of the arbitral tribunal shall be
final and binding.  Judgment on the award of the arbitral tribunal may be
entered and enforced by any court of competent jurisdiction.
 
(viii)       Interim Measures. During the Arbitration proceedings, the parties
shall continue with the execution of the Contract and of the Agreement, except
if the subject matter of the arbitration makes impossible its execution.
 
(ix)          Costs and Attorneys’ Fees.  The arbitral tribunal is authorized to
award tribunal costs and attorneys’ fees and to allocate them between the
parties to the Dispute.  The costs of the arbitration proceedings, including
attorneys’ fees, shall be borne by the non-winning party or proportionally to
each party’s success in the award, in the manner determined by the arbitral
tribunal.
 
(x)           Interest.  The award may include interest, as determined by the
arbitral award, from the date of any default or other breach of this Agreement
until the arbitral award is paid in full.
 
(xi)          Currency of Award.  The arbitral award shall be made and payable
in United States dollars, free of any tax or other deduction.
 
74

--------------------------------------------------------------------------------


 
11.8        Counterparts.  This Agreement may be executed in counterparts, and
either party hereto may execute any such counterpart, each of which when
executed and delivered shall be deemed to be an original and both of which
counterparts taken together shall constitute but one and the same instrument.
This Agreement shall become effective when each party hereto shall have received
a counterpart hereof signed by the other party hereto. The parties agree that
the delivery of this Agreement may be effected by means of an exchange of
signatures delivered by facsimile or electronic transmission with original
copies to follow by mail or courier service.


11.9        Third Party Beneficiaries.  No provision of this Agreement is
intended to confer upon any Person other than the parties hereto any rights or
remedies hereunder; except that in the case of ARTICLE X hereof, the other
Indemnitees and their respective heirs, executors, administrators, legal
representatives, successors and assigns, are intended third party beneficiaries
of such sections and shall have the right to enforce such sections in their own
names.


11.10      Entire Agreement.  This Agreement and the documents, instruments and
other agreements specifically referred to herein or delivered pursuant hereto
set forth the entire understanding of the parties hereto with respect to the
Acquisition. All Schedules referred to herein are intended to be and hereby are
specifically made a part of this Agreement. Any and all previous agreements and
understandings between or among the parties regarding the subject matter hereof,
whether written or oral, are superseded by this Agreement.


11.11      Captions.  All captions contained in this Agreement are for
convenience of reference only, do not form a part of this Agreement and shall
not affect in any way the meaning or interpretation of this Agreement.


11.12      Severability.  Any provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall be ineffective to the extent of such
invalidity or unenforceability without invalidating or rendering unenforceable
the remaining provisions hereof, and any such invalidity or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.


11.13      Specific Performance.  Buyer and Seller each agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed by them in accordance with the terms hereof and that each
party shall be entitled to specific performance of the terms hereof, in addition
to any other remedy at Law or equity.


11.14      Interpretation.


(a)           The meaning assigned to each term defined herein shall be equally
applicable to both the singular and the plural forms of such term and vice
versa, and words denoting either gender shall include both genders as the
context requires. Where a word or phrase is defined herein, each of its other
grammatical forms shall have a corresponding meaning.
 
(b)           The terms “hereof”, “herein” and “herewith” and words of similar
import shall, unless otherwise stated, be construed to refer to this Agreement
as a whole and not to any particular provision of this Agreement.
 
75

--------------------------------------------------------------------------------


 
(c)           When a reference is made in this Agreement to an Article, Section,
paragraph, Exhibit or Schedule, such reference is to an Article, Section,
paragraph, Exhibit or Schedule to this Agreement unless otherwise specified.
 
(d)           The word “include”, “includes”, and “including” when used in this
Agreement shall be deemed to be followed by the words “without limitation”,
unless otherwise specified.
 
(e)           A reference to any party to this Agreement or any other agreement
or document shall include such party’s predecessors, successors and permitted
assigns.
 
(f)           Reference to any Law means such Law as amended, modified,
codified, replaced or reenacted, and all rules and regulations promulgated
thereunder.
 
(g)           The parties have participated jointly in the negotiation and
drafting of this Agreement. Any rule of construction or interpretation otherwise
requiring this Agreement to be construed or interpreted against any party by
virtue of the authorship of this Agreement shall not apply to the construction
and interpretation hereof.
 
(h)           All accounting terms used and not defined herein shall have the
respective meanings given to them under Lux GAAP or US GAAP, as the context
requires.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
76

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.
 


La Cortez Energy, Inc. (as Buyer)
     
By:
   
Name:
 
Title:
     
Avante Petroleum S.A. (as Seller)
     
By:
   
Name:
 
Title:
 

 
77

--------------------------------------------------------------------------------


 
EXHIBIT D
 
A.           Buyer and Seller shall enter into a joint venture to develop the
exploration play in the Rio d’Oro License Block as shown on the map attached as
Annex D-1 (the “Strip”) once written amendments to the terms of the Company’s
contract with Ecopetrol satisfactory to Buyer and Seller are granted by
Ecopetrol.  Buyer will own 70% of the joint venture and commit to pay 70% of the
geological and geophysical costs, and Seller will own 30% of the joint venture
and commit to pay 30% of the geological and geophysical costs, up to a maximum
commitment by Seller of $1,500,000.  If the total costs of the venture exceed
$5,000,000 (i.e., if Seller’s 30% portion exceeds $1,500,000), then Seller may
elect either (a) not to pay any additional costs of the venture, in which case
all future payments by Buyer will dilute ownership percent in proportion to the
percentage of total venture costs paid by each party, or (b) to continue to pay
additional costs of the venture at 30% or (c) to pay a larger proportion of the
costs of the venture, in which case Seller’s ownership percent will be increased
in proportion to the percentage of total venture costs paid by each party, up to
a maximum ownership interest for Seller of 50%.
 
B.            If Buyer and Seller are unable to conclude satisfactory written
amendments to the terms of the Company’s contract with Ecopetrol relating to the
exploration and development of the Strip, each of Buyer and Seller agrees that
for a period of two years after the date of this Agreement it will not, and it
will cause its Subsidiaries and its and their respective directors, officers,
employees, Affiliates and Representatives not to, pursue the making or
implementation of any exploration and development of the Strip without first
giving the other party (or, in the case of Seller, Seller’s designee, provided
such designee is an Affiliate of Seller) the option  (the “JV Option”) to enter
into a joint venture with respect to such exploration and development in which
Buyer will own 70% of the joint venture and commit to pay 70% of the geological
and geophysical costs, and Seller will own 30% of the joint venture and commit
to pay 30% of the geological and geophysical costs, up to a maximum commitment
by Seller of $1,500,000.  If the total costs of the venture exceed $5,000,000
(i.e., if Seller’s 30% portion exceeds $1,500,000), then Seller may elect either
(a) not to pay any additional costs of the venture, in which case all future
payments by Buyer will dilute ownership percent in proportion to the percentage
of total venture costs paid by each party, or (b) to continue to pay additional
costs of the venture at 30% or (c) to pay a larger proportion of the costs of
the venture, in which case Seller’s ownership percent will be increased in
proportion to the percentage of total venture costs paid by each party, up to a
maximum ownership interest for Seller of 50%.  If either Party does not for any
reason accept such JV Option within a reasonable time after the other Party (the
“Offeror”) has proposed in writing to make or implement any exploration and
development of the Strip, the Offeror shall be free to undertake such proposed
exploration and development of the Strip, either by itself or with any other
Person or Persons.
 
C.            Except with respect to this Agreement and the transactions
contemplated hereby, each of Buyer and Seller agrees that for a period of three
years after the date of this Agreement it will not, and it will cause its
Subsidiaries and its and their respective directors, officers, employees,
Affiliates and Representatives not to, pursue any Exploration Proposal (as
defined below) in the Catatumbo Region without first giving the other party (or,
in the case of Seller, Seller’s designee, provided such designee is an Affiliate
of Seller) the option to have a 50% participation in such Exploration Proposal,
or such lower participating interest as may be designated by the other party (or
its designee).  For purposes of this paragraph, “Exploration Proposal” means (a)
the making or implementation of any exploration and development of Hydrocarbons
in the Catatumbo area of Colombia, and (b) the making or implementation of any
exploration and development of the Strip if such exploration and development is
not otherwise addressed in clause “A” or clause “B” above.
 
 

--------------------------------------------------------------------------------

